Exhibit 10.17

 

 

 

RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

Safarian Choi & Bolstad LLP
555 South Flower Street, Suite 650
Los Angeles, California 90071
Attention:  Chris K. Safarian, Esq.

(Space Above For Recorder's Use)

 

DEED OF TRUST,
SECURITY AGREEMENT AND FINANCING STATEMENT

by

PHG SAN ANTONIO, LLC

having an office at
5607 Glenridge Drive, Suite 430, Atlanta, Georgia 30342


("Borrower")

to

CYRUS N. ANSARI, ESQ.


having an office at
c/o Stutzman, Bromberg, Esserman & Plifka,
2323 Bryan Street, Suite 2200, Dallas, Texas  75201

("Trustee")

for the benefit of

LMREC III HOLDINGS III, INC.

having an office at
350 South Beverly Drive, Suite 300, Beverly Hills, California 90212

("Lender")

 

April 21,  2014

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEED OF TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT

(SPRINGHILL SUITES)

THIS DEED OF TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT (this "Security
Instrument") is made April 21,  2014 ("Effective Date"), by PHG SAN ANTONIO LLC,
a Georgia limited liability company ("Borrower"), the address of which is 5607
Glenridge Drive, Suite 430, Atlanta, Georgia 30342, to CYRUS N. ANSARI,
ESQ. (together with any successor or substitute Trustee from time to time
designated or acting in accordance herewith, the "Trustee"), the address of
which is c/o Stutzman, Bromberg, Esserman & Plifka, 2323 Bryan Street, Suite
2200, Dallas, Texas  75201, for the benefit of LMREC III HOLDINGS III, INC., a
Delaware corporation ("Lender"), the address of which is 350 South Beverly
Drive, Suite 300, Beverly Hills, California 90212.

W I T N E S S E T H  T H A T:

BORROWER HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS, TRANSFERS, MORTGAGES,
CONVEYS AND ASSIGNS TO TRUSTEE, IN TRUST FOR THE BENEFIT OF LENDER, WITH POWER
OF SALE AND RIGHT OF ENTRY, all of Borrower's right, title and interest now
owned or hereafter acquired in and to the following property, all of which is
hereinafter collectively defined as the "Property":

A.All of that certain land situated at 524 S. St. Mary’s Street, San Antonio,
Texas, 78205, more particularly described on Exhibit A attached hereto and
incorporated herein by this reference, together with all of the easements,
rights, privileges, franchises, tenements, hereditaments and appurtenances now
or hereafter thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim and demand whatsoever of Borrower therein
or thereto, either at law or in equity, in possession or in expectancy, now or
hereafter acquired (the "Land");

B.All structures, buildings and improvements of every kind and description now
or at any time hereafter located or placed on the Land (the "Improvements");

C.All furniture, furnishings, fixtures, goods, equipment, inventory or personal
property owned by Borrower and now or hereafter located on, attached to or used
in and about the Improvements, including, but not limited to, all machines,
machinery, engines, motors, boilers, dynamos, elevators, stokers, tanks,
cabinets, awnings, screens, shades, blinds,  venetian blinds, carpets,
carpeting, beds, bureaus, chiffonniers, chests, chairs, desks, lamps, mirrors,
bookcases, tables, rugs, drapes, draperies, curtains, paintings, hangings,
pictures, divans, couches, luggage carts, luggage racks, stools, sofas,
chinaware, linens, pillows, blankets, glassware, foodcarts, cookware, dry
cleaning facilities, dining room wagons, keys or other entry systems, bars, bar
fixtures, mini-bars, liquor and other drink dispensers, icemakers, kitchen
equipment, radios, television sets, cable t.v. equipment, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, reservation systems and related computer software, medical
equipment, potted plants, lawn mowers, washers and dryers, other customary hotel
equipment, draperies, lawn mowers, and all appliances, plumbing, heating, air
conditioning, lighting, ventilating, refrigerating, plumbing fixtures, fire
prevention and



 

 

 

 

--------------------------------------------------------------------------------

 

extinguishing apparatus, fittings, plans and apparatus, stoves, ranges,
refrigerators, cutlery and dishes, laundry machines, tools, disposal
incinerators and incinerating equipment, and all fixtures and appurtenances
thereto, and such other goods and chattels and personal property owned by
Borrower as are now or hereafter used or furnished in operating the
Improvements, or the activities conducted therein, and all building materials
and equipment hereafter situated on or about the Land or the Improvements, and
all warranties and guaranties relating thereto, and all additions thereto and
substitutions and replacements therefor (exclusive of any of the foregoing owned
or leased by hotel guests or tenants of space in the Improvements);

D.All easements, rights of way, strips and gores of land, vaults, streets, ways,
alleys, passages, sewer rights, air rights and other development rights now or
hereafter located on or appurtenant to the Land and/or the Improvements or under
or above the same or any part or parcel thereof, and all estates, rights,
titles, interests, tenements, hereditaments and appurtenances, reversions and
remainders whatsoever, in any way belonging, relating or appertaining to the
Land and/or the Improvements or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Borrower;

E.All water, ditches, wells, reservoirs and drains and all water, ditch, well,
reservoir and drainage rights which are appurtenant to, located on, under or
above or used in connection with the Land and/or the Improvements, or any part
thereof, whether now existing or hereafter created or acquired;

F.All minerals, crops, timber, trees, shrubs, flowers and landscaping features
now or hereafter located on, under or above the Land;

G.All cash funds, deposit accounts and other rights and evidence of rights to
investments or cash, now or hereafter created or held by Lender pursuant to this
Security Instrument or any other of the Loan Documents (as hereinafter defined),
including, without limitation, all funds now or hereafter on deposit in any
reserves or accounts held by or on behalf of Lender pursuant to this Security
Instrument or any other of the Loan Documents (including, without limitation,
the reserves established pursuant to Article I of this Security Instrument)
(collectively, the "Reserves");

H.Any and all leases (including, without limitation, oil, gas and mineral
leases), subleases, licenses, rental agreements, concessions and occupancy
agreements of all or any part the Land and/or the Improvements now or hereafter
entered into (each, a "Lease" and collectively, "Leases"), and all rents
(including, without limitation, room rents, revenues, accounts and receivables
derived from the use or occupancy of all or any portion of the Improvements),
royalties, issues, profits, revenue, income, income and other benefits,
including, without limitation, all revenues and credit card receipts collected
from guest rooms, restaurants, bars, meeting rooms, banquet rooms and
recreational facilities, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the property or rendering of services by
Borrower or any operator or manager of the hotel or the commercial space located
in the Improvements or acquired from other (including, without limitation, from
the rental of any office space, retail space, guest rooms or other space, halls,
sores, and offices, and deposits securing reservations of such space), license,
lease, sublease and



 

-2-

 

 

--------------------------------------------------------------------------------

 

concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales (including mini-bar revenues), service charges,
vending machine sales and proceeds, if any, from business interruption or other
loss of income insurance (collectively, the "Rents and Profits") of the Land
and/or the Improvements, now or hereafter arising from the use or enjoyment of
all or any portion thereof or from any present or future Lease or other
agreement pertaining thereto or arising from any of the Contracts (as
hereinafter defined) or any of the General Intangibles (as hereinafter defined)
and all cash or securities deposited to secure performance by the tenants,
lessees, licensees or occupants (each, a "Tenant" and collectively, "Tenants"),
as applicable, of their obligations under any such Leases, whether said cash or
securities are to be held until the expiration of the terms of said Leases or
applied to one or more of the installments of rent coming due prior to the
expiration of said terms, subject to, however, the provisions contained in
Section 1.14 hereinbelow;

I.All contracts and agreements now or hereafter entered into covering any part
of the Land and/or the Improvements (except Leases) (collectively, the
"Contracts") and all revenue, income and other benefits thereof, including,
without limitation, management agreements, hotel management agreements,
franchise agreements, service contracts, maintenance contracts, equipment
leases, personal property leases and any contracts or documents relating to
construction on any part of the Land and/or the Improvements (including plans,
drawings, surveys, tests, reports, bonds and governmental approvals) or to the
management or operation of any part of the Land and/or the Improvements;

J.All present and future deposits given to any public or private utility with
respect to utility services furnished to any part of the Land and/or the
Improvements;

K.All present and future funds, accounts, instruments, accounts receivable
(including, without limitation, all revenues, and credit card receipts collected
from guest rooms, restaurants, bars, meeting rooms, banquet rooms, and
recreational facilities, all receivables, customer obligations, install payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of the property or rendering of services by
Borrower or any operator or manager of the hotel or any commercial space located
in the Improvements or acquired from others (including, without limitation, from
any rental of any office space, retail space, guest rooms or other space, halls,
stores, and offices, and deposits securing reservations of such space), license,
lease, sublease and concession fees and rentals, health club membership fees,
food and beverage wholesale and any retail sales, service charges, vending
machine sales and proceeds, if any, from business interruption or other loss of
income insurance, or arising from the sale of any property or the rendition of
services in the ordinary course of business or otherwise (whether or not earned
by performance), together with any property returned or reclaimed from customers
wherever such property is located, documents, causes of action, claims, general
intangibles (including without limitation, patents, copyrights, trademarks,
trade names, service marks and symbols now or hereafter used in connection with
any part of the Land and/or the Improvements, all names by which the Land or the
Improvements may be operated or known, all rights to carry on business under
such names, and all rights, interest and privileges which Borrower has or may
have as developer or declarant under any covenants, restrictions or declarations
now or hereafter relating to the Land and/or the Improvements) and all notes or
chattel paper now or hereafter arising from



 

-3-

 

 

--------------------------------------------------------------------------------

 

or by virtue of any transactions related to the Land and/or the Improvements
(collectively, the "General Intangibles");

L.Any and all water taps, sewer taps, certificates of occupancy, permits,
licenses, franchises, certificates, consents, approvals and other rights and
privileges now or hereafter obtained in connection with the Land and/or the
Improvements and all present and future warranties and guaranties relating to
the Improvements or to any equipment, fixtures, furniture, furnishings, personal
property or components of any of the foregoing now or hereafter located or
installed on the Land and/or the Improvements; 

M.All building materials, supplies and equipment now or hereafter placed on the
Land and/or in the Improvements and all architectural renderings, models,
drawings, plans, specifications, studies and data now or hereafter relating to
the Land and/or the Improvements;

N.All right, title and interest of Borrower in any insurance policies or binders
now or hereafter referred to in clauses (A)-(M) and (O)-(R) including any
unearned premiums thereon;

O.All proceeds, products, substitutions and accessions (including without
limitation, claims and demands therefor) of the conversion, voluntary or
involuntary, of any of the foregoing into cash or liquidated claims, including,
without limitation, proceeds of insurance and condemnation awards;

P.All present and future tax refunds relating to the Property.  The term "Tax"
includes, without limitation, all real estate and personal property taxes,
assessments and impositions, whether special or general, and any similar
governmental charges or assessments that are levied upon the Property;

Q.All other or greater rights and interests of every nature in the Land and/or
the Improvements and in the possession or use thereof and income therefrom,
whether now owned or hereafter acquired by Borrower; and

R.All licenses, permits, approvals and consents which are required for the sale
and service of alcoholic beverages on the Property heretofore or hereafter
obtained from applicable state and local authorities including, without
limitation, to the extent assignable, all of  right, title and interest of
Borrower and Borrower’s Affiliate, San Antonio Riverwalk PHG FB, LLC, a Texas
limited liability company  (using the trade name “FPSA – Sidebar Bistro” or
“Sidebar”) in and to those certain liquor permits issued on November 24, 2013 by
the Tax Assessor-Collector of Bexar County, Beer, Liquor Wine Department as
Permit No. 762390 and by the City of San Antonio, Alcohol Licensing
Department as Permit No. 310225 (including any renewal or reissuance thereof).

FOR THE PURPOSES OF SECURING:

(1)The debt evidenced by that certain Promissory Note (such Promissory Note,
together with any and all renewals, modifications, consolidations and extensions
thereof, substitutions therefor, replacements thereof and any other evidence of
indebtedness given in exchange therefor, is hereinafter referred to as the
"Note") signed as of the Effective Date, made by Borrower to the order of Lender
in the original principal amount of Eleven Million Two



 

-4-

 

 

--------------------------------------------------------------------------------

 

Hundred Twenty Thousand Dollars ($11,220,000), with a maturity date of May 1,
 2018 (unless extended pursuant to the terms and conditions of Section 1(g) of
the Note), together with interest as therein provided;

(2)The full and prompt payment and performance of all of the provisions,
agreements, covenants and obligations contained herein and contained in any
other agreements, documents or instruments now or hereafter evidencing,
securing, guaranteeing or otherwise relating to the indebtedness evidenced by
the Note (the Note, this Security Instrument, the Lockbox and Security Agreement
between the parties of even date herewith (the "Lockbox Agreement"), any
interest rate cap agreement required under the Loan Documents, and such other
agreements, documents and instruments executed and/or delivered by Borrower or
any guarantor or indemnitor in connection with the Loan, together with any and
all renewals, amendments, extensions and modifications thereof, supplements
thereof and other changes of any kind thereto are hereinafter collectively
referred to as the "Loan Documents") and the payment of all other amounts
therein covenanted to be paid by Borrower and performance of all other
obligations therein covenanted to be performed by Borrower;

(3)Any and all additional advances made by Lender in accordance with this
Security Instrument or any other Loan Document to protect or preserve the
Property or the lien or security interest created hereby on or in the Property,
or for Taxes, assessments or insurance premiums as hereinafter provided or for
performance of any of Borrower's obligations hereunder or under the other Loan
Documents or for any other purpose provided herein or in the other Loan
Documents (whether or not the original Borrower remains the owner of the
Property at the time of such advances); and

(4)Any and all other indebtedness now owing or which may hereafter be owing by
Borrower to Lender, including, without limitation the LIBOR Breakage Costs,
Yield Maintenance and the Exit Fee (as such terms are defined in the Note) any
other prepayment fees, however and whenever incurred or evidenced, whether
express or implied, direct or indirect, absolute or contingent, or due or to
become due, and all renewals, modifications, consolidations, replacements and
extensions thereof.

(All of the sums referred to in Paragraphs (1) through (4) above are herein
sometimes referred to as the "secured indebtedness" or the "indebtedness secured
hereby").

TO HAVE AND TO HOLD the above granted and described Property, together with all
and singular the rights, hereditaments and appurtenances in any way appertaining
or belonging thereto, unto Trustee and Trustee's successors or substitutes in
this trust, and for their successors and assigns, in trust and for the uses and
purposes hereafter set forth, forever, subject, however, to all Permitted
Exceptions (defined in Section 1.1 below).

Borrower, for Borrower and Borrower's successors and assigns, hereby agrees to
warrant and forever defend, all and singular, title to the Property unto Lender,
and Lender's successors or substitutes in this trust, forever, against every
person whomsoever lawfully claiming, or to claim, the same or any part
thereof, subject, however, to all Permitted Exceptions.





 

-5-

 

 

--------------------------------------------------------------------------------

 

PROVIDED, HOWEVER, that if Borrower shall pay in full or cause to be paid in
full to Lender the secured indebtedness and all other covenants contained in the
Loan Documents shall have been performed on or before the Maturity Date, then
this Security Instrument shall be satisfied and the estate, right, title and
interest of Lender in the Property shall cease, and, upon payment to Lender of
all costs and expenses incurred for the preparation of the release hereinafter
referenced and all recording costs, if allowed by law, Lender shall, or shall
cause Trustee to, release this Security Instrument and the lien hereof by proper
instrument.

Anything to the contrary herein or elsewhere notwithstanding, the obligations of
the guarantor under the (i) Hazardous Substances Indemnity Agreement, dated as
of the date hereof, from Jatin Desai, an individual, Mitul Patel, an individual,
and Gregory M. Friedman, an individual, to Lender (the "Hazardous Substances
Indemnity Agreement"), (ii) Indemnity and Guaranty Agreement, dated as of the
date hereof, from Jatin Desai, an individual,  Mitul Patel, an individual, and
Gregory M. Friedman, an individual, to Lender (the "Indemnity and Guaranty
Agreement"), or (iii) Completion Guaranty Agreement, dated as of the date
hereof, from Jatin Desai, an individual, Mitul Patel, an individual, and Gregory
M. Friedman, an individual, to Lender (the “Completion Guaranty Agreement”), or
any other guarantor under any other separate guaranty accepted by Lender, shall
not be secured by this Security Instrument, any separate assignment of leases or
assignment of rents, or any other lien encumbering the Property.

ARTICLE I
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

For the purpose of further securing the indebtedness secured hereby and for the
protection of the security of this Security Instrument, for so long as the
indebtedness secured hereby or any part thereof remains unpaid, Borrower
covenants and agrees as follows:

1.1Certain Representations, Warranties and Covenants of Borrower.  Borrower, for
itself and its successors and assigns, does hereby represent, warrant and
covenant to and with Lender, its successors and assigns, that:

(a)Borrower is a limited liability company,  duly formed, validly existing and
in good standing in the State of Georgia, and in good standing and qualified to
do business in the State of Texas.  Peachtree Hotel Group II, LLC, a Georgia
limited liability company, is the Manager of Borrower (the "Manager").

(b)Borrower has good and marketable title to the Land and to the Improvements
located thereon, subject only to those matters set forth as exceptions to or
subordinate matters that Lender has agreed to accept in the title insurance
policy issued to Lender insuring the lien of this Security Instrument, excepting
therefrom all preprinted and/or standard exceptions (the "Permitted
Exceptions"), and has full power and lawful authority to grant, bargain, sell,
convey, assign, transfer and mortgage the Land and the Improvements located
thereon in the manner and form hereby done or intended.  Borrower will preserve
Borrower's interest in and title to the Land and to the Improvements located
thereon and will forever warrant and defend the same to Lender against any and
all claims whatsoever and will forever warrant and defend the validity and
priority of the lien and security interest created herein against the claims of
all persons and parties whomsoever, subject to the Permitted Exceptions.  The
foregoing warranty of title shall



 

-6-

 

 

--------------------------------------------------------------------------------

 

survive the foreclosure of this Security Instrument and shall inure to the
benefit of and be enforceable by Lender in the event Lender acquires title to
the Land and to the Improvements located thereon pursuant to any foreclosure.

(c)No bankruptcy or insolvency proceedings are pending or contemplated by
Borrower or, to the best knowledge of Borrower, against Borrower or by or
against any endorser or cosigner of the Note, or any guarantor or indemnitor
under any guaranty or indemnity agreement executed in connection with the Note
or the loan evidenced thereby and secured hereby.

(d)All reports, certificates, affidavits, statements and other data furnished by
or on behalf of Borrower to Lender in connection with the loan evidenced by the
Note are true and correct in all material respects and do not omit to state any
fact or circumstance necessary to make the statements contained therein not
misleading.

(e)The execution, delivery and performance of this Security Instrument, the Note
and all of the other Loan Documents have been duly authorized by all necessary
action to be, and are binding and enforceable against Borrower in accordance
with the respective terms thereof and do not contravene, result in a breach of
or constitute (upon the giving of notice or the passage of time or both) a
default under the partnership agreement, limited liability company agreement,
articles of incorporation or other organizational documents of Borrower or any
contract or agreement of any nature to which Borrower is a party or by which
Borrower or any of Borrower's property may be bound and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject.

(f)The Land and the Improvements, and the intended use thereof by Borrower
comply in all material respects with all applicable restrictive covenants,
zoning ordinances, subdivision and building codes, flood disaster laws,
applicable health and environmental laws and regulations and all other
ordinances, orders or requirements issued by any state, federal or municipal
authorities having or claiming jurisdiction over the Property.  The Land and the
Improvements constitute one or more separate tax parcels for purposes of ad
valorem taxation.  The Land and the Improvements do not require any rights over,
or restrictions against, other property in order to comply with any of the
aforesaid governmental ordinances, orders or requirements.

(g)All utility services necessary and sufficient for the full use, occupancy,
operation and disposition of the Land and the Improvements for their intended
purposes are available to the Property, including water, storm sewer, sanitary
sewer, gas, electric, cable and telephone facilities, through public rights of
way or perpetual private easements approved by Lender.

(h)All streets, roads, highways, bridges and waterways necessary for access to
and full use, occupancy, operation and disposition of the Land and the
Improvements have been completed,  have been dedicated to and accepted by the
appropriate municipal authority and are open and available to the Land and the
Improvements without further condition or cost to Borrower.



 

-7-

 

 

--------------------------------------------------------------------------------

 

(i)All curb cuts, driveways and traffic signals shown on the survey delivered to
Lender prior to the execution and delivery of this Security Instrument are
existing and have been fully approved by the appropriate governmental authority.

(j)There are no judicial, administrative, mediation or arbitration actions,
suits or proceedings pending or threatened against or affecting Borrower (and,
if Borrower is a partnership, any of Borrower's partners; and, if Borrower is a
limited liability company, any of Borrower's members) or the Property which, if
adversely determined, would materially impair either the Property or Borrower's
ability to perform the covenants or obligations required to be performed under
the Loan Documents.

(k)The Property is free from delinquent water charges, sewer rents, taxes and
assessments.

(l)The Property is free from unrepaired material damage caused by fire, flood,
accident or other casualty.

(m)No part of the Land or the Improvements has been taken in condemnation,
eminent domain or like proceeding nor is any such proceeding pending or
threatened or contemplated.

(n)Borrower possesses all necessary certificates, permits, certificates of
incorporation, licenses, franchises, copyrights, trademarks, trade names, and
other approvals, governmental and otherwise, adequate for the use, occupancy and
operation of the Property and the conduct of Borrower's business as a hotel
(including, without limitation, any applicable liquor license, certificates of
completion and certificates of occupancy) and all required zoning, building
code, land use, environmental and other similar permits or approvals, all of
which are in full force and effect as of the date hereof and not subject to
revocation, suspension, forfeiture or modification.

(o)The Improvements are structurally sound, in good repair and free of material
defects in materials and workmanship and have been constructed and installed in
substantial compliance with the plans and specifications relating thereto.  All
major building systems located within the Improvements, including, without
limitation, the heating, ventilating and air conditioning systems and the
electrical and plumbing systems, are in working order and condition or are
Renovation Work to be completed pursuant to Section 1.9 hereof.

(p)Borrower has delivered to Lender true, correct and complete copies of any
Contracts and all amendments thereto or modifications thereof.

(q)Each Contract constitutes the legal, valid and binding obligation of Borrower
and, to the best of Borrower's knowledge, is enforceable against any other party
thereto.  No default exists, or with the passing of time or the giving of notice
or both would exist, under any Contract which would, in the aggregate, have a
material adverse effect on Borrower or the Property.

(r)No Contract provides any party with the right to obtain a lien or encumbrance
upon the Property superior to the lien of this Security Instrument.



 

-8-

 

 

--------------------------------------------------------------------------------

 

(s)Borrower and the Property are free from any past due obligations for sales
and payroll taxes, including, but not limited to, transient accommodation taxes.

(t)There are no security agreements or financing statements affecting any of the
Property other than (i) as disclosed in writing by Borrower to Lender prior to
the date hereof and (ii) the security agreements and financing statements
created in favor of Lender.

(u)The Property forms no part of any property owned, used or claimed by Borrower
as a residence or business homestead and is not exempt from forced sale under
the laws of the State of Texas.  Borrower hereby disclaims and renounces each
and every claim to all or any portion of the Property as a homestead.

(v)If applicable, Borrower has delivered to Lender a true, correct and complete
schedule (the “Rent Roll”) of all Leases for commercial space at the Property as
of the date hereof, which accurately and completely sets forth in all material
respects for each such Lease, including the following: the name of the Tenant,
Tenant’s unit number, the square footage of the premises occupied by Tenant, the
Lease commencement date, the Lease expiration date, extension and renewal
provisions under each Lease, the monthly and annual base rent payable under
such Lease, the security deposit held thereunder and any other material
provisions of such Lease.

(w)Each Lease constitutes the legal, valid and binding obligation of Borrower
and, to the best of Borrower’s knowledge and belief, is enforceable against the
Tenant thereunder.  No default exists, or with the passing of time or the giving
of notice or both would exist, under any Lease which would, in the aggregate,
have a material adverse effect on Borrower or the Property.

 

(x)No Tenant under any Lease for commercial space at the Property has, as of the
date hereof, paid rent more than one (1) month in advance, and the rents under
such Leases have not been waived, released, or otherwise discharged or
compromised.

(y)All work to be performed by Borrower under all Leases in effect on the date
hereof has been substantially performed, all contributions to be made by
Borrower to the Tenants thereunder have been made and all other conditions
precedent to each such Tenant's obligations thereunder have been satisfied.

(z)Each Tenant under a Lease for commercial space at the Property has entered
into occupancy of the premises demised under such Lease.

 

(aa)Borrower has delivered to Lender a true, correct and complete copy of each
Lease for commercial space at the Property.

(bb)There are no unpaid brokerage commissions relating to the Property or any of
the Leases for commercial space at the Property.

(cc)To Borrower’s knowledge, each Tenant under a Lease for commercial space at
the Property is free from bankruptcy, reorganization or arrangement proceedings
or a general assignment for the benefit of creditors.



 

-9-

 

 

--------------------------------------------------------------------------------

 

(dd)No Lease provides any party with the right to obtain a lien or encumbrance
upon the Property superior to the lien of this Security Instrument.

(ee)Borrower is not a "foreign person" within the meaning of §1445(f)(3) of the
Internal Revenue Code of 1986, as amended, and the related Treasury Department
regulations, including temporary regulations.

(ff)The Management Agreement (the "Management Agreement") dated as of July 22,
2010, by and between Borrower and Peachtree Hospitality Management, LLC, a
Georgia limited liability company ("Hotel Manager"), pursuant to Hotel Manager
operates the Property as a hotel, has not been amended and represents the entire
agreement among its parties respecting the operation and management of the
Property, is in full force and effect and there is no default, breach or
violation existing thereunder by any party thereto and no event has occurred
that, with the passage of time or the giving of notice, or both, would
constitute a default, breach or violation by any party thereunder.

(gg)Neither the execution and delivery of the Loan Documents, Borrower's
performance thereunder, the recordation of this Security Instrument, nor the
exercise of any remedies under this Security Instrument, will adversely affect
Borrower's rights under the Management Agreement or any of the licenses granted
to Borrower by Hotel Manager or its affiliates.

(hh)The Franchise Agreement, dated as of December 20, 2013, by and between
Marriot International, Inc., a Delaware corporation and Borrower (the "Hotel
Agreement"), has not been amended and represents the entire agreement among its
parties respecting the operation of the Property, is in full force and effect
and there is no default, breach or violation existing thereunder by any party
thereto and no event has occurred that, with the passage of time or the giving
of notice, or both, would constitute a default, breach or violation by any party
thereunder.

(ii)Neither the execution and delivery of the Loan Documents, Borrower's
performance thereunder, the recordation of this Security Instrument, nor the
exercise of any remedies under this Security Instrument, will adversely affect
Borrower's rights under the Hotel Agreement or any of the licenses granted to
Borrower by the franchisor/licensor or its affiliates.

1.2Defense of Title.  If, while this Security Instrument is in force, the title
to the Property or the interest of Lender therein shall be the subject, directly
or indirectly, of any action at law or in equity, or be attached, directly or
indirectly, or endangered, clouded or adversely affected, directly or
indirectly, in any manner, Borrower, at Borrower's expense, shall take all
necessary and proper steps for the defense of said title or interest, including
without limitation the employment of counsel approved by Lender, the prosecution
or defense of litigation, and the compromise or discharge of claims made against
said title or interest.  Notwithstanding the foregoing, in the event that Lender
determines that Borrower is not adequately performing Borrower's obligations
under this Section 1.2, or in good faith determines that a conflict of interest
or potential conflict of interest exists therein, Lender may, without limiting
or waiving any other rights or remedies of Lender hereunder, take such steps,
with respect thereto as Lender shall deem necessary or proper and any and all
costs and expenses paid by Lender in connection therewith, together with
interest thereon at the Default Interest Rate (as defined in the Note) from the
date



 

-10-

 

 

--------------------------------------------------------------------------------

 

incurred by Lender until actually paid by Borrower, shall be immediately paid by
Borrower on demand and shall be secured by this Security Instrument and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.

1.3Performance of Obligations.  Borrower shall pay when due the principal of and
the interest on the indebtedness evidenced by the Note.  Borrower shall also pay
all charges, fees and other sums required to be paid by Borrower as provided in
the Loan Documents, and shall observe, perform and discharge all obligations,
covenants and agreements to be observed, performed or discharged by Borrower set
forth in the Loan Documents in accordance with their terms.  Further, Borrower
shall promptly and strictly perform and comply with all covenants, conditions,
obligations and prohibitions required of Borrower in connection with any other
document or instrument affecting title to the Property, or any part thereof,
regardless of whether such document or instrument is superior or subordinate to
this Security Instrument.

1.4Insurance.  Borrower shall, at Borrower's expense, maintain in force and
effect on the Property at all times while this Security Instrument continues in
effect the following insurance:

(a)Insurance against loss or damage to the Property by, including but not
limited to, fire, windstorm, tornado, hail, and sinkhole and against loss and
damage by such other, further and additional risks as may be now or hereafter
embraced by an "all-risk" or "special form" type of insurance policy, including
without limitation all risk of loss associated with acts of terrorism.  The
amount of such insurance shall be not less than one hundred percent (100%) of
the full replacement cost (insurable value) of the Improvements (as established
by an MAI appraisal), without reduction for depreciation; provided, however,
that such insurance may include a sublimit of not less than $10,000,000 for any
one loss resulting from the peril of terrorism.  The determination of the
replacement cost amount shall be adjusted annually to comply with the
requirements of the insurer issuing such coverage or, at Lender's election, by
reference to such indices, appraisals or information as Lender determines in
Lender's reasonable discretion in order to reflect increased value due to
inflation.  Full replacement cost, as used herein, means, with respect to the
Improvements, the cost of replacing the Improvements without regard to deduction
for depreciation, exclusive of the cost of excavations, foundations and footings
below the lowest basement floor.  Borrower shall also maintain insurance against
loss or damage to furniture, furnishing, fixtures, equipment and other items
(whether personalty or fixtures) included in the Property and owned by Borrower
from time to time to the extent applicable.  Each policy shall contain a
replacement cost endorsement and either an agreed amount endorsement (to avoid
the operation of any coinsurance provisions) or be in such amount as to avoid
any coinsurance penalty, all subject to Lender's reasonable approval.  The
maximum deductible shall be five percent (5%) of the total insurable value per
loss.

THIS SECURITY INSTRUMENT CONSTITUTES, AND BORROWER HEREBY ACKNOWLEDGES RECEIPT
OF, WRITTEN NOTICE FROM LENDER THAT LENDER MAY NOT MAKE THE GRANTING OF THE LOAN
CONTINGENT UPON BORROWER PROCURING ANY REQUIRED INSURANCE WITH AN INSURANCE
COMPANY DESIGNATED BY LENDER.

(b)Commercial General Liability Insurance against claims for personal injury,
bodily injury, death and property damage occurring on, in or about the Land
and/or the



 

-11-

 

 

--------------------------------------------------------------------------------

 

Improvements in amounts not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate plus automobile
liability insurance in an amount not less than One Million Dollars
($1,000,000).  Borrower may maintain an SIR of up to Five Thousand Dollars
($5,000) per claim.  Lender hereby retains the right periodically to review the
amount of said liability insurance being maintained by Borrower and to require
an increase in the amount of said liability insurance should Lender deem an
increase to be reasonably prudent under then existing circumstances.



(c)Boiler and machinery insurance if steam boilers or other pressure-fired
vessels are in operation at the Property.  Minimum liability coverage per
accident must equal the replacement cost (insurable value) of the Improvements
housing such boiler or pressure-fired machinery.  If one or more large HVAC
units is in operation at the Property, "Systems Breakdowns" coverage shall be
required, as determined by Lender.  Minimum liability coverage per accident
shall equal the value of such HVAC unit(s).

(d)If the Improvements or any part thereof is situated in an area designated by
the Federal Emergency Management Agency ("FEMA") as a special flood hazard area
(Zone A or Zone V), flood insurance in an amount equal to the lesser
of:  (a) the minimum amount required, under the terms of coverage, to compensate
for any damage or loss on a full replacement cost basis (or the unpaid balance
of the indebtedness secured hereby if replacement cost coverage is not available
for the type of building insured); or (b) the maximum insurance available under
the appropriate National Flood Insurance Administration program.  The maximum
deductible shall be Fifty Thousand Dollars ($50,000) per building or a higher
minimum amount as required by FEMA or applicable law.

(e)During the period of any construction of any addition to the Improvements, a
completed value, "All Risk" Builder's Risk form or "Course of Construction"
insurance policy in non-reporting form, in an amount approved by Lender.

(f)If applicable, ordinance or other regulation, Worker's Compensation and
Employer's Liability Insurance covering all persons subject to the worker's
compensation laws of the state in which the Property is located.

(g)Business income (loss of rents) insurance in amounts sufficient to compensate
Borrower for all Rents and Profits or income during a period of not less than
twelve (12) months, commencing at the time of the loss and/or casualty.  The
amount of coverage shall be adjusted annually to reflect the Rents and Profits
or income payable during the succeeding twelve (12) month period.

(h)Such other insurance on the Property or on any replacements or substitutions
thereof or additions thereto as may from time to time be required by Lender
against other insurable hazards or casualties which at the time are commonly
insured against in the case of property similarly situated including, without
limitation, Sinkhole, Mine Subsidence, Earthquake and Environmental insurance,
due regard being given to the height and type of buildings, their construction,
location, use and occupancy.





 

-12-

 

 

--------------------------------------------------------------------------------

 

All such insurance shall (i) be with insurers fully licensed and/or authorized
to do business in the state within which the Land is located and who have and
maintain a rating of at least (A) A from Standard & Poor's, or equivalent or
(B) A-V or higher from A.M. Best, (ii) contain the complete address of the Land
(or a complete legal description), (iii) be for terms of at least one year, with
premium prepaid, (vi) be subject to the approval of Lender as to insurance
companies, amounts, content, forms of policies, method by which premiums are
paid and expiration dates, and (v) include a standard, non-contributory,
beneficiary clause naming EXACTLY:

LMREC III Holdings III, Inc.
its Successors and Assigns ATIMA
c/o NorthMarq Capital
3500 American Blvd., W.
Bloomington, MN  55431
Attention:  Asset Management

(A)as an additional insured under all liability insurance policies, (B) as the
first mortgagee and loss payee on all property insurance policies, and (C) as
the first mortgagee and loss payee on all loss of rents or loss of business
income insurance policies.

Borrower shall, as of the Effective Date, deliver to Lender evidence that said
insurance policies have been prepaid as required above and certified copies of
such insurance policies and original certificates of insurance signed by an
authorized agent of the applicable insurance companies evidencing such insurance
satisfactory to Lender.  Borrower shall renew all such insurance and deliver to
Lender certificates and policies evidencing such renewals prior to the date any
such insurance shall expire.  Borrower further agrees that each such insurance
policy:  (i) shall provide for at least thirty (30) days' prior written notice
to Lender prior to any policy reduction or cancellation for any reason other
than non-payment of premium and at least ten (10) days' prior written notice to
Lender prior to any cancellation due to non-payment of premium; (ii) shall
contain an endorsement or agreement by the insurer that any loss shall be
payable to Lender in accordance with the terms of such policy notwithstanding
any act or negligence of Borrower which might otherwise result in forfeiture of
such insurance; (iii) in the event that the Land and/or the Improvements
constitutes a legal non-conforming use under applicable building, zoning or land
use laws or ordinances, shall include an ordinance or law coverage endorsement
which will contain Coverage A:  "Loss Due to Operation of Law" (with a minimum
liability limit as may be reasonably acceptable to Lender), Coverage
B:  "Demolition Cost" and Coverage C: "Increased Cost of Construction"
coverages; and (iv) may be in the form of a blanket policy, provided that, in
the event that any such coverage is provided in the form of a blanket policy,
Borrower hereby acknowledges and agrees that failure to pay any portion of the
premium therefor which is not allocable to the Property or by any other action
not relating to the Property would permit the issuer thereof to cancel the
coverage thereof, Lender may require the Property to be insured by a separate,
single-property policy (or, at Lender's sole option, Lender may obtain such
policy at the sole expense of Borrower).  The blanket policy must properly
identify and fully protect the Property as if a separate policy were issued for
one hundred percent (100%) of Replacement Cost at the time of loss and otherwise
meet all of Lender's applicable insurance requirements set forth in this Section
1.4.  The delivery to Lender of the insurance policies or the certificates of
insurance as provided above shall constitute an assignment of all proceeds
payable under such insurance policies relating to the Property by Borrower to
Lender as further security for the indebtedness



 

-13-

 

 

--------------------------------------------------------------------------------

 

secured hereby.  In the event of foreclosure of this Security Instrument, or
other transfer of title to the Property in extinguishment in whole or in part of
the indebtedness secured hereby, all right, title and interest of Borrower in
and to all proceeds payable under such policies then in force concerning the
Property shall thereupon vest in the purchaser at such foreclosure, or in Lender
or other transferee in the event of such other transfer of title.  Approval of
any insurance by Lender shall not be a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.  In the event Borrower
fails to provide, maintain, keep in force or deliver and furnish to Lender the
policies of insurance required by this Security Instrument or evidence of their
renewal as required herein, Lender may, but shall not be obligated to, procure
such insurance and Borrower shall pay all amounts advanced by Lender therefor,
together with interest thereon at the Default Interest Rate from and after the
date advanced by Lender until actually repaid by Borrower, promptly upon demand
by Lender.  Any amounts so advanced by Lender, together with interest thereon,
shall be secured by this Security Instrument and by all of the other Loan
Documents securing all or any part of the indebtedness secured hereby.  Lender
shall not be responsible for nor incur any liability for the insolvency of the
insurer or other failure of the insurer to perform, even though Lender has
caused the insurance to be placed with the insurer after failure of Borrower to
furnish such insurance.  Borrower shall not obtain insurance for the Property in
addition to that required by Lender without the prior written consent of Lender,
which consent will not be unreasonably withheld, provided that (A) Lender is a
named insured on such insurance, (B) Lender receives complete copies of all
policies evidencing such insurance, and (C) such insurance complies with all of
the applicable requirements set forth herein.

1.5Payment of Taxes.  Borrower shall pay or cause to be paid, except to the
extent provision is actually made therefor pursuant to Section 1.6 of this
Security Instrument, all Taxes which are or may become a lien on the Property or
which are assessed against or imposed upon the Property.  Borrower shall furnish
Lender with receipts (or if receipts are not immediately available, with copies
of canceled checks evidencing payment with receipts to follow promptly after
they become available) showing payment of such Taxes at least fifteen (15) days
prior to the applicable delinquency date therefor.  Notwithstanding the
foregoing, Borrower may in good faith, by appropriate proceedings and upon
notice to Lender, contest the validity, applicability or amount of any asserted
Tax so long as (a) such contest is diligently pursued, (b) Lender determines, in
Lender's subjective opinion, that such contest suspends the obligation to pay
the Tax and that nonpayment of such Tax will not result in the sale, loss,
forfeiture or diminution of the Property or any part thereof or any interest of
Lender therein, and, (c) prior to the earlier of the commencement of such
contest or the delinquency date of the asserted Tax, Borrower deposits in the
Impound Reserve (as hereinafter defined) an amount determined by Lender to be
adequate to cover the payment of such Tax and a reasonable additional sum to
cover possible interest, costs and penalties; provided,  however,  that Borrower
shall promptly cause to be paid any amount adjudged by a court of competent
jurisdiction to be due, with all interest, costs and penalties thereon, promptly
after such judgment becomes final; and provided,  further,  that as and when
each such contest shall be concluded, the Taxes, interest, costs and penalties
shall be paid prior to the date any writ or order is issued under which the
Property may be sold, lost or forfeited.

1.6Tax and Insurance Impound Reserve.  Borrower shall establish and maintain at
all times while this Security Instrument continues in effect an impound reserve
(the “Impound Reserve”) with Lender for payment of Taxes and insurance on the
Property and as additional security for the indebtedness secured
hereby.  Simultaneously with the execution hereof, Borrower



 

-14-

 

 

--------------------------------------------------------------------------------

 

shall deposit in the Impound Reserve an amount (the “Initial Tax and Insurance
Deposit”) determined by Lender to be necessary to ensure that there will be on
deposit with Lender an amount which, when added to the monthly payments
subsequently required to be deposited with Lender hereunder on account of Taxes
and insurance premiums, will result in there being on deposit with Lender in the
Impound Reserve an amount sufficient to pay the next due installment of Taxes on
the Property at least one (1) month prior to the due date thereof and the next
due annual insurance premiums with respect to the Property at least one (1)
month prior to the due date thereof.  Commencing on July 1, 2014 and continuing
thereafter on each monthly Payment Date (as defined in the Note), Borrower shall
pay to Lender, concurrently with and in addition to the Monthly Payment (as
defined in the Note) due under the Note and until the Note and all other
indebtedness secured hereby is fully paid and performed, deposits in an amount
equal to one twelfth (1/12) of the amount of the annual Taxes that will next
become due and payable on the Property, plus one twelfth (1/12) of the amount of
the annual premiums that will next become due and payable on insurance policies
which Borrower is required to maintain hereunder, each as estimated and
determined by Lender.  Borrower shall not finance any premiums for insurance
required hereunder.  So long as no Event of Default (as hereinafter defined), or
event which with the passage of time, the giving of notice, or both, would
constitute an Event of Default (a “Default”) hereunder or under the other Loan
Documents has occurred and is continuing, all sums in the Impound Reserve shall
be held by Lender in the Impound Reserve to pay said Taxes when necessary so
that the maximum tax discount available may be obtained with regard to the
Property and to pay said insurance premiums in one installment before the same
become delinquent.  Borrower shall be responsible for ensuring the receipt by
Lender, at least thirty (30) days prior to the respective due date for payment
thereof, of all bills, invoices and statements for all Taxes and insurance
premiums to be paid from the Impound Reserve, and, so long as no Default or
Event of Default hereunder or under any other Loan Document has occurred and is
continuing, Lender shall pay the governmental authority or other party entitled
thereto directly, to the extent funds are available for such purpose in the
Impound Reserve.  In making any payment from the Impound Reserve, Lender shall
be entitled to rely on any bill, statement or estimate procured from any public
office or insurance company or agent without any inquiry into the accuracy of
such bill, statement or estimate and without any inquiry into the accuracy,
validity, enforceability or contestability of any Tax, valuation, sale,
forfeiture, tax lien or title or claim thereof.  The Impound Reserve shall not,
unless otherwise explicitly required by applicable law, be or be deemed to be
escrow or trust funds, but, at Lender’s option and in Lender’s discretion, may
either be held in a separate account or be commingled by Lender with the general
funds of Lender or Lender’s loan servicer.  Interest on the funds contained in
the Impound Reserve shall accrue for the benefit of and belong to Lender and
shall be paid immediately to Lender.  No interest on funds contained in the
Impound Reserve shall be paid by Lender to Borrower.  The Impound Reserve is
solely for the protection of Lender and entails no responsibility on Lender’s
part beyond the payment of Taxes, assessments and insurance premiums following
receipt of bills, invoices or statements therefor in accordance with the terms
hereof and beyond the allowing of due credit for the sums actually
received.  Upon assignment of this Security Instrument by Lender, any funds in
the Impound Reserve shall be turned over to the assignee and any responsibility
of Lender, as assignor, with respect thereto shall terminate.  If the total
funds in the Impound Reserve shall exceed the amount of payments actually
applied by Lender for the purposes of the Impound Reserve, such excess shall, at
the option of Lender, either be credited by Lender on subsequent payments to be
made hereunder or refunded to Borrower.  If, however, the Impound Reserve shall
not contain sufficient funds to pay the sums required when



 

-15-

 

 

--------------------------------------------------------------------------------

 

the same shall become due and payable, Borrower shall, within ten  (10) days
after receipt of written notice thereof, deposit with Lender the full amount of
any such deficiency.  If Borrower shall fail to deposit with Lender the full
amount of such deficiency as provided above, such failure shall constitute a
Default and, without limiting Lender’s other rights and remedies by reason
thereof, Lender shall have the option, but not the obligation, to make such
deposit and all amounts so deposited by Lender, together with interest thereon
at the Default Interest Rate from the date deposited by Lender until actually
paid by Borrower, shall be promptly paid by Borrower within ten (10) days of
demand and shall be secured by this Security Instrument and by all of the other
Loan Documents securing all or any part of the indebtedness evidenced by the
Note.  If there is an Event of Default under this Security Instrument, Lender
may, but shall not be obligated to, to the extent permitted by law, apply at any
time the balance then remaining in the Impound Reserve against the indebtedness
secured hereby in whatever order Lender shall subjectively determine.  No such
application of the Impound Reserve shall be deemed to cure any Default or Event
of Default hereunder.  Upon full payment of the indebtedness secured hereby in
accordance with its terms or at such earlier time as Lender may elect, the
balance of the Impound Reserve then in Lender’s possession shall be paid over to
Borrower and no other party shall have any right or claim thereto.

1.7Payment Reserve.

(a)Contemporaneously with the execution hereof, Borrower has established with
Lender a payment reserve (the "Payment Reserve").  There shall be no funds in
the Payment Reserve as of the date hereof, but funds may be later deposited into
the Payment Reserve pursuant to the terms of this Section 1.7 and the Lockbox
Agreement. 

(b)Nothing contained herein, including, without limitation, the existence of the
Payment Reserve, shall release Borrower of any obligation to make payments under
the Note, this Security Instrument or the other Loan Documents strictly in
accordance with the terms hereof or thereof.  The Payment Reserve shall
constitute additional security for the indebtedness secured hereby, and may be
commingled with the general funds of Lender or Lender's loan servicer.  Any
interest which accrues on funds in the Payment Reserve shall belong to Lender
and no interest on funds contained in the Payment Reserve shall be paid by
Lender to Borrower.

(c)Following a Triggering Event (as defined in the Lockbox Agreement), amounts
shall be paid into the Payment Reserve pursuant to the terms of the Lockbox
Agreement.  In the event that on any Payment Date, Borrower fails to pay the
full amount of principal and interest due under the Note, then without limiting
any other remedies of Lender under the Loan Documents, Lender may draw upon the
Payment Reserve to pay such amount, without further notice to or instruction
from Borrower.  Upon the termination of any DSCR Sweep Period (as defined in the
Lockbox Agreement), all amounts on deposit in the Payment Reserve shall be
disbursed to Borrower.

1.8Replacement Reserve.    

(a)Contemporaneously with the execution and delivery of this Security
Instrument, Borrower has established with Lender a reserve (the "Replacement
Reserve") with Lender for payment of certain non-recurring types of costs and
expenses incurred by Borrower for



 

-16-

 

 

--------------------------------------------------------------------------------

 

interior and exterior work to the Property, including without limitation,
performance of work to the roofs, chimneys, gutters, downspouts, paving, curbs,
driveways, ramps, balconies, porches, patios, exterior walls, exterior doors and
doorways, windows, elevators, mechanical and HVAC equipment, carpeting,
appliances, countertops and sinks (collectively, the "Capital Repairs") provided
such costs and expenses are incurred for repairs not covered by any other
reserve account established under this Security Instrument.  Commencing on
October 1, 2015 and continuing thereafter on each Payment Date under the Note,
Borrower shall pay Lender, concurrently with and in addition to the Monthly
Payment due under the Note and until the Note and all other indebtedness secured
hereby is fully paid and performed, a deposit to the Replacement Reserve in an
amount equal to four percent (4%) of gross revenues generated at the Property
during the immediately preceding calendar month.



(b)So long as no Default or Event of Default hereunder or under the other Loan
Documents has occurred and is continuing, all sums in the Replacement Reserve
shall be held by Lender in the Replacement Reserve to pay (or reimburse Borrower
for) the costs and expenses of the Capital Repairs (or portion thereof).  So
long as no Default or Event of Default hereunder or under the other Loan
Documents has occurred and is continuing, Lender shall, to the extent funds are
available for such purpose in the Replacement Reserve, disburse to Borrower the
amount paid or due from Borrower in performing such Capital Repairs upon the
satisfaction of all the following conditions: 

(1) the receipt by Lender of a written request from Borrower for disbursement
from the Replacement Reserve and a certification by Borrower in the form
attached hereto as Exhibit B that the applicable item of Capital Repair (or
portion thereof) has been completed in accordance with the terms of this
Security Instrument;

(2)the delivery to Lender of invoices, receipts or other evidence satisfactory
to Lender verifying the cost of performing the Capital Repairs (or portion
thereof) to be reimbursed or paid, as applicable;

(3)the delivery to Lender of conditional lien waivers (and within thirty (30)
days after disbursement of funds from the Replacement Reserve to Borrower,
Borrower shall deliver to Lender affidavits, lien waivers or other evidence
reasonably satisfactory to Lender ("Final Releases") showing that all
materialmen, laborers, subcontractors and any other parties who might or could
claim statutory or common law liens and have furnished material or labor to the
Property in connection with the applicable item(s) of Capital Repairs have been
paid all amounts due for labor and materials furnished to the Property);

(4)the delivery to Lender of a certification from an inspecting architect,
engineer or other consultant acceptable to Lender describing the completed
Capital Repairs (or portion thereof) and verifying the completion of the Capital
Repairs (or portion thereof) and the cost of the completed Capital Repairs and,
if applicable, certifying that the Property is (or will be upon completion), as
a result of such Capital Repairs, in compliance with all applicable laws,
ordinances, rules and regulations relating to the Capital Repairs work so
performed;



 

-17-

 

 

--------------------------------------------------------------------------------

 

(5)the delivery to Lender of a new certificate of occupancy for the portion of
the Improvements covered by such Capital Repairs, if said new certificate of
occupancy is required by law, or a certification by Borrower that no new
certificate of occupancy is required;

(6)the receipt by Lender of the reasonable costs incurred by Lender in
connection with each disbursement;

(7)the receipt by Lender of an administrative fee in the amount of Five Hundred
Dollars ($500) per draw request; and

(8)the delivery to Lender of a certificate, in form and substance acceptable to
Lender in Lender's sole discretion, whereby Borrower certifies that all
representations and warranties set forth in the Loan Documents are true and
correct as of the date of such certificate. 

(c)Notwithstanding any other provisions herein, Lender shall not be required to
make advances from the Replacement Reserve more frequently than once in any
thirty (30) day period (it being agreed that if Borrower requests a disbursement
from the Replacement Reserve on or before the tenth (10th) day after the
previous Payment Date and all conditions to disbursement have been satisfied on
or prior to such date, Lender shall make such disbursement from the Replacement
Reserve on or before the first (1st) day of the next succeeding calendar month),
and Lender shall not be required to make any disbursement from the Replacement
Reserve in an amount less than Fifty Thousand Dollars ($50,000), other than
final disbursement therefrom.  In making any payment from the Replacement
Reserve, Lender shall be entitled to rely on such request from Borrower referred
to in Section 1.8(b)(1), without any inquiry into the accuracy, validity or
contestability of the certifications or other information provided by Borrower
(but reserves the right to withhold any such payment if Lender reasonably
determines that any such certification, or other information is
inaccurate).  Lender shall not be required to make any future payment from the
Replacement Reserve until all Final Releases are delivered to Lender.  Lender
may, at Borrower's expense, make or cause to be made during the term of this
Security Instrument inspections at the Property to determine the need, as
determined by Lender in Lender's reasonable judgment, for further Capital
Repairs of the Property.  In the event that such inspection reveals that further
Capital Repairs of the Property are required (or in the event the franchisor
under the Hotel Agreement requires that additional Capital Reserves be performed
at the Property), Lender shall provide Borrower with a written description of
the required Capital Repairs and Borrower shall complete such Capital Repairs
(or, in the event required by the franchisor under the Hotel Agreement) to the
reasonable satisfaction of Lender and the franchisor under the Hotel Agreement
within ninety (90) days after the receipt of such description from Lender, or
such later date as may be approved by Lender in Lender's sole discretion. The
Replacement Reserve is solely for the protection of Lender and entails no
responsibility on Lender's part beyond the payment of the costs and expenses
described in this Section 1.8 in accordance with the terms hereof and beyond the
allowing of due credit for the sums actually received.  In the event that the
amounts on deposit or available in the Replacement Reserve are inadequate to pay
the cost of the Capital Repairs, Borrower shall pay immediately the amount of
such deficiency.  Upon assignment of this Security Instrument by Lender, any
funds in the Replacement Reserve shall be turned over to the assignee and any
responsibility of Lender, as assignor, with respect thereto shall
terminate.  Funds in the Replacement Reserve shall only be used for the purpose
set forth in this Section 1.8, except that if



 

-18-

 

 

--------------------------------------------------------------------------------

 

there is an Event of Default under this Security Instrument, Lender may, but
shall not be obligated to, apply at any time the balance then remaining in the
Replacement Reserve against the indebtedness secured hereby in whatever order
Lender shall subjectively determine.  No such application of the Replacement
Reserve shall be deemed to cure any Default or Event of Default hereunder. 
Borrower hereby grants to Lender a power-of-attorney, coupled with an interest,
to cause the Capital Repairs to be completed, performed, remediated and
corrected to the satisfaction of Lender upon Borrower's failure to do so in
accordance with the terms and conditions of this Security Instrument (and
Lender's written notice of such failure to Borrower), and to apply the amounts
on deposit in the Replacement Reserve to the costs associated therewith, all as
Lender may determine in Lender's absolute discretion but without obligation to
do so.  Upon full payment of the indebtedness secured hereby in accordance with
its terms or at such earlier time as Lender may elect, the balance of the
Replacement Reserve then in Lender's possession shall be paid over to Borrower
and no other party shall have any right or claim thereto.  The Replacement
Reserve shall not, unless otherwise explicitly required by applicable law, be or
be deemed to be escrow or trust funds, but, at Lender's option and in Lender's
discretion, may either be held in a separate account or be commingled by Lender
with the general funds of Lender or Lender's loan servicer.  Interest shall be
deemed earned on the funds contained in the Replacement Reserve as provided in
Section 1.11 below and all such interest shall be added to and increase the
amount in the Replacement Reserve. 



1.9Renovation Reserve.

(a)Prior to the execution of this Security Instrument, Lender has caused the
Property to be inspected and such inspection has revealed that the Property is
in need of certain maintenance, repairs, renovation and/or remedial or
corrective work, as more particularly described on Exhibit C attached
hereto.  Each of the items described in Exhibit C attached hereto and made a
part hereof are referred to herein collectively as the "Renovation
Work."  Contemporaneously with the execution and delivery of this Security
Instrument, Borrower has established with Lender a reserve in the amount of Six
Hundred Thousand Dollars ($600,000) (the "Renovation Reserve") by depositing
such amount with Lender from the proceeds of the loan evidenced by the Note and
secured hereby.  Such amount, together with the Additional Renovation Reserve
Amount (as hereinafter defined), includes an amount equal to one hundred percent
(100%) of the estimated costs of the Renovation Work, as calculated by Borrower
and Lender.  Borrower shall cause any Renovation Work which is necessary to
bring the Property into compliance with all applicable laws, ordinances, rules
and regulations or resolve any structural and life and safety deficiencies to be
completed, performed, remediated and corrected to the reasonable satisfaction of
Lender and in compliance with such laws, ordinances, rules and regulations on or
before the expiration of twelve (12)  months after the Effective Date.  Borrower
shall cause all other Renovation Work to be completed, performed, remediated and
corrected to the reasonable satisfaction of Lender and in compliance with all
applicable laws, ordinances, rules and regulations on or before the expiration
of twenty-four (24) months  after the Effective Date, as such time period may be
extended by Lender in its sole discretion.

(b) So long as no Default or Event of Default hereunder or under the other Loan
Documents has occurred and is continuing, all sums in the Renovation Reserve
shall be held by Lender in the Renovation Reserve to pay (or reimburse Borrower
for) the costs and expenses of the Renovation Work (or portion thereof).  So
long as no Default or Event of Default hereunder



 

-19-

 

 

--------------------------------------------------------------------------------

 

or under the other Loan Documents has occurred and is continuing, Lender shall,
to the extent funds are available for such purpose in the Renovation Reserve
(including any Additional Renovation Reserve Amounts previously deposited into
the Renovation Reserve), disburse to Borrower the amount paid or due from
Borrower in performing such Renovation Work upon the satisfaction of all the
following conditions: 



(1) the receipt by Lender of a written request from Borrower for disbursement
from the Renovation Reserve and a certification by Borrower in the form attached
hereto as Exhibit B that the applicable item of Renovation Work (or portion
thereof) has been completed in accordance with the terms of this Security
Instrument; 

(2)the delivery to Lender of invoices, receipts or other evidence satisfactory
to Lender verifying the cost of performing the Renovation Work (or portion
thereof) to be reimbursed or paid, as applicable;  

(3)the delivery to Lender of conditional lien waivers (and within thirty (30)
days after disbursement of funds from the Renovation Reserve to Borrower,
Borrower shall deliver to Lender affidavits, lien waivers or other evidence
reasonably satisfactory to Lender ("Final Releases") showing that all
materialmen, laborers, subcontractors and any other parties who might or could
claim statutory or common law liens and have furnished material or labor to the
Property in connection with the applicable item(s) of Renovation Work paid for
out of such disbursement have been paid all amounts due for labor and materials
furnished to the Property);

(4)the delivery to Lender of a certification from an inspecting architect,
engineer or other consultant acceptable to Lender describing the completed
Renovation Work (or portion thereof) and verifying the completion of the
Renovation Work (or portion thereof) and the cost of the completed Renovation
Work and, if applicable, certifying that the Property is (or will be upon
completion), as a result of such Renovation Work, in compliance with all
applicable laws, ordinances, rules and regulations relating to the Renovation
Work so performed;

(5)the delivery to Lender of a new certificate of occupancy for the portion of
the Improvements covered by such Renovation Work, if said new certificate of
occupancy is required by law, or a certification by Borrower that no new
certificate of occupancy is required;

(6)the receipt by Lender of the reasonable costs incurred by Lender in
connection with each disbursement;

(7)the receipt by Lender of an administrative fee in the amount of Five Hundred
Dollars ($500) per disbursement request; and

(8)the delivery to Lender of a certificate, in form and substance acceptable to
Lender in Lender's sole discretion, whereby Borrower certifies that all
representations and warranties set forth in the Loan Documents are true and
correct as of the date of such certificate.

(c)Notwithstanding any other provision herein, Lender shall not be required to
make disbursements from the Renovation Reserve more frequently than once in any
thirty (30)



 

-20-

 

 

--------------------------------------------------------------------------------

 

day period (it being agreed that if Borrower requests a disbursement from the
Renovation Reserve on or before the tenth (10th) day after the previous Payment
Date and all conditions to disbursement have been satisfied on or prior to such
date, Lender shall make such disbursement from the Renovation Reserve on or
before the first (1st) day of the next succeeding calendar month), and Lender
shall not be required to make any disbursement from the Renovation Reserve in an
amount less than Fifty Thousand Dollars ($50,000) other than the final
disbursement therefrom.  In making any payment from the Renovation Reserve,
Lender shall be entitled to rely on such request from Borrower referred to in
Section 1.9(b)(1) above without any inquiry into the accuracy, validity or
contestability of any of the certifications or other information provided by
Borrower (but Lender reserves the right to withhold any such payment if Lender
reasonably determines that any such certification or other information is
inaccurate until Borrower provides Lender with evidence satisfactory to Lender
in Lender’s sole discretion that such certification or information is accurate
or otherwise corrects any such inaccuracies).  In no event may Borrower be
entitled to reimbursement from the Renovation Reserve of any costs with respect
to each item of Renovation Work in excess of the applicable amount set forth in
Exhibit C attached hereto and made part hereof unless additional funds have been
reallocated to such item of Renovation Work pursuant to the immediately
succeeding sentence of this Section 1.9(c).  Provided Borrower has delivered
evidence satisfactory to Lender of any savings in connection with a particular
item of Renovation Work set forth on Exhibit C, Borrower may allocate from one
line item on Exhibit C to another line item on Exhibit C subject to Lender’s
prior written consent of the amount of such reallocation, which prior written
consent shall be granted or withheld in Lender's reasonable discretion.  The
Renovation Reserve is solely for the protection of Lender and entails no
responsibility on Lender's part beyond the disbursement of the costs and
expenses described in this Section 1.9 in accordance with the terms hereof and
beyond the allowing of due credit for the sums actually received.  In the event
that the amounts on deposit or available in the Renovation Reserve are
inadequate to pay the costs of the Renovation Work, Borrower shall pay the
amount of such deficiency within three (3) business days of Borrower’s having
actual knowledge of such deficiency.  Upon assignment of this Security
Instrument by Lender, any funds in the Renovation Reserve shall be turned over
to the assignee and any responsibility of Lender, as assignor, with respect
thereto shall terminate.  Funds in the Renovation Reserve shall only be used for
the purpose set forth in this Section 1.9, except that if there exists an Event
of Default under this Security Instrument which is not cured within any
applicable grace or cure period, Lender may, but shall not be obligated to,
apply at any time the balance then remaining in the Renovation Reserve against
the indebtedness secured hereby in whatever order Lender shall subjectively
determine.  No such application of the Renovation Reserve shall be deemed to
cure any Default or Event of Default hereunder.  Borrower hereby grants to
Lender a power-of-attorney, coupled with an interest, to cause the Renovation
Work to be completed, performed, remediated and corrected to the satisfaction of
Lender upon Borrower's failure to do so in accordance with the terms and
conditions of this Security Instrument (and Lender's written notice of such
failure to Borrower), and to apply the amounts on deposit in the Renovation
Reserve to the costs associated therewith, all as Lender may determine in
Lender's absolute discretion but without obligation to do so.    Upon the
completion of the Renovation Work to the satisfaction of Lender or at such
earlier time as Lender may elect, and upon Lender’s determination in Lender’s
sole judgment that no amounts remaining on deposit in the Renovation Reserve
will be required for future Renovation Work, the balance of the Renovation
Reserve then in Lender’s possession shall be applied against the outstanding
indebtedness secured hereby.  The Renovation Reserve shall not, unless otherwise
explicitly required by applicable law, be or be



 

-21-

 

 

--------------------------------------------------------------------------------

 

deemed to be escrow or trust funds, but at Lender's option and in Lender's
discretion, may either be held in a separate account or be commingled by Lender
with the general funds of Lender or Lender's loan servicer.  Interest shall be
deemed to be earned on the funds contained in the Renovation Reserve as provided
in Section 1.11 below and all such interest shall be added to and increase the
amount in the Renovation Reserve as provided in Section 1.11 below.  Borrower
understands and agrees that, notwithstanding the establishment of the Renovation
Reserve as herein required, all of the proceeds of the Note used to fund the
Renovation Reserve contemporaneously with the execution and delivery of this
Security Instrument (being Six Hundred Thousand Dollars ($600,000)) have been,
and shall be considered, fully disbursed and shall bear interest and be payable
on the terms provided in the Note.



(d)The Renovation Reserve may be increased after the Effective Date by Four
Million Five Hundred Twenty Thousand Dollars ($4,520,000) in additional Loan
proceeds (the "Additional Renovation Reserve Amount") in accordance with this
subsection (d).  Provided no Default or Event of Default then exists hereunder
or under any other Loan Document, on October 1, 2015, the unfunded portion of
the Additional Renovation Reserve Amount shall have been funded into the
Renovation Reserve and such portion of the Additional Renovation Reserve Amount
shall increase the amount of the loan evidenced by the Note and secured hereby
and begin accruing interest at the rate set forth in the Note as of the date of
such funding.  Notwithstanding anything to the contrary contained herein if the
Additional Renovation Reserve Amount (or any portion thereof) has not been
funded into the Renovation Reserve by October 1, 2015, such amount shall be
funded by Lender on October 1, 2015 into the Renovation Reserve and such amount
shall begin accruing interest at the rate set forth in the Note as of the date
of such funding. Further provided no Default or Event of Default then exists
hereunder or under any other Loan Document, at any time prior to October 1,
2015, if, in Lender's reasonable judgment, funds in addition to those on deposit
in the Renovation Reserve are necessary to complete the Renovation Work, then
Lender shall fund the Additional Renovation Reserve Amount (in one (1) or more
fundings, but in no event to exceed the Additional Renovation Reserve Amount in
the aggregate) into the Renovation Reserve and such Additional Renovation
Reserve Amount shall increase the amount of the loan evidenced by the Note and
secured hereby and begin accruing interest at the rate as set forth in the Note
as of the date of such funding.  The Additional Renovation Reserve Amount shall
be disbursed to Borrower from the Renovation Reserve upon the same terms and
conditions as set forth in Section 1.9(a)‑(c) above.  Further notwithstanding
anything contained herein to the contrary, in no event shall (I) any portion of
the Additional Renovation Reserve Amount be funded unless (a) such Additional
Renovation Reserve Amount is requested by Borrower at least forty-five (45) days
in advance of the date of funding, (b) the funding of such Additional Renovation
Reserve Amount is initiated by Lender pursuant to the terms of this
Section 1.9(d), or (c) Lender is in receipt of the administrative fee in the
amount of Five Hundred Dollars ($500) per funding, or (II) Lender be required to
make disbursements of the Additional Renovation Reserve Amount (a) more
frequently than once in any thirty (30) day period, or (b) in an amount less
than Two Hundred Fifty Thousand Dollars ($250,000) (other than the final
disbursement thereof).

1.10Interest Reserve.

(a)Contemporaneously with the execution hereof, Borrower shall establish with
Lender, from the proceeds of the loan evidenced by the Note and secured hereby,
a reserve (the "Interest Reserve") in an initial amount equal to Two Hundred
Thousand Dollars ($200,000). 



 

-22-

 

 

--------------------------------------------------------------------------------

 

Borrower hereby irrevocably authorizes Lender, without any need for any further
written or verbal instructions or authorizations from Borrower, to (i) disburse
proceeds of the Loan to fund the Interest Reserve, and (ii) disburse funds from
the Interest Reserve in accordance with Section 1.10(b) below for Lender's
account to pay accrued interest due and payable to Lender in accordance with the
Note.



(b)Lender shall not have any obligation to disburse funds from the Interest
Reserve for Lender's account to pay accrued interest then due and payable under
the Note unless (i) Lender receives written notice from Borrower on or before
the tenth (10th) day prior to the Payment Date that Borrower has elected to pay
such interest due out of the Interest Reserve (it being agreed that if Borrower
requests a disbursement from the Interest Reserve on or before the tenth (10th)
day after the previous Payment Date and all conditions to disbursement have been
satisfied on or prior to such date, Lender shall make such disbursement from the
Interest Reserve on or before the first (1st) day of the next succeeding
calendar month), and (ii) Borrower has submitted Borrower's operating statements
to Lender in accordance with Section 1.21(b) below and such operating statements
confirm there is not sufficient Net Cash Flow (defined below) to pay such
interest payments due under the Note.  Provided the conditions set forth in the
foregoing clauses (i) and (ii) above are satisfied, Lender shall disburse from
the Interest Reserve for Lender's account an amount sufficient to pay accrued
interest then due and payable on the Note, and the amount thereof shall reduce
the balance of the Interest Reserve.  Notwithstanding the foregoing to the
contrary, Borrower shall first apply all Net Cash Flow towards the payment of
interest due under the Note before payment of any other amounts due from
Borrower and Lender shall not be obligated to make any disbursements from the
Interest Reserve for the payment of interest due under the Note until Borrower
has so applied the Net Cash Flow.  For purposes hereof, the term "Net Cash Flow"
shall mean all rents and operating revenues actually received by Borrower from
the Property (excluding proceeds following a casualty (other than any proceeds
from business interruption insurance)), less budgeted and approved operating
expenses (and capital expenditures, to the extent such expenditures may be
depreciated within one (1) year under GAAP), amounts paid into reserves and
other then-customary lender underwriting deductions from net operating income,
excluding from such costs, expenses and amounts (including amounts paid into
reserves) all of the following:  (1)  any actual leasing costs and capital
expenditures provided sufficient funds are available in the Replacement Reserve,
respectively, (2) non-cash items such as depreciation, (3) interest and
principal on the loan evidenced by the Note and secured hereby, and (4) expenses
reasonably determined by Lender to be non-recurring.  For purposes of this
Section 1.10(b), Net Cash Flow as of any applicable Payment Date shall be
estimated by Lender based upon Borrower's operating statement for the full
calendar month preceding the most recently concluded full calendar month
immediately prior to such applicable Payment Date; provided,  however, the Net
Cash Flow for the first Payment Date following the first full calendar month
following the Initial Funding Date shall be estimated by Lender based upon the
Proforma Operating Budget for such first full calendar month approved by Lender
prior to the Effective Date and attached as Exhibit C to that certain Receipt
and Closing Certificate of even date herewith delivered by Borrower to
Lender.  For illustrative purposes only, if the Initial Funding Date occurred on
June 15 and the Payment Dates are the first day of each calendar month,
commencing on the following August 1 and continuing on the first day of each
succeeding calendar month thereafter, then:  (a) the Net Cash Flow for the
August 1 Payment Date would be estimated by Lender based upon the Proforma
Operating Budget for the preceding month of July approved by Lender and attached
as Exhibit C to the Receipt and Closing Certificate delivered by Borrower to
Lender, and (b) the Net Cash Flow



 

-23-

 

 

--------------------------------------------------------------------------------

 

for the September 1 Payment Date would be estimated by Lender based upon
Borrower's operating statement for the preceding July calendar month submitted
to Lender, the Net Cash Flow for the October 1 Payment Date would be estimated
by Lender based upon Borrower's operating statement for the preceding August
calendar month submitted to Lender, the Net Cash Flow for the November 1 Payment
Date would be estimated by Lender based upon Borrower's operating statement for
the preceding September calendar month submitted to Lender, and so on for the
remaining term of the Loan.



(c)Lender shall, and Borrower hereby irrevocably authorizes Lender to, without
any need for further written or verbal instructions or authorizations from
Borrower, disburse funds from the Interest Reserve in accordance with
Section 1.10(b) above for Lender's account to pay accrued interest due and
payable to Lender in accordance with the Note.  Borrower understands and agrees
that, notwithstanding the establishment of the Interest Reserve as herein
required, all of the proceeds of the Note (including, without limitation, those
proceeds of the Note used to fund the Interest Reserve contemporaneously with
the execution and delivery of this Security Instrument) have been, and shall be
considered, fully disbursed and shall bear interest and be payable on the terms
provided therein, except for the Additional Renovation Renovation Reserve
Amount, which will not be deemed disbursed until funded into the Renovation
Reserve as provided in Section 1.9.  The Interest Reserve shall constitute
additional security for the indebtedness secured hereby, and may be commingled
with the general funds of Lender or Lender's loan servicer.  Interest shall be
deemed to be earned on the funds contained in the Interest Reserve as provided
in Section 1.11 below and all such interest shall be added to and increases the
amount of the Interest Reserve as provided in Section 1.11 below.

(d)Nothing contained herein, including, without limitation, the existence of the
Interest Reserve, shall release Borrower of any obligation to make payments
under the Note, this Security Instrument or the other Loan Documents strictly in
accordance with the terms hereof or thereof.  Notwithstanding the foregoing to
the contrary, in no event shall there occur an Event of Default for the failure
to pay the Monthly Payment (as defined in the Note) so long as there then remain
funds on deposit in the Interest Reserve sufficient to pay such Monthly Payment
and Borrower has complied with all of the terms and conditions of Section
1.10(b) above.

1.11Interest Retained By Lender.  Any interest earned on funds in the Impound
Reserve and the Payment Reserve shall belong to Lender and be paid to
Lender.  Interest payable on the amounts in any of the other Reserves (except
the Impound Reserve and the Payment Reserve) shall be computed based on the
daily outstanding balance in such account at current money market rates
determined by Lender or Lender's loan servicer, and Borrower hereby acknowledges
and agrees that such rates may not be the highest interest rate then
available.  Such interest shall be calculated on a simple, non-compounded
interest basis based solely on contributions made to the applicable Reserve
account by Borrower.  All interest earned on amounts contributed to the
applicable account shall be retained by Lender and added to the balance in the
applicable account (except the Impound Reserve Account and the Payment Reserve
Account) and shall be disbursed for payment of the items for which other funds
in the applicable account are to be disbursed.

1.12Casualty and Condemnation.  Borrower shall give Lender prompt written notice
of the occurrence of any casualty affecting, or the institution of any
proceedings for eminent domain or for the condemnation of, the Property or any
portion thereof, to the extent the reasonably



 

-24-

 

 

--------------------------------------------------------------------------------

 

anticipated value of any such event exceeds Ten Thousand Dollars ($10,000).  All
insurance proceeds on the Property, and all causes of action, claims,
compensation, awards and recoveries for any damage, condemnation or taking of
all or any part of the Property or for any damage or injury to the Property for
any loss or diminution in value of the Property, are hereby assigned to and
shall be paid to Lender.  Lender may participate in any suits or proceedings
relating to any such proceeds, causes of action, claims, compensation, awards or
recoveries and Lender is hereby authorized, in Lender's own name or in
Borrower's name, to adjust any loss covered by insurance or any condemnation
claim or cause of action, and to settle or compromise any claim or cause of
action in connection therewith, and Borrower shall from time to time deliver to
Lender any instruments required to permit such participation, provided,
 however,  that, so long as no Default or Event of Default shall have occurred
and be continuing, Lender shall not have the right to participate in the
adjustment of any loss which is not in excess of the lesser of (i) ten percent
(10%) of the then outstanding principal balance of the Note and (ii) Two Hundred
Fifty Thousand Dollars ($250,000).  Lender shall apply any sums received by
Lender under this Section 1.12, first, to the payment of all of Lender's costs
and expenses (including, but not limited to, legal fees and disbursements)
incurred in obtaining those sums, and, then, as follows:

(a)In the event that less than sixty percent (60%) of the Improvements have been
taken or destroyed, then if:

(1)no Default or Event of Default is then continuing hereunder or under any of
the other Loan Documents, and

(2)the Property can, in Lender's reasonable judgment, with diligent restoration
or repair, be returned to a condition at least equal to the condition thereof
that existed prior to the casualty or partial taking causing the loss or damage
within the earlier to occur of (i) eighteen  (18) months after the receipt of
insurance proceeds or condemnation awards by either Borrower or Lender and
(ii) sixty (60) days prior to then applicable maturity date of the Note, and

(3)all necessary governmental approvals can be obtained to allow the timely
restoration and repair of the Property as described in Section 1.12(a)(2) above,
and the reoccupancy thereof, and

(4)there are sufficient sums available (through insurance proceeds or
condemnation awards and contributions by Borrower, the full amount of which
shall, at Lender's option, have been deposited with Lender) for such restoration
or repair (including, without limitation, for any costs and expenses of Lender
to be incurred in administering said restoration or repair) and for payment of
principal and interest to become due and payable under the Note during such
restoration or repair, and

(5)the economic feasibility of the Improvements after such restoration or repair
will be such that income from their operation is reasonably anticipated to be
sufficient to pay operating expenses of the Property and debt service on the
indebtedness secured hereby in full in accordance with Lender's then current
underwriting standards, and

(6)in the event that the insurance proceeds or condemnation awards received as a
result of such casualty or partial taking exceed the lesser of (i) five percent
(5%) of



 

-25-

 

 

--------------------------------------------------------------------------------

 

the then outstanding principal balance of the Note and (ii) Seven Hundred Fifty
Thousand Dollars ($750,000), Borrower shall have delivered to Lender, at
Borrower's sole cost and expense, an appraisal report in form and substance
reasonably satisfactory to Lender appraising the value of the Property as
proposed to be restored or repaired to be not less than the appraised value of
the Property considered by Lender in Lender's determination to make the loan
secured hereby, and



(7)Borrower so elects by written notice delivered to Lender within thirty (30)
days after settlement of the aforesaid insurance or condemnation claim,

then, Lender shall, solely for the purposes of such restoration or repair,
advance so much of the remainder of such sums as may be required for such
restoration or repair, and any funds deposited by Borrower therefor, to Borrower
in the manner and upon such terms and conditions as would be required by a
prudent construction lender, including, but not limited to, the prior reasonable
approval by Lender of plans and specifications, contractors and form of
construction contracts and the furnishing to Lender of permits, bonds, lien
waivers, invoices, receipts and affidavits from contractors and subcontractors,
in form and substance satisfactory to Lender in Lender's discretion, with any
remainder being applied by Lender for payment of the indebtedness secured hereby
in whatever order Lender directs in its absolute discretion.

(b)In all other cases, namely, in the event that sixty percent (60%) or more of
the Improvements have been taken or destroyed or Borrower does not elect to
restore or repair the Property pursuant to clause (a), above, or otherwise fails
to meet any of the requirements of subsection (a) above of this Section 1.12,
then, in any of such events, Lender may elect, in Lender's absolute discretion
and without regard to the adequacy of Lender's security, to do either of the
following:  (1) accelerate the maturity date of the Note and declare any and all
indebtedness secured hereby to be immediately due and payable and apply the
remainder of such sums received pursuant to this Section 1.12(b) to the payment
of the indebtedness secured hereby in whatever order Lender directs, in Lender's
absolute discretion, with any remainder being paid to Borrower; provided,
however, that no Yield Maintenance or LIBOR breakage costs shall be due as a
result of any prepayment of the loan secured hereby pursuant to this Section
1.12,  or (2) notwithstanding that Borrower may have elected not to restore or
repair the Property pursuant to the provisions of Section 1.12(a)(7) above,
require Borrower to restore or repair the Property in the manner and upon such
terms and conditions as would be required by a prudent construction lender,
including, but not limited to:  the deposit by Borrower with Lender, within
thirty (30) days after demand therefor, of any deficiency necessary in order to
assure the availability of sufficient funds to pay for such restoration or
repair, including without limitation Lender's costs and expenses to be incurred
in connection therewith; the prior approval by Lender of plans and
specifications, contractors and form of construction contracts; and the
furnishing to Lender of permits, bonds, lien waivers, invoices, receipt and
affidavits from contractors and subcontractors, in form and substance
satisfactory to Lender in Lender's discretion, and apply the remainder of such
sums toward such restoration and repair, with any balance thereafter remaining
being applied by Lender for payment of the indebtedness secured hereby in
whatever order Lender directs in Lender's absolute discretion.

Any reduction in the indebtedness secured hereby resulting from Lender's
application of any sums received by Lender hereunder shall take effect only when
Lender actually receives such sums and elects to apply such sums to the
indebtedness secured hereby and, in any event, the unpaid portion



 

-26-

 

 

--------------------------------------------------------------------------------

 

of the indebtedness secured hereby shall remain in full force and effect and
Borrower shall not be excused in the payment thereof.  Partial payments received
by Lender, as described in the preceding sentence, shall be applied, first, to
the final payment due under the Note and, thereafter, to installments due under
the Note in the inverse order of their due date.  If Borrower elects or Lender
directs Borrower to restore or repair the Property after the occurrence of a
casualty or partial taking of the Property as provided above, Borrower shall
promptly and diligently, at Borrower's sole cost and expense and regardless of
whether the insurance proceeds or condemnation award, as appropriate, shall be
sufficient for the purpose, restore, repair, replace and rebuild the Property as
nearly as possible to the Property's value, condition and character immediately
prior to such casualty or partial taking in accordance with the foregoing
provisions and Borrower shall pay to Lender all costs and expenses of Lender
incurred in administering said rebuilding, restoration or repair, provided the
Lender makes such proceeds or award available for such purpose.  Borrower agrees
to execute and deliver from time to time such further instruments as may be
requested by Lender to confirm the foregoing assignment to Lender of any award,
damage, insurance proceeds, payment or other compensation.  Lender is hereby
irrevocably constituted and appointed the attorney in fact of Borrower (which
power of attorney shall be irrevocable so long as any indebtedness secured
hereby is outstanding, shall be deemed coupled with an interest, shall survive
the voluntary or involuntary dissolution of Borrower and shall not be affected
by any disability or incapacity suffered by Borrower subsequent to the date
hereof), with full power of substitution, subject to the terms of this Section
1.12, to settle for, collect and receive any such awards, damages, insurance
proceeds, payments or other compensation from the parties or authorities making
the same, to appear in and prosecute any proceedings therefor and to give
receipts and acquittances therefor.

1.13Mechanics' Liens.  Borrower shall pay when due all claims and demands of
mechanics, materialmen, laborers and others for any work performed or materials
delivered for the Land or Improvements; provided,  however,  that Borrower shall
have the right to contest in good faith any such claim or demand, so long as
Borrower does so diligently, by appropriate proceedings and without prejudice to
Lender and provided that neither the Property nor any interest therein would be
in any danger of sale, loss or forfeiture as a result of such proceeding or
contest.  In the event Borrower shall contest any such claim or demand, Borrower
shall promptly notify Lender of such contest and thereafter shall, upon Lender's
request, promptly provide a bond, cash deposit or other security satisfactory to
Lender to protect Lender's interest and security should the contest be
unsuccessful.  If Borrower shall fail to promptly discharge or provide security
against any such claim or demand as aforesaid, Lender may do so and any and all
expenses incurred by Lender, together with interest thereon at the Default
Interest Rate from the date paid by Lender until actually paid by Borrower,
shall be paid by Borrower within five (5) days of demand and shall be secured by
this Security Instrument and by all of the other Loan Documents securing all or
any part of the indebtedness evidenced by the Note.

1.14Rents and Profits.  As an additional source for the payment of the
indebtedness secured hereby, and cumulative of any and all rights and remedies
provided for herein, Borrower hereby absolutely and presently assigns to Lender
all existing and future Rents and Profits.  Borrower hereby grants to Lender the
sole, exclusive and immediate right, without taking possession of the Property,
to demand, collect (by suit or otherwise), receive and give valid and sufficient
receipts for any and all of said Rents and Profits, for which purpose Borrower
does hereby irrevocably make, constitute and appoint Lender as Borrower's
attorney-in-fact with full



 

-27-

 

 

--------------------------------------------------------------------------------

 

power to appoint substitutes or a trustee to accomplish such purpose (which
power of attorney shall be irrevocable so long as any indebtedness secured
hereby is outstanding, shall be deemed to be coupled with an interest, shall
survive the voluntary or involuntary dissolution of Borrower and shall not be
affected by any disability or incapacity suffered by Borrower subsequent to the
date hereof).  Lender shall be without liability for and is hereby released from
any loss which may arise from a failure or inability to collect Rents and
Profits, proceeds or other payments.  However, until the occurrence of an Event
of Default under this Security Instrument, Borrower shall have a license to
collect and receive the Rents and Profits when due and prepayments thereof for
not more than one (1) month prior to due date thereof.  Upon the occurrence of
an Event of Default hereunder, Borrower's license shall automatically terminate
without notice to Borrower or, if required by law, immediately upon written
demand for the Rents and Profits made by Lender to Borrower and Lender may
thereafter, without taking possession of the Property, collect the Rents and
Profits itself or by an agent or receiver.  From and after the termination of
such license, Borrower shall be the agent of Lender in collection of the Rents
and Profits and all of the Rents and Profits so collected by Borrower shall be
held in trust by Borrower for the sole and exclusive benefit of Lender and
Borrower shall, within one (1) business day after receipt of any Rents and
Profits, pay the same to Lender to be applied by Lender as hereinafter set
forth.  Neither the demand for, nor collection of, Rents and Profits by Lender
shall constitute any assumption by Lender of any obligations under any Lease or
other agreement relating thereto.  Lender is obligated to account only for such
Rents and Profits as are actually collected or received by Lender.  Borrower
irrevocably agrees and consents that the respective payors of the Rents and
Profits shall, upon demand and notice from Lender of an Event of Default
hereunder, pay said Rents and Profits to Lender without liability to determine
the actual existence of any Event of Default claimed by Lender.  Borrower hereby
waives any right, claim or demand which Borrower may now or hereafter have
against any such payor by reason of such payment of Rents and Profits to Lender,
and any such payment shall discharge such payor's obligation to make such
payment to Borrower.  All Rents and Profits collected or received by Lender
shall be applied against all expenses of collection, including, without
limitation, reasonable attorneys' fees, against costs of operation and
management of the Property and against the indebtedness secured hereby, in
whatever order or priority as to any of the items so mentioned as Lender directs
in Lender's sole subjective discretion and without regard to the adequacy of its
security.  Neither the exercise by Lender of any rights under this Section 1.14
nor the application of any Rents and Profits to the secured indebtedness shall
cure or be deemed a waiver of any Default hereunder.  The assignment of Rents
and Profits hereinabove granted shall continue in full force and effect during
any period of foreclosure or redemption with respect to the Property.  Borrower
has executed an Assignment of Leases and Rents dated as of the Effective Date
(the "Lease Assignment") in favor of Lender covering all of the right, title and
interest of Borrower, as landlord, lessor or licensor, in and to any leases,
licenses and occupancy agreements relating to all or portions of the
Property.  All rights and remedies granted to Lender under the Lease Assignment
shall be in addition to and cumulative of all rights and remedies granted to
Lender hereunder.    Notwithstanding the foregoing provisions of this Section
1.14, the provisions Section 1.14 are subject to the provisions of Chapter 64 of
the Texas Property Code.

1.15Leases and Licenses.

(a)From and after the Effective Date, all Leases for commercial space in the
Improvements shall be written on the standard form of lease which has been
approved by Lender



 

-28-

 

 

--------------------------------------------------------------------------------

 

in writing prior to the Effective Date.  All Leases for commercial space in the
Improvements shall be with tenants approved in advance by Lender in writing,
shall be on terms consistent with the terms for similar leases in the market
area of the Land, shall provide for free rent only if the same is consistent
with prevailing market conditions and shall provide for market rents then
prevailing in the market area of the Land.  Such Leases shall also provide for
security deposits in reasonable amounts.  Borrower shall also submit to Lender
for Lender's approval, which approval shall not be unreasonably withheld,
delayed or conditioned prior to the execution thereof, any proposed Lease of
commercial space in the Improvements or any portion thereof that differs
materially and adversely from the aforementioned form Lease. 



(b)Borrower shall not execute any Lease for all or a substantial portion of the
Property, except for an actual occupancy by the Tenant thereunder, and shall at
all times promptly and faithfully perform, or cause to be performed, all of the
covenants, conditions and agreements contained in all Leases with respect to the
Property, now or hereafter existing, on the part of the landlord, lessor or
licensor thereunder to be kept and performed.  Borrower shall furnish to Lender,
within ten (10) days after a request by Lender to do so, but in any event by
January 1 of each year, a current Rent Roll certified by Borrower as being true,
correct and complete containing the following:  the name of the Tenant, Tenant’s
unit number, the square footage of the premises occupied by Tenant, the Lease
commencement date, the Lease expiration date, extension and renewal provisions
under the Lease, the monthly and annual base rent payable under the Lease, the
security deposit held thereunder and any other material provisions of such
Lease.  Upon the request of Lender, Borrower shall deliver to Lender a copy of
each such Lease.  Borrower shall not do or suffer to be done any act that might
result in a default by the landlord, lessor or licensor under any Lease or allow
the Tenant thereunder to withhold payment or rent and, except as otherwise
expressly permitted by the terms of this Security Instrument, shall not further
assign any Lease or any such rents.  Borrower, at no cost or expense to Lender,
shall enforce, short of termination, the performance and observance of each and
every condition and covenant of each of the parties under the Leases.  Borrower
shall not, without the prior written consent of Lender, materially modify any of
the Leases, terminate or accept the surrender of any Leases except to in
accordance with their respective terms so long as Borrower provides written
notice of same to Lender, waive or release any other party from the performance
or observance of any material obligation or condition under such Leases except
in the normal course of business in a manner which is consistent with sound and
customary leasing and management practices for similar properties in the
community in which the Property is located.  Borrower shall not permit the
prepayment of any rents under any of the commercial Leases for more than one (1)
month prior to the due date thereof.

(c)Each Lease for commercial space in the Improvements executed after the date
hereof affecting any of the Land or the Improvements must provide, in a manner
approved by Lender, that the Tenant will recognize as the Tenant's landlord,
lessor or licensor, as applicable, and attorn to, any person succeeding to the
interest of Borrower upon any foreclosure of this Security Instrument or deed in
lieu of foreclosure.

(d)Upon the occurrence of an Event of Default under this Security Instrument,
whether before or after the whole principal sum secured hereby is declared to be
immediately due or whether before or after the institution of legal proceedings
to foreclose this Security Instrument, forthwith, upon demand of Lender,
Borrower shall surrender to Lender and Lender shall be entitled



 

-29-

 

 

--------------------------------------------------------------------------------

 

to take actual possession of the Property or any part thereof personally, or by
Lender's agent or attorneys.  In such event, Lender shall have, and Borrower
hereby gives and grants to Lender, the right, power and authority to make and
enter into Leases with respect to the Property or portions thereof for such
rents and for such periods of occupancy and upon conditions and provisions as
Lender may deem desirable in Lender's absolute discretion, and Borrower
expressly acknowledges and agrees that the term of any such Lease may extend
beyond the date of any foreclosure sale at the Property; it being the intention
of Borrower that in such event Lender shall be deemed to be and shall be the
attorney-in-fact of Borrower for the purpose of making and entering into Leases
of parts or portions of the Property for the rents and upon the terms,
conditions and provisions deemed desirable to Lender in Lender's sole discretion
and with like effect as if such Leases had been made by Borrower as the owner in
fee simple of the Property free and clear of any conditions or limitations
established by this Security Instrument.  The power and authority hereby given
and granted by Borrower to Lender shall be deemed to be coupled with an
interest, shall not be revocable by Borrower so long as any indebtedness secured
hereby is outstanding, shall survive the voluntary or involuntary dissolution of
Borrower and shall not be affected by any disability or incapacity suffered by
Borrower subsequent to the date hereof.  In connection with any action taken by
Lender pursuant to this Section 1.15(d), Lender shall not be liable for any loss
sustained by Borrower resulting from any failure to let the Property, or any
part thereof, or from any other act or omission of Lender in managing the
Property, nor shall Lender be obligated to perform or discharge any obligation,
duty or liability under any Lease covering the Property or any part thereof or
under or by reason of this instrument or the exercise of rights or remedies
hereunder.  Borrower shall, and does hereby, indemnify Lender for, and hold
Lender harmless from, any and all claims, actions, demands, liabilities, loss or
damage which may or might be incurred by Lender under any such Lease or under
this Security Instrument or by the exercise of rights or remedies hereunder and
from any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in any
such Lease, other than those finally determined to have resulted solely from the
gross negligence or intentional misconduct of Lender.  Should Lender incur any
such liability, the amount thereof, including, without limitation, costs,
expenses and attorneys' fees, together with interest thereon at the Default
Interest Rate from the date incurred by Lender until actually paid by Borrower,
shall be immediately due and payable to Lender by Borrower on demand and shall
be secured hereby and by all of the other Loan Documents securing all or any
part of the indebtedness evidenced by the Note.  Nothing in this Section 1.15(d)
shall impose on Lender any duty, obligation or responsibility for the control,
care, management or repair of the Property, or for the carrying out of any of
the terms and conditions of any such Lease nor shall it operate to make Lender
responsible or liable for any waste committed on the Property by the Tenants or
by any other parties or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property.  Borrower hereby assents to, ratifies and confirms any and all
actions of Lender with respect to the Property taken under this Section 1.15(d).



1.16Alienation and Further Encumbrances.  Borrower acknowledges that Lender has
relied upon the principals of Borrower and their experience in owning and
operating the Property and properties similar to the Property in connection with
the closing of the loan evidenced by the Note.  Accordingly, except as
specifically allowed hereinbelow in this Section 1.16(a) and notwithstanding
anything to the contrary contained in Section 4.6 hereof, in the event that the
Property or any part thereof or interest therein shall be sold, conveyed,
disposed of, alienated,



 

-30-

 

 

--------------------------------------------------------------------------------

 

hypothecated, leased (except to Tenants of space in the Improvements in
accordance with the provisions of Section 1.15 hereof), assigned, pledged,
mortgaged, further encumbered or otherwise transferred or Borrower shall be
divested of Borrower's title to the Property or any interest therein, in any
manner or way, directly or indirectly, whether voluntarily or involuntarily,
without the prior written consent of Lender being first obtained, which consent
may be withheld in Lender's sole discretion, then, the same shall constitute an
Event of Default hereunder and Lender shall have the right, at Lender's option,
to declare any or all of the indebtedness secured hereby, irrespective of the
maturity date specified in the Note, immediately due and payable and to
otherwise exercise any of Lender's other rights and remedies contained in
Article III hereof.  If such acceleration is during any period when a Yield
Maintenance is payable pursuant to the provisions set forth in the Note, then,
in addition to all of the foregoing, such Yield Maintenance shall also then be
immediately due and payable to the same end as though Borrower was prepaying the
entire indebtedness secured hereby on the date of such acceleration.  For the
purposes of this Section 1.16, the following shall be deemed, without
limitation, to be a transfer of an interest in the Property:  (i) any sale,
conveyance, merger, transfer, disposition, alienation, hypothecation,
encumbering or other transfer (either voluntarily, involuntarily or otherwise
and whether directly or indirectly) of fifty percent (50%) or more of the
interests (either singly or in the aggregate) of Borrower, provided, however,
that any such transfer or disposition of a direct or indirect ownership interest
in Borrower shall not be deemed a transfer for purposes hereof so long as, at
all times during the term of the loan secured hereby, one or more of Gregory M.
Friedman, Jatin Desai, or Mitul Patel owns (whether directly or through a trust
or other entity controlled by such individual) at least a ten percent (10%)
interest in Borrower and the management of Borrower is controlled by one or more
of Gregory M. Friedman, Jatin Desai, or Mitul Patel; (ii) any foreclosure or any
pledge, hypothecation or encumbrance of any portion of the partnership or
membership interest in Borrower (whether directly or indirectly); and (iii) any
transfer (either singly or in the aggregate and either directly or indirectly)
that results in a change of control of Borrower.

1.17Payment of Utilities, Assessments, Charges, Etc.  Borrower shall pay when
due all utility charges which are incurred by Borrower or which may become a
charge or lien against any portion of the Property for gas, electricity, water
and sewer services furnished to the Land and/or the Improvements and all other
assessments or charges of a similar nature, or assessments payable pursuant to
any restrictive covenants, whether public or private, affecting the Land and/or
the Improvements or any portion thereof, whether or not such assessments or
charges are or may become liens thereon. Notwithstanding anything contained in
any of the Loan Documents, Borrower hereby agrees that Borrower shall, at all
times during the term of the loan evidenced by the Note and secured hereby,
apply the gross revenues from the operation of the Property (including, without
limitation, the Rents and Profits) to the payment (in the following order of
priority) of the following:  (i) first, to the payment for such utilities,
suppliers, repair items and other Lender-approved operating expenses; (ii)
second, to the Impound Reserve; (iii) third, to the payment of the Monthly
Payment (as defined in the Note) then due under the Note, and any other amounts
due under the Loan Documents; (iv) fourth, to the Payment Reserve in accordance
with the terms and conditions of Section 1.7 above until such Payment Reserve
equals two (2) Monthly Payments; (v) fifth, to the Replacement Reserve in
accordance with the terms of Section 1.8 hereof; and (iv) sixth, the balance, if
any, to Borrower and the constituent owners of Borrower.

1.18Access Privileges and Inspections.  Lender and the agents, representatives
and employees of Lender shall, subject to the rights of Tenants, have full and
free access to the Land



 

-31-

 

 

--------------------------------------------------------------------------------

 

and the Improvements and any other location where books and records concerning
the Property are kept at all reasonable times for the purposes of inspecting the
Property and of examining, copying and making extracts from the books and
records of Borrower relating to the Property.  Borrower shall lend assistance to
all such agents, representatives and employees of Lender.  Lender shall have the
right to take one (1) asset management trip a year at Borrower's cost and
expense, not to exceed One Thousand Dollars ($1,000) per trip.

1.19Waste; Alteration of Improvements.  Borrower shall not commit, suffer or
permit any waste on the Property nor take any actions that might invalidate any
insurance carried on the Property.  Borrower shall maintain the Property in good
condition and repair.  No part of the Improvements may be removed, demolished or
materially altered, without the prior written consent of Lender.  Borrower shall
not commence construction of any improvements on the Land (other than
improvements required for the maintenance or repair of the Property) without the
prior written consent of Lender.

1.20Zoning.  Without the prior written consent of Lender, Borrower shall not
seek, make, suffer, consent to or acquiesce in any change in the zoning or
conditions of use of the Land or the Improvements.  Borrower shall comply with
and make all payments required under the provisions of any covenants, conditions
or restrictions affecting the Land or the Improvements.  Borrower shall comply
with all existing and future requirements of all governmental authorities having
jurisdiction over the Property.  Borrower shall keep all licenses, permits,
franchises and other approvals necessary for the operation of the Property in
full force and effect.  Borrower shall operate the Property in such a manner as
to allow the operation thereof as a hotel and shall maintain any non-conforming
use for so long as the indebtedness secured hereby is outstanding.  Borrower
shall not cause or permit any nonconforming use of the Land and the Improvements
to be discontinued or abandoned without the prior written consent of Lender.

1.21Financial Statements and Books and Records.  Borrower shall keep accurate
books and records of account of the Property and Borrower's own financial
affairs sufficient to permit the preparation of financial statements therefrom
in accordance with generally accepted accounting principles.  Lender and
Lender's duly authorized representatives shall have the right, upon five (5)
days prior notice to Borrower, to examine, copy and audit Borrower's records and
books of account at all reasonable times, but not more than once per calendar
year unless an Event of Default shall exist.  So long as this Security
Instrument continues in effect, Borrower shall provide to Lender, in addition to
any other financial statements required hereunder or under any of the other Loan
Documents, the following financial statements and information, all of which must
be certified to Lender as being true and correct by Borrower or the person or
entity to which they pertain, as applicable, be prepared in accordance with
generally accepted accounting principles consistently applied and be in form and
substance acceptable to Lender:

(a)copies of all tax returns filed by Borrower, within thirty (30) days after
the written request of Lender;

(b)monthly operating statements and, to the extent there exist any retail or
office Leases at the Property, rent rolls for the Property within thirty-five
(35) days after the end of each month, which (i) to the extent there then exists
any Lease for commercial space in the Improvements, operating statements shall
include year-to-date information, and (ii) if applicable,



 

-32-

 

 

--------------------------------------------------------------------------------

 

rent rolls shall include the following: the name of the Tenant, Tenant’s unit
number, the square footage of the premises occupied by Tenant, the Lease
commencement date, the Lease expiration date, extension and renewal provisions
under the Lease, the monthly and annual base rent payable under the Lease, the
security deposit held thereunder and any other material provisions of such
Lease, and in each case be certified by Borrower as being true and correct in
all respects;



(c)Within forty-five (45) days after the end of each fiscal year, annual balance
sheets and annual financial statements for the Property and annual financial
statements for Borrower (certified by Borrower and each indemnitor and guarantor
under any indemnity or guaranty executed in connection with the indebtedness
secured hereby as being true and correct in all respects); and

(d)such other information with respect to the Property, Borrower, the principals
or managers of Borrower, and each indemnitor and guarantor under any indemnity
or guaranty executed in connection with the indebtedness secured hereby, which
may be reasonably requested from time to time by Lender, within a reasonable
time after the applicable request.

In addition to hard copies of each financial statement, Borrower shall deliver
to Lender an electronic version (or provide access to an electronic version) of
each balance sheet and operating statement regarding the Property.

If any of the aforementioned materials are not furnished to Lender on or before
the date when due, then without limiting any other rights and remedies of Lender
by reason of such Default and in addition to all other fees and amounts payable
by Borrower under the Loan Documents, Borrower shall pay to Lender Two Hundred
Dollars ($200) per day for each day after the applicable due date thereof until
such financial statement is received by Lender.  All such amounts shall be due
and payable immediately.  Payment of any such amount by Borrower shall in no
event be deemed a cure of any Default or Event of Default occurring because of
any such failure by Borrower.  Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender's actual damages resulting from
any late delivery of financial statements by Borrower, and agrees that the
foregoing amount is a reasonable estimate of those damages and does not
constitute a penalty.

Borrower shall prepare and submit to Lender by November 30th of each year, a
proposed pro forma budget for the Property for the succeeding calendar year (the
"Annual Budget").  Following the occurrence of a DSCR Triggering Event or
Default Triggering Event and during the continuance thereof, Lender shall have
the right to approve the Annual Budget, and each Annual Budget approved by
Lender is referred to herein as the "Approved Annual Budget")).  In addition,
Borrower shall submit to Lender promptly after preparation thereof, any
revisions to such Annual Budget.  The Annual Budget shall consist of (i) an
operating expense budget showing, on a month-by-month basis, in reasonable
detail, each line item of Borrower's anticipated operating income and operating
expenses (on a cash and accrual basis), including amounts required to establish,
maintain and/or increase any monthly payments required hereunder, and (ii) a
capital expense budget showing, on a month-by-month basis, in reasonable detail,
each line item of anticipated capital expenses.  Until such time that any Annual
Budget (or submitted revision, if applicable) has been submitted to Lender and,
if applicable, approved by Lender,, the prior Annual Budget or



 

-33-

 

 

--------------------------------------------------------------------------------

 

Approved Annual Budget shall apply for all purposes hereunder (with such
adjustments as reasonably determined by Lender (including increases for any
non-discretionary expenses)).

1.22Further Documentation; Severance of Loan Documents.

(a)Borrower shall, on the request of Lender and at the expense of
Borrower:  (a) promptly correct any defect, error or omission which may be
discovered in the contents of this Security Instrument or in the contents of any
of the other Loan Documents; (b) promptly execute, acknowledge, deliver and
record or file such further instruments (including, without limitation, further
mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements and assignments of rents or leases) and
promptly do such further acts as may be necessary, desirable or proper to carry
out more effectively the purposes of this Security Instrument and the other Loan
Documents and to subject to the liens and security interests hereof and thereof
any property intended by the terms hereof and thereof to be covered hereby and
thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements or appurtenances to the Property;
(c) promptly execute, acknowledge, deliver, procure and record or file any
document or instrument (including specifically any financing statement) deemed
advisable by Lender to protect, continue or perfect the liens or the security
interests hereunder against the rights or interests of third persons; and
(d) promptly furnish to Lender, upon Lender's request, a duly acknowledged
written statement and estoppel certificate addressed to such party or parties as
directed by Lender and in form and substance supplied by Lender, setting forth
all amounts due under the Note, stating whether any Default or Event of Default
has occurred hereunder, stating whether any offsets or defenses exist against
the indebtedness secured hereby and containing such other matters as Lender may
reasonably require.  Without limiting the foregoing, (x) Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes and other security documents in such denominations as
Lender shall determine in Lender's sole discretion for purposes of evidencing
and enforcing its rights and remedies provided hereunder; and (y) Borrower shall
cooperate at Borrower’s expense with any such severance, including without
limitation by executing and delivering to Lender from time to time, promptly
after the request of Lender, a severance agreement and such other documents as
Lender shall request in order to effect such severance, all in form and
substance reasonably satisfactory to Lender.

(b)Borrower acknowledges that Lender and Lender's successors and assigns may
effectuate a Secondary Market Transaction (as defined below).  Borrower shall
cooperate in good faith with Lender in effecting any such Secondary Market
Transaction and shall cooperate in good faith to implement all requirements
imposed by any rating agency involved in any Secondary Market Transaction
including, without limitation, all structural or other changes to the
indebtedness secured hereby and modifications to any documents evidencing or
securing the loan; provided,  however, that Borrower shall not be required to
modify any documents evidencing or securing the indebtedness secured hereby
which would modify (A) the interest rate payable under the Note, (B) the stated
maturity of the Note, (C) the amortization of principal of the Note, (D) the
Exit Fee, (E) any servicing costs payable by Borrower, or (F) any other economic
term or material legal term of the indebtedness secured hereby.  Borrower shall
provide such information, and documents relating to Borrower, any guarantor or
indemnitor, the Property and any Tenants of the Improvements as Lender may
reasonably request in connection with such Secondary Market
Transaction.  Borrower shall make available to Lender all information concerning
Borrower's



 

-34-

 

 

--------------------------------------------------------------------------------

 

business and operations that Lender may reasonably request.  Lender shall be
permitted to share all such information with the investment banking firms,
rating agencies, accounting firms, law firms and other third-party advisory
firms involved with the Loan Documents or the applicable Secondary Market
Transaction.  It is understood that the information provided by Borrower to
Lender may ultimately be incorporated into the offering documents for the
Secondary Market Transaction and thus various investors may also see some or all
of the information.  Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of Borrower and Borrower indemnifies Lender as to any losses, claims,
damages or liabilities that arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in such information
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required or necessary to be stated in such information
in order to make the statements in such information, or in light of the
circumstances under which they were made, not misleading.  Lender may publicize
the existence of the indebtedness secured hereby in connection with its
marketing for a Secondary Market Transaction or otherwise as part of its
business development.  For purposes hereof, a "Secondary Market Transaction"
shall be (a) any sale of the Security Instrument, Note and other Loan Documents
to one or more investors as a whole loan; (b) a participation of the
indebtedness secured hereby to one or more investors, (c) any deposit of the
Security Instrument, Note and other Loan Documents with a trust or other entity
which may sell certificates or other instruments to investors evidencing an
ownership interest in the assets of such trust or other entity, or (d) any other
sale or transfer of the indebtedness secured hereby or any interest therein to
one or more investors.  Without limiting the foregoing, Borrower acknowledges
that Lender and Lender's successors and assigns may, in their sole discretion,
retain and replace any loan servicer in connection with the loan evidenced by
the Note and secured hereby.  Borrower shall cooperate in good faith with Lender
and Lender's successors and assigns and any such loan servicer regarding the
servicing of the loan secured hereby, including without limitation in connection
with the replacement of any loan servicer.



(c)Any transfer or sale of the Loan by Lender shall include an express
assumption by the assignee to disburse funds from the Reserves in accordance
with the terms of this Security Instrument. 

1.23Payment of Costs; Reimbursement to Lender.  Borrower shall pay all
reasonable costs and expenses of every character incurred in connection with the
closing of the loan evidenced by the Note and secured hereby or otherwise
attributable or chargeable to Borrower as the owner of the Property, including,
without limitation, appraisal fees, recording fees, documentary, stamp, mortgage
or intangible taxes, brokerage fees and commissions, title policy premiums and
title search fees, uniform commercial code/tax lien/litigation search fees,
escrow fees and attorneys' fees.  If Borrower defaults in any such payment,
which default is not cured within any applicable grace or cure period, Lender
may pay the same and Borrower shall reimburse Lender on demand for all such
costs and expenses incurred or paid by Lender, together with such interest
thereon at the Default Interest Rate from and after the date of Lender's making
such payment until reimbursement thereof by Borrower.  Any such sums disbursed
by Lender, together with such interest thereon, shall be secured indebtedness
and additional indebtedness of Borrower secured by this Security Instrument and
by all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.  Further, Borrower shall promptly notify Lender in
writing of any litigation or threatened litigation affecting the Property, or
any other demand or claim



 

-35-

 

 

--------------------------------------------------------------------------------

 

which, if enforced, could impair or threaten to impair Lender's security
hereunder.  Without limiting or waiving any other rights and remedies of Lender
hereunder or under any of the other Loan Documents, if an Event of Default
occurs, or if any action or proceeding of any kind (including, but not limited
to, any bankruptcy, insolvency, arrangement, reorganization or other debtor
relief proceeding) is commenced which might affect Lender's interest in the
Property or Lender's right to enforce its security, then Lender may, at Lender's
option, with or without notice to Borrower, make any appearances, disburse any
sums and take any actions as may be necessary or desirable to protect or enforce
the security of this Security Instrument or to remedy the failure of Borrower to
perform its covenants and agreements (without, however, waiving any default of
Borrower).  Borrower agrees to pay on demand all reasonable expenses of Lender
incurred with respect to the foregoing (including, but not limited to,
reasonable fees and disbursements of counsel), together with interest thereon at
the Default Interest Rate from and after the date on which Lender incurs such
expenses until reimbursement thereof by Borrower.  Any such expenses so incurred
by Lender, together with interest thereon as provided above, shall be additional
indebtedness of Borrower secured by this Security Instrument and by all of the
other Loan Documents securing all or any part of the indebtedness evidenced by
the Note.  The necessity for any such actions and of the amounts to be paid
shall be determined by Lender in Lender's absolute discretion.  Lender is hereby
empowered to enter and to authorize others to enter upon the Property or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Borrower or any person
in possession holding under Borrower.  Borrower hereby acknowledges and agrees
that the remedies set forth in this Section 1.23 shall be exercisable by Lender,
and any and all payments made or costs or expenses incurred by Lender in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Borrower with interest thereon at the Default Interest
Rate, notwithstanding the fact that such remedies were exercised and such
payments made and costs incurred by Lender after the filing by Borrower of a
voluntary case or the filing against Borrower of an involuntary case pursuant to
or within the meaning of the Bankruptcy Reform Act of 1978, as amended, Title 11
U.S.C., or after any similar action pursuant to any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter, in effect, which may be or become applicable to
Borrower, Lender, any guarantor or indemnitor, the secured indebtedness or any
of the Loan Documents.  Borrower hereby indemnifies and holds Lender harmless
from and against all loss, cost and expenses with respect to any Event of
Default hereof, any liens (i.e., judgments, mechanics' and materialmen's liens,
or otherwise), charges and encumbrances filed against the Property, and from any
claims and demands for damages or injury, including claims for property damage,
personal injury or wrongful death, arising out of or in connection with any
accident or fire or other casualty on the Land or the Improvements or any
nuisance made or suffered thereon, including, in any case, reasonable attorneys'
fees, costs and expenses as aforesaid, whether at pretrial, trial or appellate
level, specifically excluding, however, any and all of the foregoing which are
due to the sole or joint gross negligence or willful misconduct of Lender, and
such indemnity shall survive payment in full of the indebtedness secured
hereby.  This Section 1.23 shall not be construed to require Lender to incur any
expenses, make any appearances or take any actions.

1.24Security Interest.  This Security Instrument is also intended to encumber
and create a security interest in, and Borrower hereby grants to Lender a
security interest in, all sums on deposit with Lender in any of the Reserves set
forth herein and all fixtures, chattels, accounts, equipment, inventory,
contract rights, General Intangibles and other personal property included



 

-36-

 

 

--------------------------------------------------------------------------------

 

within the Property, all renewals, replacements of any of the aforementioned
items, or articles in substitution therefor or in addition thereto or the
proceeds thereof (all of said property, together with the Property, is
hereinafter referred to collectively as the "Collateral"), whether or not the
same shall be attached to the Land or the Improvements in any manner.  It is
hereby agreed that to the extent permitted by law, all of the foregoing
Collateral is to be deemed and held to be a part of and affixed to the Land and
the Improvements.  The foregoing security interest shall also cover Borrower’s
leasehold interest in any of the foregoing property which is leased by
Borrower.  Notwithstanding the foregoing, all of the foregoing property shall be
owned by Borrower and, subject to the terms of Section 1.36(h) below, no leasing
or installment sales or other financing or title retention agreement in
connection therewith shall be permitted without the prior written approval of
Lender.  Borrower shall, from time to time upon the request of Lender, but not
more frequently than once in any twelve (12) month period, supply Lender with a
current inventory of all of the Collateral in which Lender is granted a security
interest hereunder, in such detail as Lender may reasonably require.  Borrower
shall promptly replace all of the Collateral subject to the lien or security
interest of this Security Instrument when worn or obsolete with Collateral
comparable to the worn out or obsolete Collateral when new and will not, without
the prior written consent of Lender, remove from the Land or the Improvements
any of the Collateral subject to the lien or security interest of this Security
Instrument except such as is replaced by an article of equal suitability and
value as above provided, owned by Borrower free and clear of any lien or
security interest except that created by this Security Instrument and the other
Loan Documents and except as otherwise expressly permitted by the terms of this
Security Instrument.  All of the Collateral shall be kept at the location of the
Land except as otherwise required by the terms of the Loan Documents.  Borrower
shall not use any of the Collateral in violation of any applicable statute,
ordinance or insurance policy.

1.25Security Agreement.  This Security Instrument constitutes a security
agreement between Borrower and Lender with respect to the Collateral in which
Lender is granted a security interest hereunder, and, cumulative of all other
rights and remedies of Lender hereunder, Lender shall have all of the rights and
remedies of a secured party under any applicable Uniform Commercial
Code.  Borrower hereby agrees to execute and deliver on demand and hereby
irrevocably constitutes and appoints Lender the attorney in fact of Borrower to
execute and deliver and, if appropriate, to file with the appropriate filing
officer or office such security agreements, financing statements, continuation
statements or other instruments as Lender may request or require in order to
impose, perfect or continue the perfection of the lien or security interest
created hereby.  Except with respect to Rents and Profits to the extent
specifically provided herein to the contrary, Lender shall have the right of
possession of all cash, securities, instruments, negotiable instruments,
documents, certificates and any other evidences of cash or other property or
evidences of rights to cash rather than property, which are now or hereafter a
part of the Property and Borrower shall promptly deliver the same to Lender,
endorsed to Lender, without further notice from Lender.  Borrower agrees to
furnish Lender with notice of any change in the name, identity, organizational
structure, residence, or principal place of business or mailing address of
Borrower within ten (10) days of the effective date of any such change (without
implying Lender's consent to any such change in violation of the provisions of
this Security Instrument).  Upon the occurrence of any Event of Default, Lender
shall have the rights and remedies as prescribed in the Security Instrument, or
as prescribed by general law, or as prescribed by any applicable Uniform
Commercial Code, all at Lender's election.  Any disposition of the Collateral
may be conducted by an employee or agent of Lender.  Any person, including
without limitation both Borrower and



 

-37-

 

 

--------------------------------------------------------------------------------

 

Lender, shall be eligible to purchase any part or all of the Collateral at any
such disposition.  Expenses of retaking, holding, preparing for sale, selling or
the like (including, without limitation, Lender's attorneys' fees and legal
expenses), together with interest thereon at the Default Interest Rate from the
date incurred by Lender until actually paid by Borrower, shall be paid by
Borrower on demand and shall be secured by this Security Instrument and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.  Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right to enter upon the Land and the
Improvements or any real property where any of the Collateral which is the
subject of the security interest granted herein is located to take possession
of, assemble and collect the same or to render it unusable, or Borrower, upon
demand of Lender, shall assemble such Collateral and make it available to Lender
at the Land, a place which is hereby deemed to be reasonably convenient to
Lender and Borrower.  If notice is required by law, Lender shall give Borrower
at least ten (10) days' prior written notice of the time and place of any public
sale of such Collateral or of the time of or after which any private sale or any
other intended disposition thereof is to be made, and if such notice is sent to
Borrower, as the same is provided for the mailing of notices herein, it is
hereby deemed that such notice shall be and is reasonable notice to
Borrower.  No such notice is necessary for any such Collateral which is
perishable, threatens to decline speedily in value or is of a type customarily
sold on a recognized market.  Any sale made pursuant to the provisions of this
Section 1.25 shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with the foreclosure
sale as provided in Section 3.1 hereof upon giving the same notice with respect
to the sale of the Property hereunder as is required under said Section
3.1.  Furthermore, to the extent permitted by law, in conjunction with, in
addition to or in substitution for the rights and remedies available to Lender
pursuant to any applicable Uniform Commercial Code:

(a)In the event of a foreclosure sale, the Property may, at the option of
Lender, be sold as a whole; and

(b)It shall not be necessary that Lender take possession of the aforementioned
Collateral, or any part thereof, prior to the time that any sale pursuant to the
provisions of this Section 1.25(b) is conducted and it shall not be necessary
that said Collateral, or any part thereof, be present at the location of such
sale; and

(c)Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Lender.

The name and address of Borrower (as Debtor under any applicable Uniform
Commercial Code) is:

PHG San Antonio, LLC
5607 Glenridge Drive
Suite 430
Atlanta, Georgia  30342
Attention:  Gregory M. Friedman





 

-38-

 

 

--------------------------------------------------------------------------------

 

The name and address of Lender (as Secured Party under any applicable Uniform
Commercial Code) are:

LMREC III Holdings III, Inc.
350 South Beverly Drive
Suite 300
Beverly Hills, California  90212
Attention:  Asset Management

1.26Easements and Rights of Way.  Borrower shall not grant any easement or right
of way with respect to all or any portion of the Land or the Improvements
without the prior written consent of Lender.  The purchaser at any foreclosure
sale hereunder may, at the purchaser's discretion, disaffirm any easement or
right of way granted in violation of any of the provisions of this Security
Instrument and may take immediate possession of the Property free from, and
despite the terms of, such grant of easement or right of way.  If Lender
consents to the grant of an easement or right of way, Borrower shall pay to
Lender all out-of-pocket expenses, including, without limitation, reasonable
attorneys' fees, incurred by Lender in the review of Borrower's request and in
the preparation of documents effecting the subordination.

1.27Compliance with Laws.  Borrower shall at all times comply with all statutes,
ordinances, orders, regulations and other governmental or quasi-governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Property, including, but not limited to,
those concerning employment and compensation of persons engaged in operation and
maintenance of the Property and any environmental or ecological requirements,
even if such compliance shall require structural changes to the Property;
provided,  however,  that, Borrower may, upon providing Lender with security
satisfactory to Lender, proceed diligently and in good faith to contest the
validity or applicability of any such statute, ordinance, regulation or
requirement so long as during such contest the Property shall not be subject to
any lien, charge, fine or other liability and shall not be in danger of being
forfeited, lost or closed.  Borrower shall not use or occupy, or allow the use
or occupancy of, the Property in any manner which violates any Lease to the
Property or any applicable law, rule, regulation or order or which constitutes a
public or private nuisance or which makes void, voidable or cancelable, or
increases the premium of, any insurance then in force with respect thereto.

1.28Additional Taxes.  In the event of the enactment after this date of any law
of the state where the Property is located or of any other governmental entity
deducting from the value of the Property for the purpose of taxation any lien or
security interest thereon, or imposing upon Lender the payment of the whole or
any part of the taxes or assessments or charges of liens herein required to be
paid by Borrower, or changing in any way the laws relating to the taxation of
mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the Lender or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to adversely
affect this Security Instrument or the indebtedness secured hereby or Lender,
then, and in any such event, Borrower, within ten (10) Business Days following
demand by Lender, shall pay such taxes, assessments, charges or liens, or
reimburse Lender therefor; provided,  however,  that if in the opinion of
counsel for Lender (a) it might be unlawful to require Borrower to make such
payment, or (b) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then and in either such
event, Lender



 

-39-

 

 

--------------------------------------------------------------------------------

 

may elect, by notice in writing given to Borrower, to declare all of the
indebtedness secured hereby to be and become due and payable in full one hundred
twenty (120) days from the giving of such notice, without any Yield Maintenance,
prepayment penalty or fee due in connection therewith.

1.29Secured Indebtedness.  It is understood and agreed that this Security
Instrument shall secure payment of not only the indebtedness evidenced by the
Note but also any and all substitutions, replacements, renewals and extensions
of the Note, any and all indebtedness and obligations arising pursuant to the
terms hereof and any and all indebtedness and obligations arising pursuant to
the terms of any of the other Loan Documents other than the Hazardous Substances
Indemnity Agreement and the Indemnity and Guaranty Agreement and the Completion
Guaranty in favor of Lender, all of which indebtedness is equally secured with
and has the same priority as any amounts advanced as of the date hereof.  It is
agreed that any future advances (including, without limitation any future
advances into the Renovation Reserve pursuant to Section 1.9(d) above)  made by
Lender to or for the benefit of Borrower from time to time, whether made under
this Security Instrument or the other Loan Documents or otherwise and whether or
not such advances are obligatory or are made at the option of Lender, or
otherwise, made for any purpose, and all interest accruing thereon, shall be
equally secured by this Security Instrument and shall have the same priority as
all amounts, if any, advanced as of the date hereof, although there may be no
indebtedness outstanding at the time any such advance is made, and unless
otherwise expressly provided in a written instrument executed by Borrower and
Lender shall be subject to all of the terms and provisions of this Security
Instrument.  It shall be an Event of Default hereunder if Borrower shall file or
record a notice limiting the maximum principal amount which may be secured by
this Security Instrument.

1.30Borrower's Waivers.  To the full extent permitted by law, Borrower agrees
that Borrower shall not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, moratorium or extension, or any law now or
hereafter in force providing for the reinstatement of the indebtedness secured
hereby prior to any sale of the Property to be made pursuant to any provisions
contained herein or prior to the entering of any decree, judgment or order of
any court of competent jurisdiction, or any right under any statute to redeem
all or any part of the Property so sold.  Borrower, for Borrower and Borrower's
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the full extent permitted by law, hereby knowingly,
intentionally and voluntarily with and upon the advice of competent
counsel:  (a) waives, releases, relinquishes and forever forgoes all rights of
valuation, appraisement, stay of execution, reinstatement and notice of election
or intention to mature or declare due the secured indebtedness (except such
notices as are specifically provided for herein); (b) waives, releases,
relinquishes and forever forgoes all right to a marshalling of the assets of
Borrower, including without limitation the Property, to a sale in the inverse
order of alienation, or to direct the order in which any of the Property shall
be sold in the event of foreclosure of the liens and security interests created
hereby and agrees that any court having jurisdiction to foreclose such liens and
security interests may order the Property sold as an entirety; and (c) waives,
releases, relinquishes and forever forgoes all rights and periods of redemption
provided under applicable law.  To the full extent permitted by law, Borrower
shall not have or assert any right under any statute or rule of law pertaining
to the exemption of homestead or other exemption under any federal, state or
local law now or hereafter in effect, the administration of estates of decedents
or other matters whatever to defeat, reduce or affect the right of Lender under
the terms of this Security Instrument to a sale of the Property, for the
collection



 

-40-

 

 

--------------------------------------------------------------------------------

 

of the secured indebtedness without any prior or different resort for
collection, or the right of Lender under the terms of this Security Instrument
to the payment of the indebtedness secured hereby out of the proceeds of sale of
the Property in preference to every other claimant whatever.  Further, Borrower
hereby knowingly, intentionally and voluntarily, with and upon the advice of
competent counsel, waives, releases, relinquishes and forever forgoes all
present and future statutes of limitations as a defense to any action to enforce
the provisions of this Security Instrument or to collect any of the indebtedness
secured hereby to the fullest extent permitted by law.  Borrower covenants and
agrees that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Borrower shall not seek a supplemental stay
or otherwise shall not seek pursuant to 11 U.S.C. §105 or any other provision of
the Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against any guarantor or indemnitor of the secured
obligations or any other party liable with respect thereto by virtue of any
indemnity, guaranty or otherwise.

1.31SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a)THE PARTIES AGREE THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY, ENFORCEABILITY AND PERFORMANCE, OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD
TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, AND THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

(b)EACH OF LENDER AND BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, ON BEHALF
OF ITSELF AND ANY OF ITS DIRECTORS, OFFICERS, MANAGERS, PARTNERS, MEMBERS,
EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH IT, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
OR THE INDEBTEDNESS SECURED HEREBY.  BORROWER AND LENDER EACH HEREBY CERTIFIES
THAT NONE OF THE REPRESENTATIVES, AGENTS OR ATTORNEYS OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS



 

-41-

 

 

--------------------------------------------------------------------------------

 

WAIVER OF RIGHT TO JURY TRIAL PROVISION.  BORROWER ACKNOWLEDGE THAT THE
PROVISIONS OF THIS SECTION 1.31 ARE A MATERIAL INDUCEMENT FOR THE LENDER'S
MAKING THE LOAN SECURED HEREBY.



1.32Contractual Statute of Limitations.  Borrower hereby agrees that any claim
or cause of action by Borrower against Lender, or any of Lender's directors,
officers, employees, agents, accountants or attorneys, based upon, arising from
or relating to the indebtedness secured hereby, or any other matter, cause or
thing whatsoever, whether or not relating thereto, occurred, done, omitted or
suffered to be done by Lender or by Lender's directors, officers, employees,
agents, accountants or attorneys, whether sounding in contract or in tort or
otherwise, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by the filing of a
complaint within one (1) year after Borrower first acquires or reasonably should
have acquired knowledge of the first act, occurrence or omission upon which such
claim or cause of action, or any part thereof, is based and service of a summons
and complaint on an officer of Lender or any other person authorized to accept
service of process on behalf of Lender, within thirty (30) days
thereafter.  Borrower agrees that such one (1) year period of time is reasonable
and sufficient time for a borrower to investigate and act upon any such claim or
cause of action.  The one (1) year period provided herein shall not be waived,
tolled or extended except by the specific written agreement of Lender.  This
provision shall survive any termination of this Security Instrument or any of
the other Loan Documents.

1.33Management.  The management of the Property shall be by a professional hotel
management company approved by Lender. Lender hereby approves Hotel Manager as
the manager of the Property. Such management by a professional hotel management
company shall be pursuant to a written agreement approved by Lender.    In no
event shall any manager be removed or replaced or the terms of any management
agreement materially modified or materially amended without the prior written
consent of Lender, which consent shall not be unreasonably withheld, delayed or
conditioned.  After an Event of Default or a default under any management
contract then in effect, which default is not cured within any applicable grace
or cure period, Lender shall have the right to terminate, or to direct Borrower
to terminate, such management contract upon thirty (30) days' notice and to
retain, or to direct Borrower to retain, a new management agent approved by
Lender.  All Rents and Profits generated by or derived from the Property shall
first be utilized solely for current expenses directly attributable to the
ownership and operation of the Property, including, without limitation, current
expenses relating to Borrower's liabilities and obligations with respect to this
Security Instrument and the other Loan Documents, and none of the Rents and
Profits generated by or derived from the Property shall be diverted by Borrower
and utilized for any other purposes unless all such current expenses
attributable to the ownership and operation of the Property have been fully paid
and satisfied.  Lender has the right to discuss the affairs and finances of the
Property with Borrower (and any partner, manager, member or officer of Borrower)
and any property manager of the Property, and to consult with and advise
Borrower (and any partner, manager, member or officer of Borrower) and any such
property manager with respect to the management of the Property. However,
without limiting any obligations of Borrower and any property manager contained
elsewhere in the Loan Documents, in no event shall the immediately preceding
sentence obligate Borrower, or any partner, manager, member or officer of
Borrower, or any property manager, to follow any advice or direction from Lender
regarding the affairs and finances of the Property or the management of the
Property.



 

-42-

 

 

--------------------------------------------------------------------------------

 

1.34Hazardous Waste and Other Substances.

(a)Lender acknowledges that Lender has received that certain Phase I
Environmental Site Assessment dated March 3, 2014, preapred by AEI Consultants
as Project No. 327620 regarding environmental investigations at the Property
(the “Environmental Reports”).  Except as shown in the Enviornmental Reports,
Borrower hereby represents and warrants to Lender that, as of the date
hereof:  (i)  the Property is not in direct or indirect violation of any local,
state or federal law, rule or regulation pertaining to environmental regulation,
contamination or clean-up (collectively, "Environmental Laws"), including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq. and 40 CFR §302.1 et seq.), as
amended by the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §1251 et seq. and 40 CFR § 116.1
et seq.); those relating to LeadBased Paint (as defined below); the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.); the Clean Air Act, 42
U.S.C.  §7401 et seq; the Toxic Substances Control Act; 15 U.S.C. §2601 et seq;
the Safe Drinking Water Act) (42 U.S.C. §300f et seq); the Texas Water Code
§§26.001 et. Seq. (including but not limited to §26.346); the Texas Health &
Safety Code §§361.001 et. seq.; and the Texas Sold Waste Disposal Act, Tex. Civ.
Stat. Ann. Art. 4477-7; and the regulations promulgated pursuant to said laws,
all as same may have been or may be amended relating to or affecting the
Property, any portion thereof or any surrounding areas, whether or not caused by
or within the control of Borrower; (ii) no hazardous, toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls, petroleum products, flammable
explosives, radioactive materials, infectious substances or raw materials which
include hazardous constituents), paint containing more than 0.5% leaf by dry
weight (“Lead Based Paint”) or any other substances or materials which are
included under or regulated by Environmental Laws, or any mold (collectively,
"Hazardous Substances"), are located on or have been handled, generated, stored,
processed or disposed of on or released or discharged from the Property
(including underground contamination) except for those substances used by
Borrower or Hotel Manager in the ordinary course of Borrower's business and in
compliance with all Environmental Laws  (the “Permitted Substances”); (iii) the
Property is not subject to any private or governmental lien or judicial or
administrative notice or action relating to Hazardous Substances; (iv) there are
no existing or closed underground storage tanks or other underground storage
receptacles for Hazardous Substances on the Property; (v) Borrower has received
no written notice of and has no knowledge of any investigation, action,
proceeding or claim by any agency, authority or unit of government or by any
third party which could result in any liability, penalty, sanction or judgment
under any Environmental Laws with respect to any condition, use or operation of
the Property nor does Borrower know of any basis for such a claim; and
(vi) Borrower has received no written notice of and, to the best of Borrower's
knowledge and belief, there has been no claim by any party that any use,
operation or condition of the Property has caused any nuisance or any other
liability or adverse condition on any other property nor does Borrower know of
any basis for such a claim.

(b)Borrower shall (i) keep or cause the Property to be kept free from Hazardous
Substances, other than Permitted Substances,  (ii) not install or use any
underground storage tanks, (iii) expressly prohibit the use, generation,
handling, storage, production, processing and disposal of Hazardous Substances
by all Tenants, other than Permitted Substances, and (iv) without limiting the
generality of the foregoing, so long as this Security Instrument continues in
effect, not install



 

-43-

 

 

--------------------------------------------------------------------------------

 

in the Improvements or permit to be installed in the Improvements asbestos or
any substance containing asbestos.

(c)Borrower shall promptly notify Lender if Borrower shall become aware of the
possible existence of (i) any Hazardous Substances on the Property, other than
Permitted Substances, or other potential environmental problem or liability,
with respect to the Property, (ii) any lien, action or notice affecting the
Property or Borrower resulting from any violation or alleged violation of the
Environmental Laws, (iii) the institution of any investigation, inquiry or
proceeding concerning Borrower or the Property pursuant to any Environmental Law
or otherwise relating to Hazardous Substances, or (iv) the discovery of any
occurrence, condition or state of facts which would render any representation or
warranty contained in this Agreement incorrect in any respect if made at the
time of such discovery or (v) the Property being or potentially being in direct
or indirect violation of any Environmental Laws.  Further, promptly following
receipt of the same, Borrower shall deliver to Lender true, complete and legible
copies of any and all orders, notices, permits, applications, reports and other
communications, documents and instruments pertaining to the actual, alleged or
potential presence or existence of any Hazardous Substances at, on, about,
under, within, near or otherwise affecting all or any portion of the Property or
surrounding areas.  Borrower shall, at Borrower's sole cost and expense,
promptly and when and as required by Lender, and regardless of the source of
contamination, take all actions as shall be necessary or advisable for the
clean-up of any and all portions of the Property or other affected property,
including, without limitation, all investigative, monitoring, removal,
containment and remedial actions in accordance with all applicable Environmental
Laws (and in all events in a manner satisfactory to Lender), and shall further
pay or cause to be paid, at no expense to Lender, all clean-up, administrative
and enforcement costs of applicable governmental agencies which may be asserted
against the Property; provided, however, that Borrower shall have the right to
contest in good faith any claim or demand for such costs, so long as so long as
Borrower does so diligently, by appropriate proceedings and without prejudice to
Lender and provided that neither the Property nor any interest therein would be
in any danger of sale, loss or forfeiture as a result of such proceeding or
contest.  In the event Borrower shall contest any such costs, Borrower shall
promptly notify Lender of such contest and thereafter shall, upon Lender's
request, promptly provide a bond, cash deposit or other security satisfactory to
Lender to protect Lender's interest and security should the contest be
unsuccessful.  If Borrower shall fail to promptly discharge or provide security
against any such costs as aforesaid, Lender may do so and any and all expenses
incurred by Lender, together with interest thereon at the Default Interest Rate
from the date paid by Lender until actually paid by Borrower, shall be paid by
Borrower within five (5) days of demand.  In the event Borrower fails to do so,
Lender may (but shall not be obligated to cause the Property or other affected
property to be freed from any Hazardous Substances or otherwise brought into
conformance with Environmental Laws and any and all costs and expenses incurred
by Lender in connection therewith, together with interest thereon at the Default
Interest Rate from the date incurred by Lender until actually paid by Borrower,
shall be immediately paid by Borrower on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any
part of the indebtedness evidenced by the Note.  In furtherance of the
foregoing, Borrower hereby grants to Lender and Lender's agents and employees
access to the Property and an irrevocable license to remove any items reasonably
deemed by Lender to be Hazardous Substances and to do all things Lender shall
deem necessary to bring the Property in conformance with Environmental
Laws.  Borrower covenants and agrees, at Borrower's sole cost and expense, to
indemnify, defend, protect (at trial and appellate levels, and with attorneys,
consultants and



 

-44-

 

 

--------------------------------------------------------------------------------

 

experts acceptable to Lender), and hold Lender harmless from and against any and
all present and future liens, damages, losses, liabilities, obligations,
settlement payments, penalties, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, attorneys', consultants' and experts' fees and disbursements
actually incurred in investigating, defending, settling or prosecuting any
claim, litigation or proceeding) (collectively, "Costs") which may at any time
be imposed upon, incurred by or asserted or awarded against Lender or the
Property, and arising directly or indirectly from or out of:  (i) the violation
of any Environmental Laws relating to or affecting the Property, whether or not
caused by or within the control of Borrower;  (ii) the actual or alleged
presence, release or threat of release of any Hazardous Substances now or
hereafter, on, in, under or affecting all or any portion of the Property or any
surrounding areas, regardless of whether or not caused by or within the control
of Borrower; (iii) the failure by Borrower to comply fully with the terms and
conditions of this Section 1.34; (iv) the breach of any representation or
warranty contained in this Section 1.34; or (v) the enforcement of this Section
1.34, including, without limitation, the cost of assessment, containment and/or
removal of any and all Hazardous Substances from all or any portion of the
Property or any surrounding areas, the cost of any actions taken in response to
the presence, release or threat of release of any Hazardous Substances on, in,
under or affecting any portion of the Property or any surrounding areas to
prevent or minimize such release or threat of release so that it does not
migrate or otherwise cause or threaten danger to present or future public
health, safety, welfare or the environment, and costs incurred to comply with
the Environmental Laws in connection with all or any portion of the Property or
any surrounding areas.  The indemnity set forth in this Section 1.34(c) shall
also include, without limitation, any diminution in the value of the security
afforded by the Property or any future reduction in the sales price of the
Property by reason of any matter set forth in this Section 1.34(c) and any and
all of the foregoing which are due to the sole or joint negligence of Lender. 
Notwithstanding any language to the contrary in this Section 1.34(c), the
foregoing indemnity shall specifically exclude any Costs and other obligations
of Borrower under this Section 1.34(c) arising from Hazardous Substances which
are initially placed at, on, about, in, under or within the Property after
Lender (or its assignee or designee) or any bona fide third party purchaser
takes title to the Property by foreclosure or deed in lieu of foreclosure.  
Lender's rights under this Section 1.34(c) shall survive payment in full of the
indebtedness secured hereby and shall be in addition to all other rights of
Lender under this Security Instrument, the Note and the other Loan Documents.  
 Two (2) years after either (i) payment in full of the Loan, or (ii) transfer of
the Property in accordance with the terms of this Security Instrument,
Borrower’s indemnification obligation under this Section 1.34 shall be released,
upon written request by Borrower and Indemnitors (as defined in the Hazardous
Indemnity Agreement) and receipt by Lender of an environmental report, which
meets Lender's then current requirements and is updated to no earlier than
ninety (90) days prior to either (A) the date of such request (if the Loan has
been paid in full) or (B) the date of the transfer of the Property (if the
Property has been transferred), which is satisfactory to Lender, provided that
none of the following has occurred:  (1) completion of proceedings by Lender to
foreclose this Security Instrument or acceptance by Lender of a deed in lieu of
foreclosure; (2) written demand made by Lender to Borrower or Indemnitors for
payment under this Security Instrument or the Hazardous Substances Indemnity
Agreement, which demand remains unsatisfied; (3) notice of a claim (or pending
claim) has been received by Lender which may result in a demand for payment
under this Security Instrument or the Hazardous Substances Indemnity Agreement;
or (4) a change in any





 

-45-

 

 

--------------------------------------------------------------------------------

 

Environmental Laws or any interpretation thereof, which, in Lender's reasonable
judgment, could result in a material increase in Lender's potential liability
for damages after the Loan is paid in full.

(d)Upon Lender's request, at any time and from time to time after the occurrence
of an Event of Default hereunder or at such other time as Lender has reasonable
grounds to believe that Hazardous Substances are or have been released, stored
or disposed of on or around the Property or that the Property may be in
violation of the Environmental Laws, Borrower shall provide, at Borrower's sole
cost and expense, an inspection or audit of the Property prepared by a
hydrogeologist or environmental engineer or other appropriate consultant
approved by Lender indicating the presence or absence of Hazardous Substances on
the Property or an inspection or audit of the Improvements prepared by an
engineering or consulting firm approved by Lender indicating the presence or
absence of friable asbestos or substances containing asbestos on the Property,
as applicable.  If Borrower fails to provide such inspection or audit within
thirty (30) days after such request, without waiving any other rights or
remedies of Lender by reason of Borrower's failure to do so, Lender may order
the same, and Borrower hereby grants to Lender and Lender's employees and agents
access to the Property and an irrevocable license to undertake such inspection
or audit.  The cost of such inspection or audit, together with interest thereon
at the Default Interest Rate from the date incurred by Lender until actually
paid by Borrower, shall be immediately due and payable to Lender by Borrower on
demand and shall be secured hereby and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.

(e)Reference is made to the Hazardous Substances Indemnity Agreement.  The
provisions of this Security Instrument and the Hazardous Indemnity Agreement
shall be read together to maximize the coverage with respect to the subject
matter thereof, as determined by Lender; provided,  however, the obligations of
the Indemnitors are not secured by the liens and security interests under this
Security Instrument, as more fully set forth in the Hazardous Indemnity
Agreement.

(f)If prior to the date hereof, it was determined that the Property contains
Lead Based Paint, Borrower had prepared an assessment report describing the
location and condition of the Lead Based Paint (a "Lead-Based Paint
Report").  If, at any time hereafter, Lead Based Paint is suspected of being
present on the Property, Borrower agrees, at Borrower’s sole cost and expense
and within thirty (30) days thereafter, to cause a qualified engineer or other
expert reasonably approved by Lender to prepare a Lead-Based Paint Report, which
Lead-Based Pain Report shall be in form, scope and substance, acceptable to
Lender.

(g)Borrower agrees that if it has been, or if at any time hereafter it is,
determined that the Property contains Lead Based Paint, on or before thirty (30)
days following (i) the date hereof, if such determination was made prior to the
date hereof or (ii) receipt of a Lead Based Paint Report making such
determination, if such determination is hereafter made, as applicable, Borrower
shall, at Borrower’s sole cost and expense, develop and implement, and
thereafter diligently and continuously carry out (or cause to be developed and
implemented and thereafter diligently and continually to be carried out), an
operations, abatement and maintenance plan for the Lead Based Paint on the
Property, which plan shall be prepared by an expert reasonably approved by
Lender, and be in form, scope and substance acceptable to Lender (together with
any Lead-Based Paint Report, the "O&M Plan") (If an O&M Plan has been prepared
prior to the date



 

-46-

 

 

--------------------------------------------------------------------------------

 

hereof, Borrower agree to diligently and continually carry out (or cause to be
carried out) the provisions thereof.)  Compliance with the O&M Plan shall
require or be deemed to require, without limitation, the proper preparation and
maintenance of all records, papers and forms required under the Environmental
Laws.

(h)Borrower agrees that if it has been, or if at any time hereafter it is,
determined that the Property contains asbestos-containing materials ("ACM's"),
on or before thirty (30) days following (i) the date hereof, if such
determination was made prior to the date hereof or (ii) receipt of a report
prepared by an environmental consultant making such determination, if such
determination is hereafter made, as applicable, Borrower shall, at its sole cost
and expense, develop and implement, and thereafter diligently and continuously
carry out (or cause to be developed and implemented and thereafter diligently
and continually to be carried out), an operations and maintenance program (the
"Maintenance Program") designed by an environmental consultant, reasonably
approved by Lender, with respect to the ACM's, consistent with "Guidelines for
Controlling Asbestos-Containing Materials in Buildings" (ISOPIA, 1985) and other
relevant guidelines, and such Maintenance Program will hereafter continuously
remain in effect until the loan evidenced by the Note and secured hereby is
repaid in full.  In furtherance of the foregoing, Borrower shall inspect and
maintain all ACM's on a regular basis and ensure that all ACM's shall be
maintained in a condition that prevents exposure of occupants to ACM's at all
times.  Without limiting the generality of the preceding sentence, provided a
Maintenance Program is in place, Lender may reasonably require (i) periodic
notices or reports to Lender in form, substance and at such intervals as Lender
may specify, not more frequently than semi-annually, (ii) an amendment to such
Maintenance Program to address changing circumstances, laws or other matters,
(iii) at Borrower’s sole cost and expense, supplemental examination of the
Property by consultants specified by Lender, not more frequently than
semi-annually, and (iv) variation of the Maintenance Program in response to the
reports provided by any such consultants.

1.35Indemnification; Subrogation.

(a)Borrower shall indemnify, defend, protect and hold Lender harmless against:
(i) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Property or the secured indebtedness, and (ii) any and
all liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including without limitation Lender's attorneys' fees,
together with reasonable appellate counsel fees, if any) of whatever kind or
nature which may be asserted against, imposed on or incurred by Lender in
connection with the secured indebtedness, this Security Instrument, the
Property, or any part thereof, or the exercise by Lender of any rights or
remedies granted to Lender under this Security Instrument; provided, however,
that nothing herein shall be construed to obligate Borrower to indemnify,
defend, protect and hold harmless Lender from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses that are finally determined by a court of competent
jurisdiction to have been enacted against, imposed on or incurred by Lender by
reason of Lender's intentional misconduct or gross negligence.

(b)If Lender is made a party defendant to any litigation or any claim is
threatened or brought against Lender concerning the secured indebtedness, this
Security Instrument, the Property, or any part thereof, or any interest therein,
or the construction, maintenance, operation or occupancy or use thereof, then
Borrower shall indemnify, defend,



 

-47-

 

 

--------------------------------------------------------------------------------

 

protect and hold Lender harmless from and against all liability by reason of
said litigation or claims, including without limitation attorneys' fees
(together with reasonable appellate counsel fees, if any) and expenses incurred
by Lender in any such litigation or claim, whether or not any such litigation or
claim is prosecuted to judgment.  If Lender commences an action against Borrower
to enforce any of the terms hereof or to prosecute any breach by Borrower of any
of the terms hereof or to recover any sum secured hereby, Borrower shall pay to
Lender the attorneys' fees of Lender (together with reasonable appellate counsel
fees, if any) and expenses.  The right to such attorneys' fees (together with
reasonable appellate counsel fees, if any) and expenses shall be deemed to have
accrued on the commencement of such action, and shall be enforceable whether or
not such action is prosecuted to judgment.  If Borrower breaches any term of
this Security Instrument, Lender may engage the services of an attorney or
attorneys to protect Lender's rights hereunder, and in the event of such
engagement following any breach by Borrower, Borrower shall pay Lender
attorneys' fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Lender, whether or not an action is actually commenced
against Borrower by reason of such breach.  All references to "attorneys" in
this subsection and elsewhere in this Security Instrument shall include without
limitation any outside attorney or law firm engaged by Lender and Lender's in
house counsel, and all references to "fees and expenses" in this subsection and
elsewhere in this Security Instrument shall include without limitation any
reasonable fees and expenses of such attorney or law firm and any allocation
charges and allocation costs of Lender's in house counsel.



(c)A waiver of subrogation shall be obtained by Borrower from Borrower's
insurance carrier and, consequently, Borrower waives any and all right to claim
or recover against Lender, and Lender's officers, employees, agents and
representatives, for loss of or damage to Borrower, the Property, Borrower's
property or the property of others under Borrower's control from any cause
insured against or required to be insured against by the provisions of this
Security Instrument.

1.36Negative Covenants with Respect to Indebtedness, Operations and Fundamental
Changes of Borrower.  Borrower hereby represents, warrants and covenants, as of
the date hereof and until such time as the indebtedness secured hereby is paid
in full, that Borrower:

(a)shall not amend, modify or otherwise change its partnership certificate,
partnership agreement, articles of incorporation, by-laws, articles of
organization, limited liability company agreement, operating agreement, or other
formation agreement or document, as applicable, in any material term or manner
and no manager of Borrower shall amend, modify or otherwise change its
partnership certificate, partnership agreement, articles of incorporation,
by-laws, articles of organization, limited liability company agreement,
operating agreement or any other formation document or agreement, as applicable,
in any manner which adversley affects or impacts Borrower’s existance as a
single purpose enity or would, without limitation, cause Borrower to be in
violation of this Section 1.36;

(b)shall not, nor shall any partner, limited or general, manager, or member of
Borrower, as applicable, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation, by-laws, articles
of organization,  limited liability company agreement, operating agreement, or
other formation agreement or document, as applicable, in a manner which
adversely affects Borrower's existence as a single purpose entity;



 

-48-

 

 

--------------------------------------------------------------------------------

 

(c)shall not enter into any transaction of merger or consolidation, or liquidate
or dissolve itself (or suffer any liquidation or dissolution), or acquire by
purchase or otherwise all or substantially all the business or assets of, or any
stock or other evidence of beneficial ownership of, any entity;

(d)has not and shall not guarantee, pledge its assets for the benefit of, or
otherwise become liable on or in connection with any obligation of any other
person or entity;

(e)does not own and shall not own any asset other than (i) the Property, and
(ii) incidental personal property necessary for the operation of the Property;

(f)is not engaged and shall not engage, directly or indirectly, in any business
other than the ownership, management and operation of the Property;

(g)shall not enter into any contract or agreement with any partner,  manager,
member, principal or Affiliate (as hereinafter defined) of Borrower or any
Affiliate of any partner,  manager or member of Borrower except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms' length basis with third parties other than an
Affiliate;

(h) has not incurred and shall not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (i) the
indebtedness secured hereby, (ii) unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Property, which in the case of such unsecured trade payables (A) are not
evidenced by a note, (B) do not exceed, at any time, a maximum aggregate amount
of $200,000 and (C) are paid within sixty (60) days of the date incurred, and
(iii) obligations under equipment leases entered into in the ordinary course of
business of Borrower that do not exceed, at any time, a maximum aggregate amount
of $50,000, no other debt may be secured (senior, subordinate or pari passu) by
the Property;

(i)has not made and shall not make any loans or advances to any third party
(including, without limitation, any Affiliate);

(j)is and shall, to the full extent of available cash flow from the ownership or
operation of the Property,  be solvent and pay its debt from its assets as the
same shall become due;

(k)has done or caused to be done and shall do all things necessary to preserve
its existence;

(l)provided proceeds from the ownership or operation of the Property are
sufficient, shall conduct and operate its business as presently conducted and
operated;

(m)shall maintain financial statements, books and records and bank accounts
separate from those of its Affiliates, including its partners, managers or
members;  provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its parent companies if inclusion on such a
consolidated financial statement is required to comply with the requirements of
GAAP, and provided, further, that such consolidated financial statement shall
contain a footnote to the effect that Borrower’s assets are owned by Borrower,
and that they are



 

-49-

 

 

--------------------------------------------------------------------------------

 

being included on the financial statement of its parent solely to comply with
the requirements of GAAP, and provided, further, that such assets shall be
listed on Borrower’s own separate balance sheet;



(n)shall be, and at all times shall hold itself out to the public as, a legal
entity separate and distinct from any other entity (including, without
limitation, any Affiliate thereof, including any member or any Affiliate of the
Manager);

(o)shall file its own tax returns, or if part of a consolidated group, shall be
shown as a separate member of such group;

(p)shall, to the full extent of available cash flow from the ownership or
operation of the Property, maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

(q)shall not seek the dissolution or winding up, in whole or in part, of
Borrower;

(r)shall not commingle the funds and other assets of Borrower with those of
any partner, manager or member of any Affiliate or any other person;

(s)has and shall maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other person;

(t)does not and shall not hold itself out to be responsible for the debts or
obligations of any other person;

(u)shall not do any act which would make it impossible to carry on the ordinary
business of Borrower;

(v)shall not possess or assign the Property or incidental personal property
necessary for the operation of the Property for other than a business or company
purpose;

(w)shall not (i) encumber of all or substantially all of the Property or
incidental personal property necessary for the operation of the Property (except
to the extent expressly permitted under clause (h) above) or (ii) except to the
extent the same are being replaced with items of equal or greater value, sell or
otherwise dispose of all or substantially all of the Property, or incidential
personal property necessary for the operation fo the Property;

(x)shall not hold title to its assets other than in its name (or any d/b/a name
established by the Hotel Manager for the Property and specifically approved by
Lender in writing);  and

(y)shall not, unless directed or authorized to do so by Lender, (i) institute
proceedings to be adjudicated bankrupt or insolvent; (ii) consent to the
institution of bankruptcy or insolvency proceedings against it; (iii) file a
petition seeking, or consent to, reorganization or



 

-50-

 

 

--------------------------------------------------------------------------------

 

relief under any applicable federal or state law relating to bankruptcy; (iv)
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of Borrower or a substantial part of
Borrower's property; (v) make any assignment for the benefit of creditors; (vi)
admit in writing its inability to pay its debts generally as they become due; or
(vi) take any action in furtherance of any such action, in each case without the
unanimous consent of all of the partners, managers and members of Borrower
including, without limitation the Manager.



For purposes of this Section 1.36,  (A)  "Affiliate" means any person or entity
other than the Manager (i) which owns beneficially, directly or indirectly, more
than fifty percent (50%) of the outstanding voting securities or which is
otherwise in control of the Borrower, (ii) of which more than fifty percent
(50%) of the outstanding voting securities are owned beneficially, directly or
indirectly, by any entity described in clause (i) above, or (iii) which is
controlled by an entity described in clause (i) above; provided that for the
purposes of this definition the term "control" and "controlled by" shall have
the meanings assigned to them in Rule 405 under the Securities Act of 1933, as
amended.

1.37Covenants Regarding Manager.  By execution hereof, Manager agrees that it:

(a)shall at all times act as the manager of Borrower with all of the rights,
powers, obligations and liabilities of the Manager under the operating agreement
of Borrower and shall take any and all actions and do any and all things
necessary or appropriate to the accomplishment of same;

(b)shall not (i) institute proceedings to be adjudicated bankrupt or insolvent;
(ii) consent to the institution of bankruptcy or insolvency proceedings against
it; (iii) file a petition seeking, or consent to, reorganization or relief under
any applicable federal or state law relating to bankruptcy; (iv) consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of a substantial part of its property; (v) make any assignment
for the benefit of creditors; (vi) admit in writing its inability to pay its
debts generally as they become due; or (vii) take any action in furtherance of
any such action, in each case without the unanimous consent of all of the
partners, managers and members of Manager; and

(c)shall not institute proceedings to adjudicate Borrower bankrupt or insolvent,
consent to the institution of bankruptcy or insolvency proceedings against
Borrower, file a petition seeking, or consent to, reorganization or relief of
Borrower under any applicable federal or state law relating to bankruptcy,
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of a substantial part of Borrower's
property, consent to any assignment by Borrower for the benefit of creditors,
admit in writing to the inability of Borrower to pay its resepective debts
generally as they become due, and or take any corporate action in furtherance of
any such action, in each case without the unanimous consent of all of the
members and managers of Borrowerand Manager.

Manager’s signature to this Security Instrument is for the limited purpose of
acknowledging and agreeing to the terms of this Section 1.37 and shall not be
deemed to impose any liability upon Manager for the indebtedness secured hereby.



 

-51-

 

 

--------------------------------------------------------------------------------

 

1.38Subordinate Financing.  Borrower shall not obtain any subordinate financing
with respect to the Property without Lender's prior written consent, which
consent may be given or withheld in Lender's sole discretion.

1.39Patriot Act.  Neither Borrower, nor any indemnitor or guarantor under any
indemnity or guaranty executed in connection with the loan secured hereby, nor
any of their respective officers, directors, shareholders, partners, members or
affiliates (including the indirect holders of equity interests in Borrower) is
or will be an entity or person: (a) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on September
24, 2001 ("EO13224"); (b) whose name appears on the United States Treasury
Department's Office of Foreign Assets Control ("OFAC") most current list of
"Specifically Designated National and Blocked Persons" (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (c) who commits,
threatens to commit or supports "terrorism", as that term is defined in EO13224;
or (d) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (a) through (d) above are herein
referred to as a "Prohibited Person").  Borrower covenants and agrees that
neither Borrower, nor any indemnitor or guarantor under any indemnity or
guaranty executed in connection with the loan secured hereby, nor any of their
respective officers, directors, shareholders, partners, members or affiliates
(including the indirect holders of equity interests in Borrower) will:
(x) conduct any business, or engage in any transaction or dealing, with any
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person; or (y) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in EO13224.  Borrower further covenants and agrees
to deliver (from time to time) to Lender any such certification or other
evidence as may be requested by Lender in Lender's sole and absolute discretion,
confirming that: (i) neither Borrower, nor any indemnitor or guarantor under any
indemnity or guaranty executed in connection with the loan evidenced by the Note
and secured hereby, nor their respective officers, directors, shareholders,
partners, members or affiliates (including the indirect holders of equity
interests in Borrower) is a Prohibited Person; and (ii) neither Borrower, nor
any indemnitor or guarantor under any indemnity or guaranty executed in
connection with the loan evidenced by the Note and  secured hereby, nor their
respective officers, directors, shareholders, partners, members or affiliates
(including the indirect holders of equity interests in Borrower) has engaged in
any business, transaction or dealings with a Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.

1.40Certain Hotel Covenants Regarding Management Agreement.  Borrower covenants
and agrees with Lender as follows:

(a)Borrower shall cause the hotel located on the Property to be operated
pursuant to the Management Agreement or any successor management agreement
approved by Lender in its sole but reasonable discretion.

(b)Borrower covenants and agrees that it shall:



 

-52-

 

 

--------------------------------------------------------------------------------

 

(1)promptly perform and/or observe all of the covenants and agreements required
to be performed and observed by it under the Management Agreement and do all
things necessary to preserve and keep unimpaired its material rights thereunder;

(2)promptly notify Lender of any default under the Management Agreement of which
it is aware;

(3)promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, notice, report and estimate received by it under the
Management Agreement; and

(4)promptly enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by Hotel Manager under the
Manegement Agreement.

(c)Borrower consents and agrees that it shall not, without Lender's prior
written consent:

(1)surrender, terminate, or cancel the Management Agreement;

(2)reduce or consent to the reduction of the term of the Management Agreement;

(3)increase or consent to the increase of the amount of any charges under the
Management Agreement; or

(4)otherwise modify, change, supplement, alter or amend, or waive or release any
of its rights and remedies under the Management Agreement in any material
respect.

(d)Upon expiration or termination of the Management Agreement, Borrower will not
renew the expired or terminated Management Agreement or enter into a replacement
management agreement without, in each instance, Lender's prior written approval,
which may be withheld in Lender's sole discretion, and Borrower will deliver to
Lender for Lender's review copies of any proposed renewal or replacement
Management Agreement not less than thirty (30) days prior to the proposed
execution of the agreement and will deliver promptly to Lender any additional
information Lender reasonably requests relating to the renewal or replacement
management agreement.

(e)Borrower shall not, without Lender’s prior written consent, enter into
transactions with any affiliate, including without limitation, any arrangement
providing for the managing of the hotel on the Property, the rendering or
receipt of services or the purchase or sale of inventory, except any such
transaction in the ordinary course of business of Borrower and only so long as
the monetary or business consideration arising therefrom would be substantially
as advantageous to Borrower as the monetary or business consideration that
Borrower would obtain in a comparable transaction with a person or entity not an
affiliate of Borrower.

(f)Borrower shall maintain the Management Agreement for the operation of the
Property in full force and effect and timely perform all of Borrower’s
obligations thereunder



 

-53-

 

 

--------------------------------------------------------------------------------

 

and enforce performance of all obligations of Hotel Manager thereunder, and not
permit the termination or amendment of such Management Agreement unless the
prior written consent of Lender is first obtained.  Borrower will enter into and
cause Hotel Manager to enter into an assignment and subordination of such
Management Agreement in form satisfactory to Lender, assigning and subordinating
the manager’s interest in the Property and all fees and other rights of Hotel
Manager pursuant to such Management Agreement to the rights of Lender.  Upon an
Event of Default, Borrower at Lender’s request made at any time while such Event
of Default continues, shall terminate the Management Agreement and replace Hotel
Manager with a manager selected by Lender.



(g)The Management Agreement provides and each future management agreement
(directly or by separate agreement in form and content satisfactory to Lender)
will provide, among other things, that:

(1)the Management Agreement is subject and subordinate to the lien of this
Security Instrument and to Lender's rights under the Loan Documents;

(2)upon foreclosure or transfer by deed-in-lieu of foreclosure, Lender, or any
purchaser at a foreclosure sale, will have the right, exercisable in its sole
discretion within six (6) months after the date a foreclosure of this Deed of
Trust is final or the date a deed in lieu of foreclosure is delivered, as the
case may be, to confirm the continuation of the Management Agreement in
accordance with its terms or to terminate the Management Agreement without
payment of any termination fee;

(3)until the Management Agreement is terminated after foreclosure or transfer by
deed-in-lieu of foreclosure or for the then remainder of the term of the
Management Agreement if it is not terminated after foreclosure or transfer by
deed-in-lieu of foreclosure, Hotel Manager will continue to operate and manage
the Property in accordance with the provisions of the Management Agreement;

(4)Hotel Manager's right to receive any incentive fees (or other performance
based fees that Lender determines are incentive fees) under the Management
Agreement will be non-cumulative and will be subject and subordinate to Lender's
rights to receive debt service payments or any other payments to be made to
Lender pursuant to the Loan Documents;

(5)Hotel Manager will accept cure of any default from Lender and will not
terminate the Management Agreement without giving Lender an additional notice
and thirty (30) day period to cure and if the default cannot be cured without
Lender's taking possession of the Property, Lender's thirty (30) day cure period
will be extended for as long as is necessary for Lender to complete a
foreclosure or deed-in-lieu of foreclosure of this Security Instrument and for a
reasonable period thereafter and if the default is of a type that cannot be
cured by Lender, then completion of the foreclosure or deed-in-lieu of
foreclosure will be deemed a cure of such defaults;

(6)after foreclosure or transfer by deed in lieu of foreclosure, Lender or the
transferee of the Property will not be liable for any defaults of Borrower or
any other previous owner under the Management Agreement, will not be liable for
repayment of any loans made by



 

-54-

 

 

--------------------------------------------------------------------------------

 

Hotel Manager to Borrower or to any other entity and will have no liability
under the Management Agreement from and after the date Lender or the transferee
of the Property transfers the Property; and



(7)if Lender gives Hotel Manager notice that there is an Event of Default, Hotel
Manager will remit all Rents and Profits directly to Lender or as Lender may
direct.

(h)Borrower will indemnify, defend and hold Lender harmless against any
liability, loss, cost, damage or expense which Lender may incur under the
Management Agreement or under or by reason of this Security Instrument prior to
the exercise by Lender of any of its remedies under this Security Instrument.

1.41Certain Hotel Covenants re Hotel Agreement.  Borrower covenants and agrees
with Lender as follows:

(a)Borrower shall cause the hotel located on the Property to be operated
pursuant to the Hotel Agreement or any successor franchise/license agreement
approved by Lender in its sole discretion.

(b)Borrower covenants and agrees that it shall:

(1)promptly perform and/or observe all of the covenants and agreements required
to be performed and observed by it under the Hotel Agreement and do all things
necessary to preserve and keep unimpaired its material rights thereunder;

(2)promptly notify Lender of any default under the Hotel Agreement of which it
is aware;

(3)promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, notice, report and estimate received by it under the
Hotel Agreement; and

(4)promptly enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the franchisor/licensor
under the Hotel Agreement.

(c)Borrower consents and agrees that it shall not, without Lender's prior
written consent:

(1)surrender, terminate, or cancel the Hotel Agreement;

(2)reduce or consent to the reduction of the term of the Hotel Agreement;

(3)increase or consent to the increase of the amount of any charges under the
Hotel Agreement; or



 

-55-

 

 

--------------------------------------------------------------------------------

 

(4)otherwise modify, change, supplement, alter or amend, or waive or release any
of its rights and remedies under the Hotel Agreement in any material respect.

(d)Upon expiration or termination of the Hotel Agreement, Borrower will not
renew the expired or terminated Hotel Agreement or enter into a replacement
hotel agreement without, in each instance, Lender's prior approval, which may be
withheld in Lender's sole discretion, and Borrower will deliver to Lender for
Lender's review copies of any proposed renewal or replacement Hotel Agreement
and a form of  "comfort letter" from such proposed franchisor/licensor not less
than thirty (30) days prior to the proposed execution of the agreement and will
deliver promptly to Lender any additional information Lender reasonably requests
relating to the renewal or replacement hotel agreement.

(e)Borrower shall not, without Lender’s prior consent, enter into transactions
with any affiliate, including without limitation, any arrangement providing for
the franchise/licensing of the hotel on the Property, the rendering or receipt
of services or the purchase or sale of inventory, except any such transaction in
the ordinary course of business of Borrower and only so long as the monetary or
business consideration arising therefrom would be substantially as advantageous
to Borrower as the monetary or business consideration that Borrower would obtain
in a comparable transaction with a person or entity not an affiliate of
Borrower.

(f)Borrower shall maintain the Hotel Agreement for the operation of the Property
in full force and effect and timely perform all of Borrower’s obligations
thereunder and enforce performance of all obligations of the franchisor/licensor
thereunder, and not permit the termination or amendment of such Hotel Agreement
unless the prior written consent of Lender is first obtained.  Borrower will
enter into and cause the franchisor/licensor to deliver a "comfort letter" in
connection with the Hotel Agreement in form satisfactory to Lender.

(g)The Hotel Agreement provides and each future franchise/license agreement
(directly or by separate agreement (such as a “comfort letter”) in form and
content satisfactory to Lender) will provide, among other things, that:

(1)the Hotel Agreement is subject and subordinate to the lien of this Security
Instrument and to Lender's rights under the Loan Documents;

(2)until the Hotel Agreement is terminated after foreclosure or transfer by
deed-in-lieu of foreclosure or for the then remainder of the term of the Hotel
Agreement if it is not terminated after foreclosure or transfer by deed-in-lieu
of foreclosure, the Property will continue to be operated in accordance with the
provisions of the Hotel Agreement;

(3)the franchisor's/licensor's right to receive any fees under the Hotel
Agreement will be non-cumulative and will be subject and subordinate to Lender's
rights to receive debt service payments or any other payments to be made to
Lender pursuant to the Loan Documents;

(4)the franchisor/licensor will accept cure of any default from Lender and will
not terminate the Hotel Agreement without giving Lender an additional notice and
thirty (30) day period to cure and if the default cannot be cured without
Lender's taking possession of the Property, Lender's thirty (30) day cure period
will be extended for as long as is necessary for



 

-56-

 

 

--------------------------------------------------------------------------------

 

Lender to complete a foreclosure or deed-in-lieu of foreclosure of this Security
Instrument and for a reasonable period thereafter and if the default is of a
type that cannot be cured by Lender, then completion of the foreclosure or
deed-in-lieu of foreclosure will be deemed a cure of such defaults; and

(5)after foreclosure or transfer by deed in lieu of foreclosure, Lender or the
transferee of the Property will not be liable for any defaults of Borrower or
any other previous owner under the Hotel Agreement, will not be liable for
repayment of any loans made by franchisor/licensor to Borrower or to any other
entity and will have no liability under the Hotel Agreement from and after the
date Lender or the transferee of the Property transfers the Property.

(6)Borrower will indemnify, defend and hold Lender harmless against any
liability, loss, cost, damage or expense which Lender may incur under the Hotel
Agreement or under or by reason of this Security Instrument prior to the
exercise by Lender of any of its remedies under this Security Instrument.

ARTICLE II
EVENTS OF DEFAULT

2.1Events of Default.  The occurrence of any of the following events (each, an
"Event of Default") shall be an Event of Default hereunder:

(a)Borrower fails to punctually perform any covenant, agreement, obligation,
term or condition under the Note, this Security Instrument or any other Loan
Document which requires payment of any money to Lender at the time or within any
applicable grace period set forth therein or herein, or if no time or grace
period is set forth, then within seven (7) days of the date such payment is due
or following demand if there is no due date (except that there shall be no grace
period with respect to Borrower's obligation to pay all outstanding amounts
under the Loan Documents as of the Maturity Date).

(b)Borrower fails to provide or maintain insurance as required by Section 1.4
hereof or fails to perform any covenant, agreement, obligation, term or
condition set forth in Section 1.5,  1.19,  1.33,  1.34,  1.36,  1.38,  1.39,
 1.40 or 1.41 hereof.

(c)Borrower fails to perform any other covenant, agreement, obligation, term or
condition set forth herein other than those otherwise described in this Section
2.1 and, to the extent such Default is susceptible of being cured, the
continuance of such Default for thirty (30) days after written notice thereof
from Lender to Borrower; provided, however, that if such Default is susceptible
of cure but such cure cannot be accomplished with reasonable diligence within
said period of time, and if Borrower commences to cure such Default promptly
after receipt of notice thereof from Lender, and thereafter prosecutes the
curing of such Default with reasonable diligence, such period of time shall be
extended for such period of time as may be necessary to cure such Default with
reasonable diligence, but not to exceed an additional sixty (60) days.

(d)Any representation or warranty made herein, in or in connection with any
application or commitment relating to the loan evidenced by the Note and secured
hereby, or in any of the other Loan Documents to Lender by Borrower, by any
partner, manager, member or principal in Borrower or by any indemnitor or
guarantor under any indemnity or guaranty executed



 

-57-

 

 

--------------------------------------------------------------------------------

 

in connection with the loan evidenced by the Note and secured hereby is
reasonably determined by Lender to have been false or misleading in any material
respect at the time made.



(e)There shall be a sale, conveyance, disposition, alienation, hypothecation,
leasing, assignment, pledge, mortgage, granting of a security interest in or
other transfer or further encumbrancing of the Property, Borrower or its
partners, managers, members, or any portion thereof or any interest therein, in
violation of Section 1.16 hereof.

(f)An Event of Default or Default occurs under any of the other Loan Documents
which has not been cured within any applicable grace or cure period therein
provided.

(g)Borrower, Manager, or, except as provided in Section 2.1(s) below, any
indemnitor or guarantor under any indemnity or guaranty executed in connection
with the loan evidenced by the Note and secured hereby becomes insolvent, or
shall make a transfer in fraud of creditors, or shall make an assignment for the
benefit of creditors, shall file a petition in bankruptcy, shall voluntarily be
adjudicated insolvent or bankrupt or shall admit in writing the inability to pay
debts as they mature, shall petition or apply to any tribunal for or shall
consent to or shall not contest the appointment of a receiver, trustee,
custodian or similar officer for Borrower, for any such Manager, or for any such
indemnitor or guarantor or for a substantial part of the assets of Borrower or
of any such Manager, or of any such indemnitor or guarantor, or shall commence
any case, proceeding or other action under any bankruptcy, reorganization,
arrangement, readjustment or debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect.  In addition, the
occurrence of any of the foregoing with respect to any member or principal of
Borrower which results in the consolidation of the assets and liabilities of
such member or principal of Borrower with the assets and liabilities of
Borrower, Manager or any indemnitor or guarantor under any indemnity or guaranty
executed in connection with the loan evidenced by the Note and secured hereby.

(h)A petition is filed or any case, proceeding or other action is commenced
against Borrower, against Manager, or against any indemnitor or guarantor under
any indemnity or guaranty executed in connection with the loan evidenced by the
Note and secured hereby seeking to have an order for relief entered against it
as debtor or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or other relief under any law
relating to bankruptcy, insolvency, arrangement, reorganization, receivership or
other debtor relief under any law or statute of any jurisdiction whether now or
hereafter in effect or a court of competent jurisdiction enters an order for
relief against Borrower, against Manager, or against any indemnitor or guarantor
under any indemnity or guaranty executed in connection with the loan evidenced
by the Note and secured hereby, as debtor, or an order, judgment or decree is
entered appointing, with or without the consent of Borrower, of any such
Manager, or of any such indemnitor or guarantor, a receiver, trustee, custodian
or similar officer for Borrower, for any such Manager, or for any such
indemnitor or guarantor, or for any substantial part of any of the properties of
Borrower, of any such Manager, or of any such indemnitor or guarantor, and if
any such event shall occur, such petition, case, proceeding, action, order,
judgment or decree shall not be dismissed within sixty (60) days after being
commenced.  In addition, the occurrence of any of the foregoing with respect to
any member or principal of Borrower which results in the consolidation of the
assets and liabilities of such member or principal of Borrower with the assets



 

-58-

 

 

--------------------------------------------------------------------------------

 

and liabilities of Borrower, Manager or any indemnitor or guarantor under any
indemnity of guaranty executed in connection with the loan evidenced by the Note
and secured hereby.



(i)The Property or any part thereof shall be taken on execution or other process
of law in any action against Borrower.

(j)Borrower abandons all or a portion of the Property (except to the extent
expressly permitted under Section 1.36(w)(ii) above).

(k)The holder of any lien or security interest on the Property (without implying
the consent of Lender to the existence or creation of any such lien or security
interest), whether superior or subordinate to this Security Instrument or any of
the other Loan Documents, declares a default and such default is not cured
within any applicable grace or cure period set forth in the applicable document
or such holder institutes foreclosure or other proceedings for the enforcement
of its remedies thereunder.

(l)The Property, or any part thereof, is subjected to actual or threatened waste
or to removal, demolition or material alteration so that the value of the
Property is materially diminished thereby and Lender determines (in Lender's
sole but reasonable discretion) that it is not adequately protected from any
loss, damage or risk associated therewith.

(m)Any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower or Manager.

(n)Manager fails to perform any covenant, agreement, obligation, terms or
condition of Section 1.37 hereof.

(o)The Hotel Manager (or any successor management agreement) resigns or is
removed and a new hotel manager reasonably acceptable to Lender is not hired
within thirty  (30) days pursuant to the terms of this Security Instrument or
there is any material change in the Management Agreement (or any successor
management agreement) made by Borrower without the consent of Lender.

(p)A default by Borrower has occurred which continues beyond any appicable cure
period under the Management Agreement (or any successor management agreement) if
such default permits the Hotel Manager to terminate or cancel the Management
Agreement (or any successor management agreement).

(q)A default by Borrower has occurred which continues beyond any appicable cure
period under the Hotel Agreement (or any successor hotel agreement) if such
default permits the franchisor/licensor thereunder to terminate or cancel the
Hotel Agreement (or any successor hotel agreement).

(r)Borrower ceases to do business as a hotel or motel on the Property or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with any renovations to the Property or a temporary
cessation as a result of a Force Majeure Event).  As used herein, “Force Majeure
Event” means any prevention, delay or stoppage due to strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes



 

-59-

 

 

--------------------------------------------------------------------------------

 

therefore, governmental restrictions, governmental regulations, governmental
controls, enemy or hostile governmental action, civil commotion, and other
causes beyond the reasonable control of the party obligated to perform.



(s)The occurrence of any of the events specified in Section 2.1(g) as to any
indemnitor or guarantor under any indemnity or guaranty executed in connection
with the loan evidenced by the Note, other than Borrower (each a "Defaulting
Guarantor"), which is in any manner obligated to Lender under the Loan Documents
shall not give rise to an Event of Default, if within thirty (30) days of
Borrower's receipt of written notice of the occurrence of any such event by the
Defaulting Guarantor, Borrower causes the Defaulting Guarantor to be replaced
with another guarantor (the "Replacement Guarantor"), which Replacement
Guarantor shall (i) have a net worth, which together with the net worth of the
other Guarantor(s) (excluding the Defaulting Guarantor) is equal to or greater
than Five Million Dollars ($5,000,000) (Seven Hundred Fifty Thousand Dollars
($750,000) of which shall be held in cash and/or marketable securities) in the
aggregate, as evidenced by financial statements certified by such Replacement
Guarantor, (ii) have the reputation and standing in the community as of the date
of such replacement contemplated herein, that is at least equal to the
reputation and standing of the Defaulting Guarantor as of the effective date of
the respective indemnity or guaranty and (iii) be otherwise satisfactory to
Lender in its sole but reasonable discretion.

ARTICLE III
REMEDIES

3.1Remedies Available.  If there shall occur an Event of Default under this
Security Instrument, then this Security Instrument is subject to judicial
foreclosure or foreclosure by power of sale as provided by law and Lender may,
at Lender's option and by or through Lender's nominee, assignee or otherwise, to
the fullest extent permitted by law, exercise any or all of the following
rights, remedies and recourses, either successively or concurrently:

(a)Acceleration.  Accelerate the maturity date of the Note and declare any or
all of the indebtedness secured hereby to be immediately due and payable without
any presentment, demand, protest, notice, or action of any kind whatever (each
of which is hereby expressly waived by Borrower), whereupon the same shall
become immediately due and payable.  Upon any such acceleration, payment of such
accelerated amount shall constitute a prepayment of the principal balance of the
Note and any applicable Yield Maintenance provided for in the Note shall then be
immediately due and payable.

(b)Entry on the Property.  Either in person or by agent, with or without
bringing any action or proceeding, or by a receiver appointed by a court and
without regard to the adequacy of Lender's security, enter upon and take
possession of the Property, or any part thereof, without force or with such
force as is permitted by law and without notice or process or with such notice
or process as is required by law unless such notice and process is waivable, in
which case Borrower hereby waives such notice and process, and does any and all
acts and performs any and all work which may be desirable or necessary in
Lender's judgment to complete any unfinished construction on the Land, to
preserve the value, marketability or rentability of the Property, to increase
the income therefrom, to manage and operate the Property or to protect the
security hereof and all sums expended by Lender therefor, together with interest
thereon at the Default Interest Rate, shall



 

-60-

 

 

--------------------------------------------------------------------------------

 

be immediately due and payable to Lender by Borrower on demand and shall be
secured hereby and by all of the other Loan Documents securing all or any part
of the indebtedness evidenced by the Note.

(c)Collect Rents and Profits.  With or without taking possession of the
Property, sue or otherwise collect the Rents and Profits, including those past
due and unpaid.

(d)Appointment of Receiver.  Upon, or at any time prior or after, initiating the
exercise of any power of sale, instituting any judicial foreclosure or
instituting any other foreclosure of the liens and security interests provided
for herein or any other legal proceedings hereunder, make application to a court
of competent jurisdiction for appointment of a receiver for all or any part of
the Property, as a matter of strict right and without notice to Borrower and
without regard to the adequacy of the Property for the repayment of the
indebtedness secured hereby or the solvency of Borrower or any person or persons
liable for the payment of the indebtedness secured hereby, and Borrower does
hereby irrevocably consent to such appointment, waives any and all notices of
and defenses to such appointment and agrees not to oppose any application
therefor by Lender, but nothing herein is to be construed to deprive Lender of
any other right, remedy or privilege Lender may now have under the law to have a
receiver appointed, provided,  however, that, the appointment of such receiver,
trustee or other appointee by virtue of any court order, statute or regulation
shall not impair or in any manner prejudice the rights of Lender to receive
payment of the Rents and Profits pursuant to other terms and provisions
hereof.  Any such receiver shall have all of the usual powers and duties of
receivers in similar cases, including, without limitation, the full power to
hold, develop, rent, lease, manage, maintain, operate and otherwise use or
permit the use of the Property upon such terms and conditions as said receiver
may deem to be prudent and reasonable under the circumstances as more fully set
forth in Section 3.3 below.  Such receivership shall, at the option of Lender,
continue until full payment of all of the indebtedness secured hereby or until
title to the Property shall have passed by foreclosure sale under this Security
Instrument or deed in lieu of foreclosure.

(e)Judicial Foreclosure.  Immediately commence an action to foreclose this
Security Instrument or to specifically enforce its provisions or any of the
indebtedness secured hereby pursuant to the statutes in such case made and
provided and sell the Property or cause the Property to be sold in accordance
with the requirements and procedures provided by said statutes in a single
parcel or in several parcels at the option of Lender.

(1)In the event foreclosure proceedings are filed by Lender, all expenses
incident to such proceeding, including, but not limited to, attorneys’ fees and
costs, shall be paid by Borrower and secured by this Security Instrument and by
all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.  The secured indebtedness and all other obligations
secured by this Security Instrument, including, without limitation, interest at
the Default Interest Rate (as defined in the Note), any prepayment charge, fee
or premium required to be paid under the Note in order to prepay principal (to
the extent permitted by applicable law), attorneys’ fees and any other amounts
due and unpaid to Lender under the Loan Documents, may be bid by Lender in the
event of a foreclosure sale hereunder.  In the event of a judicial sale pursuant
to a foreclosure decree, it is understood and agreed that Lender or its assigns
may become the purchaser of the Property or any part thereof.



 

-61-

 

 

--------------------------------------------------------------------------------

 

(2)Lender may, by following the procedures and satisfying the requirements
prescribed by applicable law, foreclose on only a portion of the Property and,
in such event, said foreclosure shall not affect the lien of this Security
Instrument on the remaining portion of the Property foreclosed.

(f)Foreclosure by Power of Sale.  Immediately commence an action to foreclose
this Security Instrument by power of sale as set forth below.

(1)In the event of any inconsistencies between the terms and conditions of this
subsection 3.1(f) of this Security Instrument and any other terms of this
Security Instrument, the terms and conditions of this subsection 3.1(f) shall
control and be binding.

(2)Should Lender elect to foreclose by exercise of the power of sale herein
contained, Lender shall notify Trustee and shall deposit with Trustee this
Security Instrument and, if necessary, the Note and such receipts and evidence
of expenditures made and secured hereby as Trustee may require.  Upon receipt of
such notice from Lender, Trustee shall cause to be recorded, published and/or
delivered to Borrower such notice of default and notice of sale as then required
by law.  Trustee shall, without demand on Borrower, after lapse of such time as
may then be required by law and after giving of such notice of default and after
notice of sale as required by law, sell the Property at the time and place of
sale fixed by it in said notice of sale, either as a whole, or in separate lots
or parcels or items as Lender shall determine, and in such order as Lender may
determine, at public auction to the highest bidder for cash in lawful money of
the United States payable at the time of sale.  Trustee shall deliver to such
purchaser or purchasers thereof its good and sufficient deed or deeds conveying
the property so sold, but without any covenant or warranty, express or
implied.  The recitals in such deed of any matters or facts shall be conclusive
proof of the truthfulness thereof.  Any person, including, without limitation,
Borrower or Lender, but excepting Trustee, may purchase at such sale and
Borrower hereby covenants to warrant and defend the title of such purchaser or
purchasers.

(3)Lender may, in its sole discretion, designate the order in which the Property
shall be offered for sale or sold through a single sale or through two or more
successive sales, or in any other manner Lender deems to be in its best
interest.  If Lender elects more than one sale or other disposition of the
Property, Lender may at its option cause the same to be conducted simultaneously
or successively, on the same day or at such different days or times and in such
order as Lender may deem to be in its best interests, and no such sale shall
terminate or otherwise affect the lien of this Security Instrument on any part
of the Property not then sold until all indebtedness secured hereby has been
fully paid.  If Lender elects to dispose of the Property through more than one
sale, Borrower shall pay the costs and expenses of each such sale of its
interest in the Property and of any proceedings where the same may be
made.  Trustee may postpone the sale of all or any part of the Property by
public announcement at such time and place of sale, or in any manner permitted
by law from time to time, and without further notice make such sale at the time
fixed by the last postponement; or Trustee may, in its discretion, give a new
notice of sale.  Lender may rescind or cancel any such notice of default at any
time before Trustee’s sale by executing a notice of rescission or cancellation
and recording the same.  The recordation of such notice shall constitute a
cancellation of any prior declaration of default and demand for sale and of any
acceleration of maturity of indebtedness affected by any prior declaration or
notice of default.  The exercise by Lender of the right of rescission or
cancellation shall not constitute a



 

-62-

 

 

--------------------------------------------------------------------------------

 

waiver of any default then existing or subsequently occurring, or impair the
right of Lender to execute other declarations of default and demand for sale, or
notices of default and of election to cause the Property to be sold, nor
otherwise affect the Note or this Security Instrument, or any of the rights,
obligations or remedies of Lender or Trustee hereunder.

(4)In the event of a sale of the Property, or any part thereof, pursuant to this
subsection 3.1(f) and the execution of a deed therefor, the recital therein of
default, and of giving notice of default and of the elapse of the required time
(if any) between the recording and the notice, and of the giving of notice of
sale, and of a demand by Lender, or its successors or assigns, that such sale
should be made, shall be conclusive proof of such default, recording, election,
elapse of time, and giving of such notice, and that the sale was regularly and
validly made on due and proper demand by Lender, its successors or assigns.  Any
such deed or deeds with such recitals therein shall be effective and conclusive
against Borrower, its successors and assigns, and all other persons.  The
receipt for the purchase money recited or contained in any deed executed to the
purchaser as aforesaid shall be sufficient discharge to such purchaser from all
obligations to see to the proper application of the purchase money.

(g)Other.  Exercise any other right or remedy available hereunder, under any of
the other Loan Documents or at law or in equity.

3.2Application of Proceeds.  To the fullest extent permitted by law, the
proceeds of any sale under this Security Instrument shall be applied to the
extent funds are so available to the following items in such order as Lender in
Lender's discretion may determine:

(a)To payment of the costs, expenses and fees of taking possession of the
Property, and of holding, operating, maintaining, using, leasing, repairing,
improving, marketing and selling the same and of otherwise enforcing Lender's
right and remedies hereunder and under the other Loan Documents, including, but
not limited to, receivers' fees, court costs, attorneys', accountants',
appraisers', managers' and other professional fees, title charges and transfer
taxes.

(b)To payment of all sums expended by Lender under the terms of any of the Loan
Documents and not yet repaid, together with interest on such sums at the Default
Interest Rate.

(c)To payment of the secured indebtedness and all other obligations secured by
this Security Instrument, including, without limitation, interest at the Default
Interest Rate and, to the extent permitted by applicable law, Yield Maintenance
or any prepayment fee, charge or premium required to be paid under the Note in
order to prepay principal, in any order that Lender chooses in Lender's sole
discretion.

The remainder, if any, of such funds shall be disbursed to Borrower or to the
person or persons legally entitled thereto.

3.3Right and Authority of Receiver or Lender in the Event of Default; Power of
Attorney.  Upon the occurrence of an Event of Default hereunder and entry upon
the Property pursuant to Section 3.1(b) hereof or appointment of a receiver
pursuant to Section 3.1(d) hereof, and under such terms and conditions as may be
prudent and reasonable under the circumstances in Lender's or the receiver's
sole discretion, all at Borrower's expense, Lender or said receiver, or



 

-63-

 

 

--------------------------------------------------------------------------------

 

such other persons or entities as they shall hire, direct or engage, as the case
may be, may do or permit one or more of the following, successively or
concurrently:  (a) enter upon and take possession and control of any and all of
the Property; (b) take and maintain possession of all documents, books, records,
papers and accounts relating to the Property; (c) exclude Borrower and
Borrower's agents, servants and employees wholly from the Property; (d) manage
and operate the Property; (e) preserve and maintain the Property; (f) make
repairs and alterations to the Property; (g) complete any construction or repair
of the Improvements, with such changes, additions or modifications of the plans
and specifications or intended disposition and use of the Improvements as Lender
may in Lender's sole discretion deem appropriate or desirable to place the
Property in such condition as will, in Lender's sole discretion, make the
Property or any part thereof readily marketable or rentable; (h) conduct a
marketing or leasing program with respect to the Property, or employ a marketing
or leasing agent or agents to do so, directed to the leasing or sale of the
Property under such terms and conditions as Lender may in Lender's sole
discretion deem appropriate or desirable; (i) employ such contractors,
subcontractors, materialmen, architects, engineers, consultants, managers,
brokers, marketing agents, or other employees, agents, independent contractors
or professionals, as Lender may in Lender's sole discretion deem appropriate or
desirable to implement and effectuate the rights and powers herein granted;
(j) execute and deliver, in the name of Lender as attorney-in-fact and agent of
Borrower or in Borrower's own name as Lender, such documents and instruments as
are necessary or appropriate to consummate authorized transactions; (k) enter
into such leases, whether of real or personal property, or tenancy agreements,
under such terms and conditions as Lender may in Lender's  sole discretion deem
appropriate or desirable; (l) collect and receive the Rents and Profits from the
Property; (m) eject Tenants or repossess personal property, as provided by law,
for breaches of the conditions of their Leases; (n) sue for unpaid Rents and
Profits, payments, income or proceeds in the name of Borrower or Lender;
(o) maintain actions in forcible entry and detainer, ejectment for possession
and actions in distress for rent; (p) compromise or give acquittance for Rents
and Profits, payments, income or proceeds that may become due; (q) delegate or
assign any and all rights and powers given to Lender by this Security
Instrument; and (r) do any acts which Lender in Lender's sole discretion deems
appropriate or desirable to protect the security hereof and use such measures,
legal or equitable, as Lender may in Lender's sole discretion deem appropriate
or desirable to implement and effectuate the provisions of this Security
Instrument.  This Security Instrument shall constitute a direction to and full
authority to any Tenant, or other third party who has heretofore dealt or
contracted or may hereafter deal or contract with Borrower or Lender, at the
request of Lender, to pay all amounts owing under any Lease, contract or other
agreement to Lender without proof of the Event of Default relied upon.  Any such
Tenant or third party is hereby irrevocably authorized to rely upon and comply
with (and shall be fully protected by Borrower in so doing) any request, notice
or demand by Lender for the payment to Lender of any Rents and Profits or other
sums which may be or thereafter become due under its Lease, contract or other
agreement, or for the performance of any undertakings under any such Lease,
contract, concession, license or other agreement, and shall have no right or
duty to inquire whether any Event of Default under this Security Instrument or
under any of the other Loan Documents has actually occurred or is then
existing.  Borrower hereby constitutes and appoints Lender, and Lender's
assignees, successors, transferees and nominees, as Borrower's true and lawful
attorney-in-fact and agent, with full power of substitution in the Property, in
Borrower's name, place and stead, to do or permit any one or more of the
foregoing described rights, remedies, powers and authorities, successively or
concurrently, and said power of attorney shall be deemed a power coupled with an
interest and



 

-64-

 

 

--------------------------------------------------------------------------------

 

irrevocable so long as any indebtedness secured hereby is outstanding.  Any
money advanced by Lender in connection with any action taken under this Section
3.3, together with interest thereon at the Default Interest Rate from the date
of making such advancement by Lender until actually paid by Borrower, shall be a
demand obligation owing by Borrower to Lender and shall be secured by this
Security Instrument and by every other instrument securing the secured
indebtedness.

3.4Occupancy After Foreclosure.  In the event there is a foreclosure sale
hereunder and at the time of such sale, Borrower or Borrower's representatives,
successors or assigns, or any other persons claiming any interest in the
Property by, through or under Borrower (except Tenants of space in the
Improvements subject to Leases entered into prior to the Effective Date), are
occupying or using the Property, or any part thereof, then, to the extent not
prohibited by applicable law, each and all shall, at the option of Lender or the
purchaser at such sale, as the case may be, immediately become the Tenant of the
purchaser at such sale, which tenancy shall be a tenancy from day-to-day,
terminable at the will of either landlord or Tenant, at a reasonable rental per
day based upon the value of the Property occupied or used, such rental to be due
daily to the purchaser.  Further, to the extent permitted by applicable law, in
the event the Tenant fails to surrender possession of the Property upon the
termination of such tenancy, the purchaser shall be entitled to institute and
maintain an action for unlawful detainer of the Property in the appropriate
court of the county in which the Land is located.

3.5Notice to Account Debtors.  Lender may, at any time after an Event of Default
notify the account debtors and obligors of any accounts, chattel paper,
negotiable instruments or other evidences of indebtedness to Borrower which are
included as part of the Property to pay Lender directly.  Borrower shall at any
time or from time to time upon the request of Lender provide to Lender a current
list of all such account debtors and obligors and their addresses.

3.6Cumulative Remedies.  All remedies contained in this Security Instrument are
cumulative and Lender shall also have all other remedies provided at law and in
equity or in any other Loan Documents.  Such remedies may be pursued separately,
successively or concurrently at the sole subjective direction of Lender and may
be exercised in any order and as often as occasion therefor shall arise.  No act
of Lender shall be construed as an election to proceed under any particular
provisions of this Security Instrument to the exclusion of any other provision
of this Security Instrument or as an election of remedies to the exclusion of
any other remedy which may then or thereafter be available to Lender.  No delay
or failure by Lender to exercise any right or remedy under this Security
Instrument shall be construed to be a waiver of that right or remedy or of any
Event of Default hereunder.  Lender may exercise any one or more of Lender's
rights and remedies at Lender's option without regard to the adequacy of
Lender's security.

3.7Payment of Expenses.  Borrower shall pay on demand all of Lender's expenses
incurred in any efforts to enforce any terms of this Security Instrument,
whether or not any lawsuit is filed and whether or not foreclosure is commenced
but not completed, including, but not limited to, reasonable legal fees
(including but not limited to appellate fees and fees for all paralegals, legal
consultants and other paraprofessionals) and disbursements, foreclosure costs
and title charges, together with interest thereon from and after the date
incurred by Lender until actually paid by Borrower at the Default Interest Rate,
and the same shall be secured by this Security Instrument and by all of the
other Loan Documents securing all or any part of the indebtedness evidenced by
the Note.



 

-65-

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV
MISCELLANEOUS TERMS AND CONDITIONS

4.1Time of Essence.  Time is of the essence with respect to all provisions of
this Security Instrument and all other Loan Documents.

4.2Release of Security Instrument.  If all of the secured indebtedness shall be
paid, then and in that event only, all rights under this Security Instrument
shall terminate except for those provisions hereof which by their terms survive,
and the Property shall become wholly clear of the liens, security interests,
conveyances and assignments evidenced hereby, which shall be released by Lender
in due form at Borrower's cost.  No release of this Security Instrument or the
lien hereof shall be valid unless executed by Lender.

4.3Certain Rights of Lender.  Without affecting Borrower's liability for the
payment of any of the indebtedness secured hereby, Lender may from time to time
and without notice to Borrower: (a) release any person liable for the payment of
the indebtedness secured hereby; (b) extend or modify the terms of payment of
the indebtedness secured hereby; (c) accept additional real or personal property
of any kind as security or alter, substitute or release any property securing
the indebtedness secured hereby; (d) recover any part of the Property;
(e) consent in writing to the making of any subdivision map or plat thereof;
(f) join in granting any easement therein; or (g) join in any extension
agreement of the Security Instrument or any agreement subordinating the lien
hereof.

4.4Waiver of Certain Defenses.  No action for the enforcement of the lien hereof
or of any provision hereof shall be subject to any defense which would not be
good and available to the party interposing the same in an action at law upon
the Note or any of the other Loan Documents.

4.5Notices.  All notices, demands, requests or other communications to be sent
by one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery, or
by depositing the same in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, in any event addressed to the intended
addressee at its address set forth on the first page of this Security Instrument
or at such other address as may be designated by such party as herein
provided.  All notices, demands and requests to be sent to Lender shall be sent,
with a copy to Safarian Choi & Bolstad LLP, 555 South Flower Street, Suite 650,
Los Angeles, California 90071, Attention:  Chris K. Safarian, Esq.  All notices,
demands and requests to be sent to Borrower shall be sent with a copy to Morris,
Manning & Martin, LLP,  1600 Atlanta Financial Center,  3343 Peachtree Road, NE,
 Atlanta, Georgia 30326, Attention: Duncan Miller, Esq.  All notices, demands
and requests shall be effective upon such personal delivery, or one (1) business
day after being deposited with the private courier service, or two (2) business
days after being deposited in the United States mail as required
above.  Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand or request sent.  By giving to the
other party hereto at least fifteen (15) days' prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have



 

-66-

 

 

--------------------------------------------------------------------------------

 

the right from time to time to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

4.6Successors and Assigns.  The terms, provisions, indemnities, covenants and
conditions hereof shall be binding upon Borrower and the successors and assigns
of Borrower, including all successors in interest of Borrower in and to all or
any part of the Property, and shall inure to the benefit of Lender, and Lender's
directors, officers, shareholders, employees and agents and their respective
successors and assigns and shall constitute covenants running with the land
(without implying Lender's consent to any transfer of the Property or any
interest in Borrower or the Property in violation of this Security
Instrument).  All references in this Security Instrument to Borrower or Lender
shall be deemed to include all such parties' successors and assigns, and the
term "Lender" as used herein shall also mean and refer to any lawful holder or
owner, including pledgees and participants, of any of the indebtedness secured
hereby.  If Borrower consists of more than one person or entity, each shall be
jointly and severally liable to perform the obligations of Borrower.

4.7Severability.  A determination that any provision of this Security Instrument
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision, and any determination that the application of any provision
of this Security Instrument to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.

4.8Gender.  Within this Security Instrument, words of any gender shall be held
and construed to include any other gender, and words in the singular shall be
held and construed to include the plural, and vice versa, unless the context
otherwise requires.

4.9Waiver: Discontinuance of Proceedings.  Lender may waive any single Event of
Default by Borrower hereunder without waiving any other prior or subsequent
Event of Default.  Lender may remedy any Event of Default by Borrower hereunder
without waiving the Event of Default remedied.  Neither the failure by Lender to
exercise, nor the delay by Lender in exercising, any right, power or remedy upon
any Event of Default by Borrower hereunder shall be construed as a waiver of
such Event of Default or as a waiver of the right to exercise any such right,
power or remedy at a later date.  No single or partial exercise by Lender of any
right, power or remedy hereunder shall exhaust the same or shall preclude any
other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time.  No modification
or waiver of any provision hereof nor consent to any departure by Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by Lender, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose given.  No notice to nor
demand on Borrower in any case shall of itself entitle Borrower to any other or
further notice or demand in similar or other circumstances.  Acceptance by
Lender of any payment in an amount less than the amount then due on any of the
secured indebtedness shall be deemed an acceptance on account only and shall not
in any way affect the existence of an Event of Default hereunder.  In case
Lender shall have proceeded to invoke any right, remedy or recourse permitted
hereunder or under the other Loan Documents and shall thereafter elect to
discontinue or abandon the same for any reason, Lender shall have the
unqualified right to do so and, in such an event, Borrower and Lender shall be
restored to their former positions with respect to the indebtedness secured
hereby, the Loan Documents, the Property and otherwise, and the



 

-67-

 

 

--------------------------------------------------------------------------------

 

rights, remedies, recourses and powers of Lender shall continue as if the same
had never been invoked.

4.10Section Headings.  The headings of the articles, sections, subsections and
paragraphs of this Security Instrument are for convenience of reference only,
are not to be considered a part hereof and shall not limit or otherwise affect
any of the terms hereof.  This Security Instrument shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that this Security Instrument may have been physically prepared by one of the
parties, or such party's counsel, it being agreed that all parties and their
respective counsel have mutually participated in the negotiation and preparation
of this Security Instrument.

4.11Counting of Days.  The term "days" when used herein shall mean calendar
days.  If any time period ends on a Saturday, Sunday or holiday officially
recognized by the state within which the Land is located, the period shall be
deemed to end on the next succeeding business day.  The term "business day" when
used herein shall mean a weekday, Monday through Friday, except a legal holiday
or a day on which banking institutions in Texas are authorized by law to be
closed.

4.12Relationship of the Parties.  The relationship between Borrower and Lender
is that of a borrower and a lender only and none of those parties is, nor shall
it hold itself out to be, the agent, employee, joint venturer or member of the
other party.

4.13Application of the Proceeds of the Note.  To the extent that proceeds of the
Note are used to pay indebtedness secured by any outstanding lien, security
interest, charge or prior encumbrance against the Property, such proceeds have
been advanced by Lender at Borrower's request and Lender shall be subrogated to
any and all rights, security interests and liens owned by any owner or holder of
such outstanding liens, security interests, charges or encumbrances,
irrespective of whether said liens, security interests, charges or encumbrances
are released.

4.14Unsecured Portion of Indebtedness.  If any part of the secured indebtedness
cannot be lawfully secured by this Security Instrument or if any part of the
Property cannot be lawfully subject to the lien and security interest hereof to
the full extent of such indebtedness, then all payments made shall be applied on
said indebtedness first in discharge of that portion thereof which is unsecured
by this Security Instrument.

4.15Cross Default.  An Event of Default hereunder shall be a default under each
of the other Loan Documents.

4.16Interest After Sale.  In the event the Property or any part thereof shall be
sold upon foreclosure as provided hereunder, to the extent permitted by law, the
sum for which the same shall have been sold shall, for purposes of redemption
(pursuant to the laws of the state in which the Property is located), bear
interest at the Default Interest Rate.

4.17Inconsistency with Other Loan Documents.  In the event of any inconsistency
between the provisions hereof and the provisions in any of the other Loan
Documents, it is intended that the provisions of this Security Instrument shall
be controlling.

4.18Construction of this Document.  This document may be construed as a
mortgage, security deed, deed of trust, chattel mortgage, conveyance,
assignment, security agreement,



 

-68-

 

 

--------------------------------------------------------------------------------

 

pledge, financing statement, hypothecation or contract, or any one or more of
the foregoing, in order to fully effectuate the liens and security interests
created hereby and the purposes and agreements herein set forth.

4.19No Merger.  It is the desire and intention of the parties hereto that this
Security Instrument and the lien hereof do not merge in fee simple title to the
Property.  It is hereby understood and agreed that should Lender acquire any
additional or other interests in or to the Property or the ownership thereof,
then, unless a contrary intent is manifested by Lender as evidenced by an
appropriate document duly recorded, this Security Instrument and the lien hereof
shall not merge in such other or additional interests in or to the Property,
toward the end that this Security Instrument may be foreclosed as if owned by a
stranger to said other or additional interests.

4.20Rights With Respect to Junior Encumbrances.  Any person or entity purporting
to have or to take a junior mortgage or other lien upon the Property or any
interest therein shall be subject to the rights of Lender to amend, modify,
increase, vary, alter or supplement this Security Instrument, the Note or any of
the other Loan Documents and to extend the maturity date of the indebtedness
secured hereby and to increase the amount of the indebtedness secured hereby and
to waive or forebear the exercise of any of Lender's rights and remedies
hereunder or under any of the other Loan Documents and to release any collateral
or security for the indebtedness secured hereby, in each and every case without
obtaining the consent of the holder of such junior lien and without the lien or
security interest of this Security Instrument losing its priority over the
rights of any such junior lien.  Nothing contained in this Section 4.20 shall be
deemed to imply Lender's consent to any further encumbering of the Property in
violation of this Security Instrument.

4.21Lender May File Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Borrower or the principals, partners, managers or
members of Borrower, or any of their respective creditors or property, Lender,
to the extent permitted by law, shall be entitled to file such proofs of claim
and other documents as may be necessary or advisable in order to have the claims
of Lender allowed in such proceedings for the entire secured indebtedness at the
date of the institution of such proceedings and for any additional amount which
may become due and payable by Borrower hereunder after such date.

4.22After-Acquired Property.  All property acquired by Borrower after the date
of this Security Instrument which by the terms of this Security Instrument shall
be subject to the lien and the security interest created hereby, shall
immediately upon the acquisition thereof by Borrower and without further
mortgage, deed of trust, conveyance or assignment become subject to the lien and
security interest created by this Security Instrument.  Nevertheless, Borrower
shall execute, acknowledge, deliver and record or file, as appropriate, all and
every such further mortgages, deeds of trust, security agreements, financing
statements, assignments and assurances, as Lender shall require for
accomplishing the purposes of this Security Instrument.

4.23No Representation.  By accepting delivery of any item required to be
observed, performed or fulfilled or to be given to Lender pursuant to the Loan
Documents, including, but not limited to, any officer's certificate, balance
sheet, statement of profit and loss or other financial statement, survey,
appraisal or insurance policy, Lender shall not be deemed to have warranted,



 

-69-

 

 

--------------------------------------------------------------------------------

 

consented to, or affirmed the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance of delivery thereof shall not be or constitute any warranty, consent
or affirmation with respect thereto by Lender.

4.24Counterparts.  This Security Instrument may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.  Any signature page of this Security Instrument may be
detached from any counterpart of this Security Instrument without impairing the
legal effect of any signatures thereon and may be attached to another
counterpart of this Security Instrument identical in form hereto but having
attached to it one or more additional signature pages.

4.25Personal Liability.  Notwithstanding anything to the contrary contained in
this Security Instrument, the liability of Borrower and Borrower's officers,
directors, partners, managers, members and principals for the indebtedness
secured hereby and for the performance of the other agreements, covenants and
obligations contained herein and in the other Loan Documents shall be limited as
set forth in Article 3 of the Note.

4.26Recording and Filing.  Borrower shall cause the Loan Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and re-filed in such manner and in such places as Lender
shall reasonably request, and shall pay on demand all such recording, filing,
re-recording and re-filing taxes, fees and other charges.  Borrower shall
reimburse Lender, or Lender's servicing agent, for the costs incurred in
obtaining a tax service company to verify the status of payment of taxes and
assessments on the Property.

4.27Entire Agreement and Modification.  This Security Instrument and the other
Loan Documents contain the entire agreements between the parties relating to the
subject matter hereof and thereof and all prior agreements relative hereto and
thereto which are not contained herein or therein are terminated.  This Security
Instrument and the other Loan Documents may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted.  Any alleged
amendment, revision, waiver, discharge, release or termination which is not so
documented shall not be effective as to any party.

4.28Maximum Interest.  The provisions of this Security Instrument and of all
agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount paid, or agreed to be
paid ("Interest"), to Lender for the use, forbearance or retention of the money
loaned under the Note exceed the maximum amount permissible under applicable
law.  If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then ipso facto the obligation to be performed or
fulfilled shall be reduced to such limit and if, from any circumstance
whatsoever, Lender shall ever



 

-70-

 

 

--------------------------------------------------------------------------------

 

receive anything of value deemed Interest by applicable law in excess of the
maximum lawful amount, an amount equal to any excessive Interest shall be
applied to the reduction of the principal balance owing under the Note in the
inverse order of its maturity (whether or not then due) or at the option of
Lender be paid over to Borrower, and not to the payment of Interest.  All
Interest (including any amounts or payments deemed to be Interest) paid or
agreed to be paid to Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal balance of the Note so that the Interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.    This Section 4.28 shall control all agreements between
Borrower and Lender.

4.29Further Stipulations.  The additional covenants, agreements and provisions
set forth in the exhibits attached hereto and made a part hereof, if any, shall
be a part of this Security Instrument and shall, in the event of any conflict
between such further stipulations and any of the other provisions of this
Security Instrument, be deemed to control.

4.30Dissemination of Information.  If Lender determines at any time to sell,
transfer or assign the Note, this Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or to grant
participations therein (the "Participations") or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the "Securities"), Lender may
forward to each purchaser, transferee, assignee, servicer, participant,
investor, and/or their respective successors in such Participations and/or
Securities (collectively, the "Investor") and/or any Rating Agency rating such
Securities, each prospective Investor and each of the foregoing's respective
counsel, all documents and information that Lender now has or may hereafter
acquire relating to the indebtedness secured hereby and to Borrower, any
guarantor, any indemnitor and the Property, which shall have been furnished by
Borrower, any guarantor, and/or any indemnitor, as Lender determines necessary
or desirable.  Without limiting the foregoing, Borrower acknowledges and agrees
that any such transfer, assignment, grant or issuance may be completed at any
time without any consent from Borrower.

4.31Fixture Filing.  This Security Instrument shall be effective from the date
of its recording as a financing statement filed as a fixture filing with respect
to all goods constituting part of the Property which are, or are to become,
fixtures for purposes of Chapter 9 of the Uniform Commercial Code of the state
where the fixtures are located.  Information concerning the security interests
herein granted may be obtained at the addresses stated in the introductory
paragraph of this Security Instrument.  Borrower, for Borrower and Borrower's
successors, hereby agrees to warrant and forever defend, all and singular, title
to the Property unto Lender, and Lender's successors or substitutes in this
trust, forever, against every person whomsoever lawfully claiming, or to claim,
the same or any part thereof, subject, however, to the Permitted Exceptions.
 This Security Instrument shall also be effective as a financing statement
covering any oil, gas or other minerals or the like and any other portion of the
Property as to which a security interest may be perfected by filing in the real
property records of Tarrant County, Texas.

4.32Administrative Fees.  Lender shall have the right to charge administrative
fees during the term of the loan evidence by the Note and secured hereby as
Lender may determine, in Lender's sole reasonable discretion, in connection with
Lender's evaluation, preparation and processing of any servicing, administrative
or other requests made by Borrower, including without



 

-71-

 

 

--------------------------------------------------------------------------------

 

limitation:  processing insurance and UCC continuation documentation; processing
escrow draws and disbursement requests; review of Leases, Tenant subordination,
non‑disturbance and attornment agreements and tenant estoppels, requests for
transfers or assignments, requests for partial releases and requests for review
of new easements); provided, however, the administrative fees charged under this
Section 4.32 shall not be duplicative of administrative fees and charges
expressly provided for elsewhere in this Security Instrument.  Lender shall also
be entitled to reimbursement for reasonable professional fees Lender incurs for
such administration, including without limitation, those of architects,
engineers, consultants and attorneys (whether (a) employed by Lender or
(b) engaged by Lender as independent contractors).

4.33Waiver of Right of Offset.  No portion of the indebtedness secured hereby
shall be or be deemed to be offset or compensated by all or any part of any
claim, cause of action, counterclaim, or cross-claim, whether liquidated or
unliquidated, that Borrower may have or claim to have against Lender.

ARTICLE V
DEED OF TRUST PROVISIONS

5.1Concerning the Trustee.  Trustee shall be under no duty to take any action
hereunder except as expressly required hereunder or by law, or to perform any
act which would involve Trustee in any expense or liability or to institute or
defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction.  Trustee, by acceptance of this Security Instrument,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof.  Trustee
may resign at any time upon giving thirty (30) days’ notice to Borrower and to
Lender.  Lender may remove Trustee at any time or from time to time and select a
successor trustee.  In the event of the death, removal, resignation, refusal to
act, or inability to act of Trustee, or in its sole discretion for any reason
whatsoever Lender may, without notice and without specifying any reason therefor
and without applying to any court, select and appoint a successor trustee, by an
instrument recorded wherever this Security Instrument is recorded and all
powers, rights, duties and authority of Trustee, as aforesaid, shall thereupon
become vested in such successor.  Such substitute trustee shall not be required
to give bond for the faithful performance of the duties of Trustee hereunder
unless required by Lender.  The procedure provided for in this Section for
substitution of Trustee shall be in addition to and not in exclusion of any
other provisions for substitution, by law or otherwise.

5.2Trustee’s Fees.  Borrower shall pay all reasonable costs, fees and expenses
incurred by Trustee and Trustee’s agents and counsel in connection with the
performance by Trustee of Trustee’s duties hereunder and all such costs, fees
and expenses shall be secured by this Security Instrument.

5.3Certain Rights.  With the approval of Lender, Trustee shall have the right to
take any and all of the following actions:  (i) to select, employ, and advise
with counsel (who may be, but need not be, counsel for Lender) upon any matters
arising hereunder, including the preparation, execution, and interpretation of
the Note, this Security Instrument or the other Loan Documents, and shall be
fully protected in relying as to legal matters on the advice of counsel, (ii) to
execute



 

-72-

 

 

--------------------------------------------------------------------------------

 

any of the trusts and powers hereof and to perform any duty hereunder either
directly or through his/her agents or attorneys, (iii) to select and employ, in
and about the execution of his/her duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys-in-fact, either corporate or
individual, not regularly in the employ of Trustee, and Trustee shall not be
answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise reasonable or accountable under any circumstances
whatsoever, except for Trustee’s gross negligence or bad faith, and (iv) any and
all other lawful action as Lender may instruct Trustee to take to protect or
enforce Lender’s rights hereunder.  Trustee shall not be personally liable in
case of entry by Trustee, or anyone entering by virtue of the powers herein
granted to Trustee, upon the Property for debts contracted for or liability or
damages incurred in the management or operation of the Property.  Trustee shall
have the right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine.  Trustee shall be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered.

5.4Retention of Money.  All moneys received by Trustee shall, until used or
applied as herein provided be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required  by applicable law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.

5.5Perfection of Appointment.  Should any deed, conveyance, or instrument of any
nature be required from Borrower by any Trustee or substitute trustee to more
fully and certainly vest in and confirm to the Trustee or substitute trustee
such estates rights, powers, and duties, then, upon request by the Trustee or
substitute trustee, any and all such deeds, conveyances and instruments shall be
made, executed, acknowledged, and delivered and shall be caused to be recorded
and/or filed by Borrower.

5.6Succession Instruments.  Any substitute trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed, or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its or his/her predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Lender or of the substitute trustee, the Trustee ceasing to act shall execute
and deliver any instrument transferring to such substitute trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute trustee so
appointed in the Trustee’s place.

ARTICLE VI
STATE SPECIFIC PROVISIONS

In the event of any conflict between the terms set out in this Article VI and
the provisions of this Security Instrument or any of the other Loan Documents,
the terms set out in this Article VI shall control for all purposes.



 

-73-

 

 

--------------------------------------------------------------------------------

 

6.1Foreclosure and Other Remedies.  In addition to any and all other rights and
remedies set out in this Security, Lender shall also have all of the rights and
remedies set out or contemplated in this Article VI.

(a)Foreclosure.  Upon the occurrence of any Event of Default, Trustee (or any
successor or substitute Trustee) is authorized and empowered and it shall be his
special duty at the request of Lender to sell the Property or any part thereof
situated in the State of Texas at the courthouse of any county in the State of
Texas in which any part of the Property is situated, at public venue to the
highest bidder for cash between the hours of 10:00 a.m. and 4:00 p.m. on the
first Tuesday in any month after having given notice of such sale in accordance
with the statutes of the State of Texas then in force governing sales of real
estate under powers conferred by deed of trust.  The sale must begin at the time
stated in the notice of sale or not later than three hours after that time.  Any
sale made by Trustee hereunder may be as an entirety or in such parcels as
Lender may request, and any sale may be adjourned by announcement at the time
and place appointed for such sale without further notice except as may be
required by law.  Further, any sale made by Trustee hereunder may, in lieu of
cash, be upon such other terms and conditions as Lender may from time to time
hereafter elect.  The sale by Trustee of less than the whole of the Property
shall not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sale or sales under such power until the whole of
the Property shall be sold and, if the proceeds of such sale of less than the
whole of the Property shall be less than the aggregate of the indebtedness
secured hereby and the expense of executing this trust as provided herein, this
Security Instrument and the lien hereof shall remain in full force and effect as
to the unsold portion of the Property just as though no sale had been made;
provided, however, that Borrower shall never have any right to require the sale
of less than the whole of the Property but Lender shall have the right, at its
sole election, to request Trustee to sell less than the whole of the
Property.  After each sale, Trustee shall make to the purchaser or purchasers at
such sale good and sufficient conveyances in the name of Borrower, conveying the
property so sold to the purchaser or purchasers in fee simple with general
warranty of title, and shall receive the proceeds of said sale or sales and
apply the same as herein provided.  Payment of the purchase price to Trustee
shall satisfy the obligation of purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof.  In the event
any sale hereunder is not completed or is defective in the opinion of Lender,
such sale shall not exhaust the power of sale hereunder and Lender shall have
the right to cause a subsequent sale or sales to be made hereunder.  Any and all
statements of fact or other recitals made in any deed or deeds given by Trustee
as to nonpayment of the indebtedness secured hereby, or as to the occurrence of
any Event of Default, or as to Lender having declared all of such indebtedness
to be due and payable, or as to the request to sell, or as to notice of time,
place and terms of sale and of the properties to be sold having been duly given,
or as to the refusal, failure or inability to act of Trustee or any substitute
or successor, or as to the appointment of any substitute or successor trustee,
or as to any other act or thing having been duly done by Lender or by such
Trustee, substitute or successor, shall be taken as conclusive (absent manifest
error) evidence of the truth of the facts so stated and recited.  Trustee may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee.

(b)Right to Require Proof of Financial Ability.  At any time during the bidding
of any sale conducted by Trustee under Section 6.1(a) above, Trustee may require
a bidding party



 

-74-

 

 

--------------------------------------------------------------------------------

 

(a) to disclose its full name, state and city of residence, occupation, and
specific business office location, and the name and address of the principal the
bidding party is representing (if applicable); and (b) to demonstrate reasonable
evidence of the bidding party's financial ability (or, if applicable, the
financial ability of the principal of such bidding party), as a condition to the
bidding party submitting bids at the foreclosure sale.  If any such bidding
party (the “Questioned Bidder”) declines to comply with Trustee's requirement in
this regard, or if such Questioned Bidder does respond but Trustee, in Trustee's
sole and absolute discretion, deems the information or the evidence of the
financial ability of the Questioned Bidder (or, if applicable, the principal of
such bidding party) to be inadequate, Trustee may continue the bidding with
reservation; and in such event (i) Trustee shall be authorized to caution the
Questioned Bidder concerning the legal obligations to be incurred in submitting
bids, and (ii) if the Questioned Bidder is not the highest bidder at the sale,
or if having been the highest bidder the Questioned Bidder fails to deliver the
cash purchase price payment promptly to Trustee, all bids by the Questioned
Bidder shall be null and void.  Trustee may, in Trustee's sole and absolute
discretion, determine that a credit bid may be in the best interest of Borrower
and Lender and elect to sell the Property for credit or for a combination of
cash and credit; provided, however, that Trustee shall have no obligation to
accept any bid except an all cash bid.  In the event Trustee requires a cash bid
and cash is not delivered within a reasonable time after conclusion of the
bidding process, as specified by Trustee (but in no event later than 3:45 p.m.
local time on the date of sale), then said contingent sale shall be null and
void, the bidding process may be recommenced, and any subsequent bids or sale
shall be made as if no prior bids were made or accepted.



(c)Judicial Foreclosure.  This Security Instrument shall be effective as a
mortgage as well as a deed of trust and upon the occurrence of an Event of
Default may be foreclosed as to any of the Property in any manner permitted by
the laws of the State of Texas or of any other state in which any part of the
Property is situated, and any foreclosure suit may be brought by Trustee or by
Lender.  In the event a foreclosure hereunder shall be commenced by Trustee,
Lender may at any time before the sale of the Property direct the said Trustee
to abandon the sale, and may then institute suit for the collection of the Note
and the other secured indebtedness, and for this foreclosure of this Security
Instrument.  It is agreed that if Lender should institute a suit for the
collection of the Note or any other secured indebtedness and for the foreclosure
of this Security Instrument, Lender may at any time before the entry of a final
judgment in said suit dismiss the same, and require Trustee to sell the Property
in accordance with the provisions of this Security Instrument.

(d)Proceeds of Sale.  The proceeds of any sale held by Trustee or any receiver
or public officer in foreclosure of the liens evidenced hereby shall be applied:

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all court costs and charges of
every character in the event foreclosed by suit, and a reasonable fee to Trustee
acting under the provisions of Section 6.01(a) above if foreclosed by power of
sale as provided in said section, not exceeding one percent (1%) of the proceeds
of such sale;

SECOND, to the payment in full of the all of the indebtedness and obligations
evidenced or secured by the Loan Documents (including specifically



 

-75-

 

 

--------------------------------------------------------------------------------

 

without limitation the principal, interest and attorneys' fees due and unpaid on
the Note and the amounts due and unpaid and owed to Lender under this Security
Instrument and the other Loan Documents) in such order as Lender may elect, in
Lender's sole and absolute discretion; and

THIRD, the remainder, if any, there shall be, shall be paid to Borrower or to
such other party or parties as may be entitled thereto by law.

(e)Lender as Purchaser.  Lender shall have the right to become the purchaser at
any sale held by any Trustee or by any receiver or public officer, and any
Lender purchasing at any such sale shall have the right to credit upon the
amount of the bid made therefor, to the extent necessary to satisfy such bid,
the indebtedness owing to such Lender, or if such Lender holds less than all
such indebtedness, the pro rata part thereof owing to such Lender, accounting to
all other Lenders not joining in such bid in cash for the portion of such bid or
bids apportionable to such non-bidding Lender or Lenders.

(f)Uniform Commercial Code.  Upon the occurrence of any Event of Default that is
continuing, Lender may exercise its rights of enforcement under the Code with
respect to the Collateral, and in conjunction with, in addition to or in
substitution for those rights and remedies:

(1)Lender may enter upon the Property to take possession of, assemble and
collect the Collateral or to render it unusable; and

(2)Lender may require Borrower to assemble the Collateral and make it available
at a place Lender designates which is mutually convenient to allow Lender to
take possession or dispose of the Collateral; and

(3)written notice mailed to Borrower as provided herein ten (10) days prior to
the date of public sale of the Collateral or prior to  the date after which
private sale of the Collateral will be made shall constitute reasonable notice;
and

(4)any sale made pursuant to the provisions of this Section 6.1(f) shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the sale of the Property under power of sale as
provided herein upon giving the same notice with respect to the sale of the
Collateral hereunder as is required for such sale of the Property under power of
sale; and

(5)in the event of a foreclosure sale, whether made by Trustee under the terms
hereof, or under judgment of a court, the Collateral and the remainder of the
Property may, at the option of Lender, be sold as a whole; and

(6)it shall not be necessary that Lender take possession of the Collateral or
any part thereof prior to the time that any sale pursuant to the provisions of
this Section 6.1(f) is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale; and





 

-76-

 

 

--------------------------------------------------------------------------------

 

(7)prior to application of proceeds of disposition of the Collateral to the
secured indebtedness, such proceeds shall be applied to the reasonable expenses
of retaking, holding, preparing for sale or lease, selling, leasing and the like
and the reasonable attorneys' fees and legal expenses incurred by Lender; and

(8)any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
non-payment of the indebtedness or as to the occurrence of any Event of Default,
or as to Lender having declared all of such indebtedness to be due and payable,
or as to notice of time, place and terms of sale and of the properties to be
sold having been duly given, or as to any other act or thing having been duly
done by Lender, shall absent manifest error be taken as conclusive evidence of
the truth of the facts so stated and recited; and

(9)Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of sale, but in the name and on behalf of
Lender.

(g)Partial Foreclosure.  Upon the occurrence of any Event of Default that is
continuing, Lender shall have the right to proceed with foreclosure of the liens
and security interests evidenced hereby without accelerating or declaring due
all or any portion of the secured indebtedness, and in such event any such
foreclosure sale may be made subject to the unmatured part of such indebtedness;
and any such sale shall not in any manner affect the unmatured part of the
indebtedness, but as to such unmatured part, this Security Instrument shall
remain in full force and effect just as though no sale had been made.  The
proceeds of any such sale shall be applied as provided in Section 6.1.(d) of
this Security Instrument except that the amount paid under subparagraph SECOND
thereof shall be only the matured portion of the indebtedness and any proceeds
of such sale in excess of those provided for in subparagraphs FIRST and SECOND
(modified as provided above) shall be applied to installments of principal of
and interest on the Note in the inverse order of maturity.  Several sales may be
made hereunder without exhausting the right of sale for any unmatured portion of
the indebtedness.

(h)Waiver.

(1)To the full extent Borrower may do so, Borrower agrees that Borrower will not
at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter in force pertaining to the rights and remedies of sureties
or providing for any appraisement, valuation, stay, extension or redemption, and
Borrower, for Borrower and Borrower's heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the extent permitted by law, hereby waives and releases all
rights of redemption, valuation, appraisement, stay of execution, notice of
intention to mature or declare due the whole of the secured indebtedness, notice
of intent to accelerate, notice of acceleration (as to each such notice, except
as provided in the clause of the Note entitled “Note and Cure Prior to
Acceleration”), and all rights to a marshaling of the assets of Borrower,
including the Property, or



 

-77-

 

 

--------------------------------------------------------------------------------

 

to a sale in inverse order of alienation in the event of foreclosure of the
liens and security interests hereby created. 

(2)Borrower shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents whatever to
defeat, reduce or affect the right of Lender under the terms of this Security
Instrument to a sale of the Property for the collection of the indebtedness
without any prior or different resort for collection, or the right of Lender
under the terms of this Security Instrument to the payment of such indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever. 

(3)To the extent that Borrower, any partner thereof or any other entity
responsible for the payment of the indebtedness is now, or at any time or from
time to time hereafter is, a partnership, Borrower and Lender expressly
acknowledge and agree that Lender is not required to comply with Section 3.05(d)
of the Texas Revised Partnership Act or any successor statute, as any of them
may be amended or modified, or any other or further laws, rules or regulations
now or hereafter in effect which may limit the rights and remedies of a creditor
to pursue partners of a partnership prior to the pursuit of such creditor's
rights and remedies against such partnership.

(4)If any law referred to in this Section 6.1(h) and now in force, of which
Borrower or Borrower's heirs, devisees, representatives, successors  and assigns
and such other persons claiming any interest in the Property might take
advantage despite this section, shall hereafter be repealed and cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this section.

(i)Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale and at the time of such sale Borrower or Borrower's heirs,
devisees, representatives, successors or assigns or any other persons claiming
any interest in the Property by, through or under Borrower are occupying or
using the Property, or any part thereof, each and all shall immediately become
the tenant of the purchaser at such sale, which tenancy shall be a tenancy from
day-to-day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser.  In the event the tenant fails to surrender
possession of said property upon demand, the purchaser shall be entitled to
institute and maintain an action for forcible entry and detainer of said
property in the Justice of the Peace Court in the Justice Precinct in which such
property, or any part thereof, is situated.

(j)Waiver of Deficiency Statute.

(1)Subject only to the extent of the limitations expressly specified in
Section 3 of the Note, in the event an interest in any of the Property is
foreclosed upon pursuant to a judicial or nonjudicial foreclosure sale, Borrower
agrees that notwithstanding the provisions of Sections 51.003, 51.004, and
51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent



 

-78-

 

 

--------------------------------------------------------------------------------

 

permitted by law, Lender shall be entitled to seek a deficiency judgment from
Borrower and any other party obligated on the Note equal to the difference
between the amount owing on the Note and the amount for which the Property was
sold pursuant to judicial or nonjudicial foreclosure sale.  Borrower expressly
recognizes that this paragraph constitutes a waiver of the above-cited
provisions of the Texas Property Code which would otherwise permit Borrower and
other persons against whom recovery of deficiencies is sought (even absent the
initiation of deficiency proceedings against them) to present competent evidence
of the fair market value of the Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value.  Borrower further
recognizes and agrees that this waiver creates an irrebuttable presumption that
the foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Borrower, and others against whom
recovery of a deficiency is sought.

(2)Alternatively, in the event the waiver provided for in subsection (1) above
is determined by a court of competent jurisdiction to be unenforceable, to the
fullest extent not prohibited by applicable laws, the following shall be the
basis for the finder of fact's determination of the fair market value of the
Property as of the date of the foreclosure sale in proceedings governed by
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended from
time to time):

(i)the Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Property will
be repaired or improved in any manner before a resale of the Property after
foreclosure;

(ii)the valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
twelve months) following the foreclosure sale;

(iii)all reasonable closing costs customarily borne by the seller in a
commercial real estate transaction should be deducted from the gross fair market
value of the Property, including, without limitation, brokerage commissions,
title insurance, a survey of the Property, tax prorations, seller’s attorneys'
fees and marketing costs;

(iv)the gross fair market value of the Property shall be further discounted to
account for any estimated holding costs associated with maintaining the Property
pending sale, including, without limitation, utilities expenses, hotel
management fees, taxes and assessments (to the extent not accounted for in
subsection (iii) above) and other maintenance expenses; and

(v)any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Property must be given by persons
having at least five years of experience in



 

-79-

 

 

--------------------------------------------------------------------------------

 

appraising property similar to the Property and who have conducted and prepared
a complete written appraisal of the Property taking into consideration the
factors set forth above.

(k)Lawsuits.  Lender may proceed by a suit or suits in equity or at law, whether
for collection of the indebtedness secured hereby, the specific performance of
any covenant or agreement herein contained or in aid of the execution of any
power herein granted, or for any foreclosure hereunder or for the sale of the
Property under the judgment or decree of any court or courts of competent
jurisdiction.

(l)Entry on Property.  Lender is authorized, prior or subsequent to the
institution of any foreclosure proceedings, to the fullest extent permitted by
applicable law, to enter upon the Property, or any part thereof, and to take
possession of the Property and all books and records, and all recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics to the
extent the same relate solely thereto or can be identified and segregated
independently, and to exercise without interference from Borrower any and all
rights which Borrower has with respect to the management, possession, operation,
protection or preservation of the Property.  Lender shall not be deemed to have
taken possession of the Property or any part thereof except upon the exercise of
its right to do so, and then only to the extent evidenced by its demand and
overt act specifically for such purpose.  All costs, expenses and liabilities of
every character incurred by Lender in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation of
Borrower (which obligation Borrower hereby promises to pay) to Lender pursuant
to this Security Instrument.  If necessary to obtain the possession provided for
above, Lender may invoke any and all legal remedies to dispossess Borrower.  In
connection with any action taken by Lender pursuant to this section, Lender
shall not be liable for any loss sustained by Borrower resulting from any
failure to let the Property or any part thereof, or from any act or omission of
Lender in managing the Property unless such loss is caused by the willful
misconduct and bad faith of Lender, nor shall Lender be obligated to perform or
discharge any obligation, duty or liability of Borrower arising under any lease
or other agreement relating to the Property or arising under any Permitted
Encumbrance or otherwise arising.  Borrower hereby assents to, ratifies and
confirms any and all actions of Lender with respect to the Property taken under
this section.

(m)Exercise of Rights Under Assignment of Leases and Rents.  Lender may exercise
and enforce any and all rights or remedies that may be available to Lender under
the assignment of rents set out in this Security Instrument or the Lease
Assignment.  Without limiting the foregoing, prior or subsequent to taking
possession of any portion of the Property or taking any action with respect to
such possession, Lender may: (1) collect and/or sue for the Rents and Profits in
Lender's own name, give receipts and releases therefor, and after deducting all
expenses of collection, including attorneys' fees and expenses, apply the net
proceeds thereof to the secured indebtedness in such manner and order as Lender
may elect and/or to the operation and management of the Property, including the
payment of management, brokerage and attorney's fees and expenses; and
(2) require Borrower to transfer all security deposits and records thereof to
Lender together with original counterparts of the Leases. 



 

-80-

 

 

--------------------------------------------------------------------------------

 

(n)Termination of Commitment to Lend.  Upon the occurrence of any Event of
Default, Lender may terminate any commitment or obligation to lend or disburse
funds under any Loan Document or enter into any other credit arrangement to or
for the benefit of Borrower.

(o)Other Rights and Remedies.  Upon the occurrence of any Event of Default,
Lender may exercise any and all other rights and remedies which Lender may have
under the Loan Documents, or at law or in equity or otherwise.

 

6.2Assignment of Rents.

(a)Assignment of Rents.  Borrower acknowledges and agrees that the following
additional provisions shall apply in connection with the assignments of rents
set forth in Section 1.14 of this Security Instrument and in the Lease
Assignment:

(a)  in no event shall the rights set out in said Section 1.14 or the Lease
Assignment effect or be construed so as to effect a pro tanto reduction of the
secured indebtedness, except to the extent, if any, that Lender actually
receives, after the occurrence of a default and Lender's election to pursue its
rights under said Section 1.14 or the Lease Assignment, Property income and
other sums directly from any tenant of all or any portion of the Property and
applies same, in Lender's discretion, to the indebtedness; and

(b)  Lender need not institute, prosecute or resort to any legal, equitable or
other action, nor deliver any notice or demand, nor take any affirmative action
whatsoever after the occurrence of a default in order to enforce and obtain the
benefits of the provisions set out in said Section 1.14 or the Lease
Assignment. 

Notwithstanding anything to the contrary contained herein or otherwise, Borrower
and Lender intend, clearly and without ambiguity, that the assignment set out in
said Section 1.14 and in the Lease Assignment shall be deemed and otherwise
construed for all purposes to be absolute, unconditional and presently effective
assignments of the rents and other income from the Property, and further that
the provisions set forth in said Section 1.14 and the Lease Assignment relating
to directions and notices to tenants are intended solely for the benefit of
Lender and each respective tenant and shall never inure to the benefit of
Borrower or any person claiming by, through or under Borrower.  In the event of
any conflict between any of the provisions of this Section 6.2 and Section 1.14
or the Lease Assignment, the provisions of this Section 6.2 shall control.

6.3Interest Limitation.

(a)Limitation on Interest.  It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with all applicable law
governing the maximum interest payable on the indebtedness or obligations
evidenced by the Note, this Security Instrument and the other Loan
Documents.  Notwithstanding anything herein or elsewhere to the contrary: (a)
all agreements and writings to which Lender and Borrower or any guarantor are
party are hereby and shall be limited so that, after taking into account all
amounts deemed interest as well as all amounts deemed to be compensating
balances or other deemed reductions in the true outstanding balance of the
principal indebtedness, none of the interest contracted for, charged or received
by



 

-81-

 

 

--------------------------------------------------------------------------------

 

Lender shall ever exceed the maximum lawful rate or amount; (b) all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of the principal indebtedness (including any renewal or extension
thereof); and (c) if through any contingency or event, including any change in
applicable law whether by legislative, judicial or other action, any interest in
excess of the lawful maximum rate or amount is nonetheless ever found or held to
have been contracted for, charged or received, then all instruments, agreements,
documents and charges relating thereto shall automatically be reformed ab initio
so as to avoid and preclude any provision or charge for such excess, any such
excess actually or deemed received shall be deemed to have been applied toward
payment of the principal and any such excess remaining after all principal has
been paid in full shall immediately be returned to Borrower or the other owner
thereof.

(b)Condition to Any Claim.  Borrower hereby agrees that as a condition precedent
to asserting any against Lender relating to usury, Borrower shall provide
written notice to Lender, apprising Lender in reasonable detail of the nature
and amount of the violation, and Lender shall have sixty (60) days after receipt
of such notice in which to correct such usury violation, if any, by either
refunding such excess interest to Borrower or crediting such excess interest
against any indebtedness then owing by Borrower to Lender.  In no event shall
the provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to any
indebtedness evidenced or secured by any of the Loan Documents.  Notwithstanding
anything to the contrary contained herein or in any other Loan Documents, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.  To the extent that Lender is relying on Chapter
303 of the Texas Finance Code to determine the maximum lawful rate of interest
payable on the secured indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the maximum lawful rate.  Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
maximum lawful rate under such Chapter 303 or under applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect. 

6.4Miscellaneous.

(a)No Partnership.  Notwithstanding anything to the contrary contained herein or
otherwise (a) the relationship between Borrower and Lender hereunder and
otherwise shall be deemed, construed and treated by Borrower and Lender for all
purposes to be solely that of debtor/creditor; (b) the various consent, approval
and other rights afforded to Lender under this Security Instrument have been
granted and designed solely to protect the value of the Property and to assure
Borrower's payment of the secured indebtedness, and all such rights are
customarily granted lenders in secured lending transactions; (c) Borrower and
Lender hereby expressly disclaim any sharing of liabilities, losses, costs or
expenses with respect to the ownership or operation of all or any portion of the
Property, or otherwise; and (d) the terms contained herein are not intended by
Borrower and Lender and shall not for any purpose be deemed, construed or
treated by Borrower and Lender so as (i) to create a partnership or joint
venture between Lender and Borrower or between Lender and any other party, or
(ii) to cause Lender to be or become liable in



 

-82-

 

 

--------------------------------------------------------------------------------

 

any way for the debts and obligations of Borrower (including, without
limitation, any losses attributable to Borrower's operation of the Property) or
any other party.





 

-83-

 

 

--------------------------------------------------------------------------------

 



(b)Indemnity.  It is the express intention of Borrower and Borrower hereby
agrees that the indemnities set forth in thIS Security Instrument and the other
Loan Documents (including BUT NOT LIMITED TO those set forth in Section 1.35
HEREOF and in that certain Hazardous Substances Indemnity Agreement executed by
Borrower and the other parties named thereIn in favor of Lender and dated as of
even date herewith) shall apply to and fully protect each indemnified party,
even though any claims, demands, liabilities, losses, damages, causes of action,
judgments, penalties, costs and expenses (including without limitation
reasonable attorneys' fees) then the subject of indemnification may have been
caused by, arise out of, or are otherwise attributable to, directly or
indirectly, the negligence in whole or in part of such indemnified party and/or
any other party, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.

Borrower’s Initials:  _/s/ GF________

(c)WAIVER OF CONSUMER RIGHTS.  TO THE EXTENT NOW OR HEREAFTER APPLICABLE,
BORROWER HEREBY WAIVES BORROWER'S RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES -
CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CERTAIN CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION
WITH AN ATTORNEY OF BORROWER'S OWN SELECTION, BORROWER VOLUNTARILY CONSENTS TO
THIS WAIVER.

(d)TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE:  (A) BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST
DAMAGE IN THE AMOUNT LENDER SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (III) NAME LENDER AS THE PERSON TO BE PAID UNDER THE
POLICY IN THE EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY LENDER, DELIVER
TO LENDER A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF
BORROWER FAILS TO MEET ANY REQUIREMENT IN THE FOREGOING CLAUSES (A) OR (B),
LENDER MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT THE
BORROWER’S EXPENSE.

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGES]

 

 

-84-

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed this Security Instrument as of the day
and year first above written.

"BORROWER"

PHG SAN ANTONIO, LLC,
a Georgia limited liability company

By:Peachtree Hotel Group II, LLC,
a Georgia limited liability company
Its Manager

By:_/s/ Gregory M. Friedman______________
Name: Gregory M. Friedman
Its:  Manager

 

 

[SIGNATURE PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Consented and Agreed to
as to the provisions of Section 1.37

"MANAGER"

PEACHTREE HOTEL GROUP II, LLC,
a  Georgia limited liability company

By:_/s/ Gregory M. Friedman_______________
Name:Gregory M. Friedman
Its:Manager

 

 

 

 

[SIGNATURE PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENTS

Notarial Jurats

Exhibit A – Legal Description of Land

Exhibit B – Borrower's Certificate

Exhibit C – Renovation Work

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

STATE OF GEORGIA
COUNTY OF GWINNETT

 

On this 12th  day of March in the year 2014, before me, Nick Huddleston, a
Notary Public in and for said state, personally appeared Gregory M. Friedman,
Manager of Peachtree Hotel Group II, LLC, a Georgia limited liability company,
 manager of PHG San Antonio, LLC, a Georgia limited liability company, known to
me to be the person who executed the within Deed of Trust, Security Agreement
and Financing Statement on behalf of said limited liability company and
acknowledged to me that he executed the same for the purposes therein stated.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at
my office in Atlanta, GA the day and year last above written.

[SEAL]

/s/ Nick Huddleston
Printed Name:Nick Huddleston
Notary Public in and for said State
Commissioned in Gwinnett County

My Commission Expires:

2/25/2017

 

 

 

[ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND FINANCING
STATEMENT]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

STATE OF GEORGIA
COUNTY OF GWINNETT

 

On this 12th day of March in the year 2014, before me, Nick Huddleston, a Notary
Public in and for said state, personally appeared Gregory M. Friedman, Manager
of Peachtree Hotel Group II, LLC, a Georgia limited liability company,  known to
me to be the person who executed the within Deed of Trust, Security Agreement
and Financing Statement on behalf of said limited liability company and
acknowledged to me that he executed the same for the purposes therein stated.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at
my office in Atlanta, GA the day and year last above written.

[SEAL]

/s/ Nick Huddleston
Printed Name: Nick Huddleston
Notary Public in and for said State
Commissioned in Gwinnett County

My Commission Expires:

2/25/2017

 

[ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND FINANCING
STATEMENT]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION OF LAND

 

LOT 21, NEW CITY BLOCK 134, DTSA SUBDIVISION, SITUATED IN THE CITY OF SAN
ANTONIO, BEXAR COUNTY, TEXAS ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 9533,
PAGE 212, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS.

 

 

 

 

EXHIBIT A

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

BORROWER'S CERTIFICATE

The undersigned is the Manager of PHG San Antonio, LLC, a Georgia limted
liabitliy company (the "Borrower") and has made due investigation as to the
matters hereinafter set forth and does hereby certify the following to induce
LMREC III Holdings III, Inc., a Delaware corporation  (the "Lender"), to advance
the aggregate sum of $__________________ (the "Disbursement") [from the
Replacement Reserve or Renovation Reserve] to Borrower pursuant to the terms of
that certain Deed of Trust, Security Instrument and Financing Statement, dated
as of March __,  2014, between the Lender, Trustee (as defined therein) and
Borrower (together with any amendments, modifications, supplements and
replacements thereof or therefor, the "Security Instrument"), pursuant to that
certain Disbursement request which is being submitted to the
Lender.  (Capitalized terms used and not otherwise define shall have the
respective meanings given to them in the Security Instrument.)

1.No default beyond any applicable notice and/or grace period exists under the
Security Instrument or under any of the other Loan Documents.

2.The [Capital Repairs or Renovation Work] relative to the Disbursement have
been delivered or provided to Borrower and are properly, completely and
permanently installed on or about the Property or otherwise properly completed,
as applicable.

3.All of the statements, invoices, receipts and information delivered in
connection with the Disbursement request being submitted to the Lender in
connection herewith are true and correct as of the date hereof, and the amount
requested in said Disbursement request accurately reflects the precise amounts
due and payable during the period covered by such Disbursement request.  All of
the funds to be received pursuant to such Disbursement request shall be used
solely for the purpose of paying the applicable bills or invoices or reimbursing
Borrower for items previously paid.

4.Nothing has occurred subsequent to the date of the Security Instrument which
has or may result in the creation of any lien, charge or encumbrance upon the
Land or the Improvements or any part thereof, or anything affixed thereto or
used in connection therewith, or which has or may substantially and adversely
impair the ability of Borrower to make any payments of principal and interest on
the Note or the ability of Borrower to meet its obligations under the Security
Instrument.

5.None of the labor, materials, overhead or other items of expense specified in
the Disbursement request submitted herewith has previously been the basis of any
Disbursement request by Borrower or any payment by the Lender and, when added to
all sums previously disbursed by Lender on account of the [Capital Repair
or Renovation Work], do not exceed the costs of all [Capital Repairs
or Renovation Work] services completed, installed and/or delivered, as
applicable, to the date of that certificate.

6.The amount remaining in the [Account] allocated to the payment of items on the
[Capital Repairs or Renovation Work] shall be sufficient to pay in full the
entire remaining cost



 

 

-1-

 

 

--------------------------------------------------------------------------------

 

 

of [Capital Repairs or Renovation Work] required to be completed in accordance
with the Security Instrument.

7.All work required permits and approvals required to complete the work which
work is now in process or was previously completed have been obtained.

8.All conditions to the Disbursement to be made in accordance with the
Disbursement request submitted herewith have been met in accordance with the
terms of the Security Instrument.

 

PHG SAN ANTONIO, LLC,
a Georgia limited liability company

By:Peachtree Hotel Group II, LLC,
a Georgia limited liability company
Its Manager

By:_______________________________
Name: Gregory M. Friedman
Its:  Manager

 

 

 

-2-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

RENOVATION WORK

 

 

 

 

 

Renovation Budget

General Contractor

$
2,400,000 

FF&E (pre ordered from Marriott)

$
1,656,716 

Operating Equipment (OSE)

$
120,000 

HVAC

$
50,000 

Hotel Management System Installation

$
40,000 

Exterior Signage

$
25,000 

Marriott Training

$
25,000 

High Speed Internet Access

$
18,000 

Interior Signage

$
15,000 

Kitchen Equipment

$
10,000 

Connect and Print (Business Center)

$
5,000 

Project Management (@ 2.4%)

$
100,000 

Spectrum Consulting

$
65,000 

Architect/Design/Civil/MEP/Structural

$
125,000 

Contingency (@ 10%)

$
465,284 

Total Renovation Budget

$
5,120,000 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE IREPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER6

1.1Certain Representations, Warranties and Covenants of Borrower6

1.2Defense of Title10

1.3Performance of Obligations11

1.4Insurance11

1.5Payment of Taxes14

1.6Tax and Insurance Impound Reserve15

1.7Payment Reserve16

1.8Replacement Reserve17

1.9Renovation Reserve17

1.10[Intentionally Omitted]23

1.11Interest Retained By Lender25

1.12Casualty and Condemnation25

1.13Mechanics' Liens27

1.14Rents and Profits28

1.15Leases and Licenses29

1.16Alienation and Further Encumbrances31

1.17Payment of Utilities, Assessments, Charges, Etc32

1.18Access Privileges and Inspections32

1.19Waste; Alteration of Improvements32

1.20Zoning32

1.21Financial Statements and Books and Records33

1.22Further Documentation; Severance of Loan Documents34

1.23Payment of Costs; Reimbursement to Lender36

1.24Security Interest37

1.25Security Agreement38

1.26Easements and Rights of Way39

1.27Compliance with Laws39

1.28Additional Taxes40

1.29Secured Indebtedness40

1.30Borrower's Waivers41

1.31SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL41

1.32Contractual Statute of Limitations42

1.33Management43

1.34Hazardous Waste and Other Substances43

1.35Indemnification; Subrogation48

1.36Negative Covenants with Respect to Indebtedness, Operations and Fundamental
Changes of Borrower49

1.37Covenants Regarding Manager52

1.38Patriot Act52

ARTICLE
II...................................................................EVENTS OF
DEFAULT58





 

(1)

 

 

--------------------------------------------------------------------------------

 

Page

2.1Events of Default58

ARTICLE
III...................................................................................................REMEDIES61

3.1Remedies Available61

3.2Application of Proceeds64

3.3Right and Authority of Receiver or Lender in the Event of Default; Power of
Attorney65

3.4Occupancy After Foreclosure66

3.5Notice to Account Debtors66

3.6Cumulative Remedies66

3.7Payment of Expenses66

ARTICLE IV.MISCELLANEOUS TERMS AND CONDITIONS67

4.1Time of Essence67

4.2Release of Security Instrument67

4.3Certain Rights of Lender67

4.4Waiver of Certain Defenses67

4.5Notices67

4.6Successors and Assigns68

4.7Severability68

4.8Gender68

4.9Waiver: Discontinuance of Proceedings68

4.10Section Headings69

4.11Counting of Days69

4.12Relationship of the Parties69

4.13Application of the Proceeds of the Note69

4.14Unsecured Portion of Indebtedness69

4.15Cross Default69

4.16Interest After Sale70

4.17Inconsistency with Other Loan Documents70

4.18Construction of this Document70

4.19No Merger70

4.20Rights With Respect to Junior Encumbrances70

4.21Lender May File Proofs of Claim70

4.22After-Acquired Property71

4.23No Representation71

4.24Counterparts71

4.25Personal Liability71

4.26Recording and Filing71

4.27Entire Agreement and Modification71

4.28Maximum Interest72

4.29Further Stipulations72

4.30Dissemination of Information72

4.31Fixture Filing72

4.32Administrative Fees73

4.33Waiver of Right of Offset73





 

(2)

 

 

--------------------------------------------------------------------------------

 

Page

ARTICLE V...........................................DEED OF TRUST PROVISIONS73

5.1Concerning the Trustee73

5.2Trustee’s Fees74

5.3Certain Rights74

5.4Retention of Money74

5.5Perfection of Appointment74

5.6Succession Instruments75



 



 

(3)

 

 

--------------------------------------------------------------------------------